Barry I. Levy (BL 2190)

Max Gershenoff (MG 4648)

RIVKIN RADLER LLP

926 RXR Plaza

Uniondale, New York 11556

(516) 357-3000

Counsel for Piaintiffs Government Employees insurance
Company, GEICO Indemnity Company, GEICO General
Insurance Company and GEICO Casualty Company

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

GOVERNMENT EMPLOYEES INSURANCE
COMPANY, GEICO INDEMNITY COMPANY, GEICO
GENERAL INSURANCE COMPANY, and GEICO
CASUALTY COMPANY,

Plaintiffs,
-against-

YAN MOSHE a/k/a YAN LEVIEV, INTEGRATED
SPECIALTY ASC LLC f/k/a HEALTHPLUS SURGERY
CENTER LLC, HACKENSACK SPECIALTY ASC LLC
f/k/a DYNAMIC SURGERY CENTER LLC, EXCEL
SURGERY CENTER, L.L.C., NIMHMC LLC d/b/a
HUDSON REGIONAL HOSPITAL, REGINA MOSHE,
M.D., CITIMEDICAL I PLLC, CITIMED SERVICES, PA,
LEONID SHAPIRO, M.D., NEUROLOGICAL
DIAGNOSTICS PROFESSIONAL ASSOCIATION,
NIZAR KIFAIEH, M.D., and PREMIER ANESTHESIA
ASSOCIATES PA,

Defendants.

 

COMPLAINT

Docket No.: ( )

Plaintiff Demands a Trial by
Jury

Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company,

GEICO General Insurance Company, and GEICO Casualty Company (collectively “GEICO” or

“Plaintiffs”), as and for their Complaint against the Defendants, hereby allege as follows:
NATURE OF THE ACTION

1. This action seeks to recover more than $25,000,000.00 that the Defendants
wrongfully obtained from GEICO by submitting, and causing to be submitted, thousands of
fraudulent no-fault insurance charges relating to medically unnecessary, illusory, and otherwise
non-reimbursable healthcare services, including purported examinations, diagnostic tests, pain
management injections, surgical procedures, anesthesia services, drug screening, and the
provision of surgical facility space (collectively the “Fraudulent Services”).

2. The Fraudulent Services purportedly were provided to individuals (“Insureds”’)
who claimed to have been involved in automobile accidents and were eligible for coverage under
GEICO no-fault insurance policies.

3, In addition, GEICO seeks a declaration that it is not legally obligated to pay
reimbursement of more than $60,000,000.00 in pending no-fault insurance claims that have been
submitted by or on behalf of Defendants Integrated Specialty ASC LLC f/k/a Healthplus Surgery
Center LLC (“Healthplus Surgery”), Hackensack Specialty ASC LLC f/k/a Dynamic Surgery
Center LLC (‘Dynamic Surgery’), Excel Surgery Center, L.L.C. (“Excel Surgery”), NIMHMC
LLC d/b/a Hudson Regional Hospital (“Hudson Regional”), Citimedical I PLLC (“Citimedical”),
Citimed Services, PA (“Citimed”), Neurological Diagnostics Professional Association
(“Neurological Diagnostics”), and Premier Anesthesia Associates PA (“Premier
Anesthesia’”’)(collectively, the “Entity Defendants”), because:

(i) the Defendants were not in compliance with all significant laws and regulations
governing healthcare practice and/or licensing laws and, as a result, were not
eligible to receive no-fault reimbursement in the first instance;

(ii) the Fraudulent Services were not provided in compliance with all significant laws

and regulations governing healthcare practice and/or licensing laws and,
therefore, were not eligible for no-fault reimbursement in the first instance;
(iii)

(iv)

(i)

(ii)

(iii)

(iv)

5.

the Fraudulent Services were not medically necessary and were provided — to the
extent that they were provided at all — pursuant to pre-determined fraudulent
protocols designed solely to financially enrich the Defendants, rather than to treat
or otherwise benefit the Insureds who purportedly were subjected to them; and

the billing codes used for the Fraudulent Services misrepresented and exaggerated
the ieveis and types of services that purportedly were provided in order to inflate
the charges submitted to GEICO.

As set forth herein, the Defendants at all relevant times have known that:

the Defendants were not in compliance with all significant laws and regulations
governing healthcare practice and/or liccnsing laws and, as a result, were not
eligible to receive no-fault reimbursement in the first instance;

the Fraudulent Services were not provided in compliance with all significant laws
and regulations governing healthcare practice and/or licensing laws and,
therefore, were not eligible for no-fault reimbursement in the first instance;

the Fraudulent Services were not medically necessary and were provided — to the
extent that they were provided at all — pursuant to pre-determined fraudulent
protocols designed solely to financially enrich the Defendants, rather than to treat
or otherwise benefit the Insureds who purportedly were subjected to them; and

the billing codes used for the Fraudulent Services misrepresented and exaggerated
the levels and types of services that purportedly were provided in order to inflate
the charges submitted to GEICO.

As such, the Defendants do not now have — and never had — any right to be

compensated for the Fraudulent Services that were billed through the Entity Defendants to

GEICO,

6.

The charts annexed hereto as Exhibits “1” — “8” set forth a large, representative

sample of the fraudulent claims that have been identified to-date that the Defendants have

submitted, or caused to be submitted, to GEICO.

7.

The Defendants’ interrelated fraudulent schemes began no later than 2011 and

have continued uninterrupted since that time.
8. As a result of the Defendants’ interrelated fraudulent schemes, GEICO has

incurred damages of more than $25,000,000.00.
THE PARTIES

I. Piaintiffs

9. Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO
General Insurance Company and GEICO Casualty Co. are Maryland corporations with their
principal places of business in Chevy Chase, Maryland. GEICO is authorized to conduct
business and to issue automobile insurance policies in New York and New Jersey.
I. Defendants

A, Yan Moshe

10. Defendant Yan Moshe a/k/a Yan Leviev (“Moshe’’) resides in and is a citizen of
New York. Moshe owned, controlled, and was the member of Defendants Healthplus Surgery,
Dynamic Surgery, Excel Surgery, and Hudson Regional. In addition, though Moshe is not and
never has been a licensed physician or other healthcare professional, Moshe secretly and
unlawfully owned, controlled, and/or derived economic benefit from Defendants Citimedical,
Citimed, and Premier Anesthesia, each of which is a medical professional entity. Moshe caused
billing for the Fraudulent Services to be submitted through the Entity Defendants to GEICO and
other insurers in New York and New Jersey.

11. Moshe has a long history of involvement in no-fault insurance fraud schemes, in
which he secretly and unlawfully owned and controlled numerous healthcare practices, despite

his lack of any healthcare license, and used them as vehicles to submit fraudulent no-fault

insurance billing to automobile insurers.
12. For example, in previous lawsuits entitled State Farm Mutual Automobile
Insurance Company v. CPT Medical Services, et_al., E.D.N.Y. Case No. 04-cv-5045, Travelers
Indemnity Company v. Liberty Medical Imaging Associates, PC, et. al., E.D.N.Y. Case No. 07-

Oe

tate Farm Mutual Automobile Insurance Company v. CP

Tr RA. VOT Oost AAG at al
1 IMiediCdl Services, Cl al.,

ev-2519,
E.D.N.Y. Case No. 04-cv-5045, State Farm Mutual Automobile Insurance Company v. Bronx
Healthcare Medical, P.C., et_al., E.D.N.Y. Case No. 08-cv-4912, Government_Employees
Insurance Co., et al. v. New Hyde Park Imaging, P.C., et_al., EDD.N.Y. Case No. 11-cv-01166,
Government Employees Insurance Co., et al. v. Mani Ushyarov, D.O., et al., E.D.N.Y. Case No.
11-cv-3657, and Liberty Mutual Insurance Company, et al. v. Nexray Medical Imaging, P.C., et
al., E.D.N.Y. Case No. 12-cv-5666, the plaintiff-insurers credibly alleged that Moshe — together
with various combinations of his associates — secretly and unlawfully owned and controlled
various medical professional entities, which he used to submit fraudulent no-fault insurance
billing for various types of healthcare services, while recruiting various licensed physicians to
pose as the nominal or “paper” owners of the medical professional entities in order to conceal the
fact that they were unlawfully owned and controlled by Moshe and other non-physicians.
B. Excel Surgery, Dynamic Surgery, Healthplus Surgery, and Hudson Regional

13. Defendant Excel Surgery is a New Jersey limited liability company with its
principal place of business in New Jersey. Excel Surgery purported to be properly licensed in
New Jersey as an ambulatory care facility, but actually was operated in pervasive violation of the
pertinent licensing, regulatory, and operating requirements. Excel Surgery was organized in New
Jersey on or about January 18, 2011, was controlled by Moshe, had Moshe as its member, and
was used by the Defendants as a vehicle to submit fraudulent no-fault insurance billing to

GEICO and other insurers in New York and New Jersey.
14, Defendant Dynamic Surgery is a New Jersey limited liability company with its
principal place of business in New Jersey. Dynamic Surgery purported to be properly licensed in
New Jersey as an ambulatory care facility, but actually was operated in pervasive violation of the
pertinent licensing, regulatory, and operating requirements. Dynamic Surgery was organized in
New Jersey on or about November 23, 2016, was controlled by Moshe, had Moshe as its
member, and was used by the Defendants as a vehicle to submit fraudulent no-fault insurance
billing to GEICO and other insurers in New York and New Jersey.

15. Defendant Healthplus Surgery is a New Jersey limited liability company with its
principal place of business in New Jersey. Healthplus Surgery purported to be properly licensed
in New Jersey as an ambulatory care facility, but actually was operated in pervasive violation of
the pertinent licensing, regulatory, and operating requirements. Healthplus Surgery was
organized in New Jersey on or about August 25, 2016, was controlled by Moshe, had Moshe as
its member, and was used by the Defendants as a vehicle to submit fraudulent no-fault insurance
billing to GEICO and other insurers in New York and New Jersey.

16. In September 2018, the New Jersey Department of Health (the “NJDOH”) closed
Healthplus Surgery for several weeks after an investigation revealed that — between at least
January 2018 and September 2018 — lapses in infection control in sterilization/cleaning of
instruments and the injection of medications may have exposed a massive number of patients at
Healthplus Surgery to bloodborne pathogens such as hepatitis B, hepatitis C, and human
immunodeficiency virus (“HIV”).

17. When closing Healthplus, the NJDOH noted a wide and disturbing range of

egregious sanitary and regulatory violations at Healthplus.
18. In June 2019, after extensive, negative media coverage regarding the pervasive
sanitary and regulatory violations at Healthplus Surgery — much of which also mentioned Moshe
and his other ambulatory care facilities by name — Moshe changed the corporate name of
Heaithpius Surgery to “Integrated Speciality ASC LLC”, and changed the corporate name of
Dynamic Surgery to “Hackensack Specialty ASC LLC”.

19. | Moshe changed the corporate names of his ambulatory care facilities in an attempt
to conceal their history of serious sanitary and regulatory violations from the public.

20. Defendant Hudson Regional is a New Jersey limited liability company with its
principal place of business in New Jersey. Hudson Regional purported to be properly licensed in
New Jersey as a hospital, but actually was operated in pervasive violation of the pertinent
regulatory and operating requirements. Hudson Regional was organized in New Jersey on or
about April 11, 2016, was controlled by Moshe, had Moshe as its member, and was used by the
Defendants as a vehicle to submit fraudulent no-fault insurance billing to GEICO and other
insurers in New York and New Jersey.

C, Regina Moshe, Citimedical, and Citimed

21. Defendant Regina Moshe, M.D. (“R. Moshe”) resides in and is a citizen of New
York. R. Moshe is Moshe’s sister. R. Moshe was licensed to practice medicine in New York on
September 25, 2012, and in New Jersey on March 26, 2012. R. Moshe falsely purported to own
and control Defendants Citimedical and Citimed, and caused billing for the Fraudulent Services

to be submitted to GEICO and other insurers.
22. Defendant Citimedical is a New York medical professional limited liability

company with its principal place of business in New York. Citimedical was fraudulently

organized in New York on or about November 30, 2012, purportedly was owned by R. Moshe,
but in actuality was secretly and unlawfully owned and controlled by Moshe in contravention of
New York law. Citimedical was used as a vehicle to submit fraudulent no-fault insurance billing
to GEICO and other insurers in New York and New Jersey.

23. Defendant Citimed is a New Jersey medical professional corporation with its
principal place of business in New Jersey. Citimed was fraudulently incorporated in New Jersey
on or about October 13, 2016, and purportedly was owned by R. Moshe, but in actuality was
secretly and unlawfully owned and controlled by Moshe in contravention of New Jersey law.
Citimed was used as a vehicle to submit fraudulent no-fault insurance billing to GEICO and
other insurers in New York and New Jersey.

D. Leonid Shapiro, Nizar Kifaieh, Neurological Diagnostics, and Premier Anesthesia

24. Defendant Leonid Shapiro, M.D. (“Shapiro”) resides in and is a citizen of New
Jersey. Shapiro was licensed to practice medicine in New York on March 30, 1999, and in New
Jersey on July 15, 1997. Shapiro owned and controlled Defendant Neurological Diagnostics and
non-party Metro Pain Specialists Professional Corporation, falsely purported to own and control
Defendant Premier Anesthesia, falsely purported to serve as medical director at Defendants
Excel Surgery, Dynamic Surgery, and Healthplus Surgery, and as Director of Anesthesia at
Defendant Hudson Regional, and caused billing for the Fraudulent Services to be submitted to
GEICO and other insurers.

25, Defendant Neurological Diagnostics is a New Jersey medical professional
corporation with its principal place of business in New Jersey. Neurological Diagnostics was
incorporated in New Jersey on or about February 11, 2014, was owned by Shapiro, and was used

as a vehicle to submit fraudulent no-fault insurance billing to GEICO and other insurers in New

Jersey.
26. Defendant Nizar Kifaich, M.D. (“Kifaieh”) resides in and is a citizen of New
Jersey. Kifaieh was licensed to practice medicine in New York on April 24, 2002, and in New
Jersey on January 12, 2005. Kifaiah falsely purported to own and control Defendant Premier
Anesthesia, and caused billing for the Fraudulent Services to be submitted to GEICO and other
insurers.

27. Defendant Premier Anesthesia is a New Jersey medical professional corporation
with its principal place of business in New Jersey. Premier Anesthesia was fraudulently
incorporated in New Jersey on or about November 4, 2017, purportedly was owned by Shapiro
and Kifaieh, but in actuality was secretly and unlawfully owned and controlled by Moshe in
contravention of New Jersey law. Premier Anesthesia was used as a vehicle to submit fraudulent
no-fault insurance billing to GEICO and other insurers in New York and New Jersey.

Ill. Metro Pain Specialists Professional Corporation

28. Although it has not been named as a Defendant in this action, Metro Pain
Specialists Professional Corporation (“Metro Pain”) is relevant to understanding the claims in
this action.

29, Metro Pain is a New Jersey medical professional corporation, with its principal
place of business in New Jersey, but which routinely operated as a medical practice in New
York. Metro Pain was incorporated in New Jersey on or about January 2, 2012, and was owned
by Shapiro.

JURISDICTION AND VENUE

30. This Court has jurisdiction over the subject matter of this action under 28 U.S.C,

§ 1332(a)(1) because the matter in controversy exceeds the sum or value of $75,000.00,

v

exclusive of interest and costs, and is between citizens of different states,
31. Pursuant to 28 U.S.C. § 1331, this Court also has jurisdiction over the claims
brought under 18 U.S.C. §§ 1961 et seq. (the Racketeer Influenced and Corrupt Organizations
[“RICO”] Act) because they arise under the laws of the United States.

32. In addition, this Court has supplemental jurisdiction over the subject ma
claims asserted in this action pursuant to 28 U.S.C. § 1367.

33. Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Eastern
District of New York is a District where a substantial amount of the activities forming the basis
of the Complaint occurred.

34. For example, the Defendants submitted or caused to be submitted a massive
amount of fraudulent billing to GEICO under New York automobile insurance policies, for
treatment that they purported to provide to GEICO’s New York-based Insureds. In reliance on
the fraudulent claims, personnel at a GEICO office in the Eastern District of New York issued
payment on the fraudulent claims.

35. What is more, and as set forth herein, the Defendants transacted substantial
business in New York, and derived a substantial amount of revenue based on their fraudulent and
unlawful business activities in New York.

36. Moreover, and as set forth herein, the Defendants not only regularly committed

tortious acts in New York, but they also committed tortious acts in New Jersey that caused injury

to GEICO in New York.

10
ALLEGATIONS COMMON TO ALL CLAIMS

 

37. GEICO underwrites automobile insurance in New York and New Jersey.
L An Overview of the Pertinent Law Governing No-Fault Insurance Reimbursement
A. Pertinent New York Law Governing No-Fauit Insurance Keimbursement

38. | New York’s no-fault insurance laws are designed to ensure that injured victims of

motor vehicle accidents have an efficient mechanism to pay for and receive the healthcare
services that they need.

39. | Under New York’s Comprehensive Motor Vehicle Insurance Reparations Act
(N.Y. Ins. Law §§ 5101, et seq.) and the regulations promulgated pursuant thereto (11
N.Y.C.R.R. §§ 65, et seg.), automobile insurers are required to provide no-fault insurance
benefits (“Personal Injury Protection” benefits or “PIP Benefits”) to Insureds.

40. In New York, PIP Benefits include up to $50,000.00 per Insured for necessary
expenses that are incurred for healthcare goods and services.

41. In New York, an Insured can assign his/her right to PIP Benefits to healthcare
goods and services providers in exchange for those goods and services. .

42. In New York, pursuant to a duly executed assignment, a healthcare provider may
submit claims directly to an insurance company and receive payment for medically necessary
services, using the claim form required by the New York State Department of Insurance (known
as “Verification of Treatment by Attending Physician or Other Provider of Health Service” or,
more commonly, as an “NF-3”).

43. In the alternative, in New York a healthcare provider may submit claims using the

Healthcare Financing Administration insurance claim form (known as the “HCFA-1500 form” or

“CMS-1500 form”).

1]
Ad, Pursuant to the New York no-fault insurance laws, healthcare providers are not
eligible to bill for or to collect PIP Benefits if they fail to meet any New York State or local
licensing requirements necessary to provide the underlying services, or if they fail to meet the
applicabie licensing requirements in any other states in which such services are performed.

45. For instance, the implementing regulation adopted by the New York
Superintendent of Insurance, 11 N.Y.C.R.R. § 65-3.16(a)(12) states, in pertinent part, as follows:

A provider of healthcare services is not eligible for reimbursement under section

5102(a)(1) of the Insurance Law if the provider fails to meet any applicable New York

State or local licensing requirement necessary to perform such service in New York or

meet any applicable licensing requirement necessary to perform such service in any other

state in which such service is performed.
(Emphasis added).

46. In New York, only a licensed healthcare professional may: (i) practice the
pertinent healthcare profession; (ii) own and control a professional corporation authorized to
operate a professional healthcare practice; (iii) employ and supervise other healthcare
professionals; and (iv) absent statutory exceptions not applicable in this case, derive economic
benefit from healthcare professional services. Unlicensed individuals may not: (i) practice the
pertinent healthcare profession; (ii) own or control a professional corporation authorized to
operate a professional healthcare practice; (iii) employ or supervise healthcare professionals; or
(iv) absent statutory exceptions not applicable in this case, derive economic benefit from
professional healthcare services.

47. New York law prohibits licensed healthcare providers from paying or accepting

compensation in exchange for patient referrals. See, e.g., New York Education Law §§ 6509-a;

6531.

12
Ag. Additionally, New York law requires the shareholders of a professional
corporation to be engaged in the practice of their profession through the professional corporation
in order for it to be lawfully licensed. See, e.g., N.Y. Business Corporation Law § 1507.

49. Therefore, under the No-Fauit Laws, a healthcare provider is not eligible to
receive PIP Benefits if it is fraudulently incorporated, fraudulently licensed, if it engages in
unlawful fee-splitting with unlicensed non-professionals, or if it pays or receives unlawful
compensation in exchange for patient referrals.

50. In State Farm Mut, Auto. Ins. Co. v. Mallela, 4 N.Y.3d 313, 320 (2005), the New
York Court of Appeals confirmed that healthcare providers that fail to comply with licensing
requirements are ineligible to collect PIP Benefits, and that insurers may look beyond a facially-
valid license to determine whether there was a failure to abide by state and local law.

51. In New York, claims for PIP Benefits are governed by the New York Workers’
Compensation Fee Schedule (the “NY Fee Schedule”)

52. | When a healthcare provider submits a claim for PIP Benefits using the current
procedural terminology (“CPT”) codes set forth in the NY Fee Schedule, it represents that: (1) the
service described by the specific CPT code that is used was performed ina competent manner in
accordance with applicable laws and regulations; (ii) the service described by the specific CPT
code that is used was reasonable and medically necessary; and (iii) the service and the attendant
fee were not excessive.

53. Pursuant to New York Insurance Law § 403, the NE-3 and HCFA-1500 forms
submitted by a healthcare provider to GEICO, and to all other automobile insurers, must be
verified by the healthcare provider subject to the following warning:

Any person who knowingly and with intent to defraud any insurance company or other
person files an application for insurance or statement of claim containing any materially

13
false information, or conceals for the purpose of misleading, information concerning any
fact material thereto, commits a fraudulent insurance act, which is a crime.

B. Pertinent New Jersey Law Governing No-Fault Insurance Reimbursement

54. Like New York, New Jersey has a comprehensive statutory system designed to
ensure that motor vehicle accident victims are compensated for their injuries. The statutory
system is embodied within the Compulsory Insurance Law (N.J.S.A. 39:6B-1 to 3) and the
Automobile Reparation Reform Act (N.J.S.A. 39:6A-1 et seq.), which require automobile
insurers to provide PIP Benefits to Insureds.

55. As in New York, under the New Jersey no-fault insurance laws, an Insured can
assign his or her right to PIP Benefits to healthcare providers in exchange for their goods or
services. Pursuant to a duly executed assignment, a healthcare provider may submit claims
directly to an insurance company in order to receive payment for medically necessary goods or
services, using the required claim forms, including the HCFA-1500 form.

56. In order for a healthcare provider to be eligible to receive PIP Benefits in New
Jersey, it must comply with all significant laws and regulations governing healthcare practice.

57, Thus, a healthcare provider in New Jersey is not entitled to reccive PIP Benefits
where it has failed to comply with significant statutory and regulatory. requirements governing
healthcare practice, whether or not the underlying services were medically necessary. See, ¢.g.,
Liberty Mut. Ins. Co. v. Healthcare Integrated Servs., 2009 N.J. Super. Unpub. LEXIS 2416 at *
4 -* 5 (N.J. App. Div. 2009)(healthcare providers are “not entitled to reimbursement for services

covered by PIP unless the provider and the services are in compliance with relevant laws and

regulations.”)

pry

58. Moreover, in order for a specific healthcare service to be eligible tur PIP

reimbursement in New Jersey, the service itself must be provided in compliance with all

14
significant laws and regulations governing healthcare practice. See, e.g., Healthcare Integrated
Servs., supra.

59. By extension, insurers such as GEICO are not obligated to make any payments of
PIP Benefits to New Jersey healthcare providers or for healthcare services that are not in
compliance with all significant statutory and regulatory requirements governing healthcare
practice.

60. In New Jersey, with limited exceptions not applicable here, unlicensed non-
professionals may not own or control a medical practice. See N.J.A.C. 13:35-6.16(f); N.J.A.C.
13:44E-2.15(b).

61. In New Jersey, with limited exceptions not applicable here, unlicensed non-
professionals may not directly or indirectly employ physicians. See N.J.A.C. 13:35 -6.16(f).

62. Therefore, in New Jersey, medical practices are not eligible to receive PIP
Benefits if: (i) they are owned or controlled by unlicensed non-professionals; or (ii) they are used
by unlicensed non-professionals to directly or indirectly employ physicians.

63. Pursuant to N.J.A.C. 13:35-6.17, physicians in New Jersey are prohibited from
paying or receiving compensation, either directly or indirectly, in exchange for patient referrals.

64. Among other things, N.J.A.C. 13:35-6.17(c)(1) specifies that:

A licensee shall not, directly or indirectly, give to_or receive from any licensed or

unlicensed source a gift of more than nominal (negligible) value; or any fee, commission,

rebate or bonus or other compensation however denominated, which a reasonable person
would recognize as having been given or received in appreciation for or to promote
conduct by a licensee including: purchasing a medical product, ordering or promoting the
sale or lease of a device or appliance or other prescribed item, prescribing any type of
item or product for patient use or making or recciving a referral to or from another for

professional services. ...

(Emphasis added).

15
65.

N.LA.C. 13:35-6.17(c)(1\ai) specifies that “[t]his section shall be construed

broadly to effectuate its remedial intent.”

66.

Pursuant to N.J.A.C. 8:43A-3.2, ambulatory care facilities in New Jersey are

required to comply with applicable state laws and regulations.

67.

Therefore, physicians, medical practices, and ambulatory care facilities that pay

or receive compensation in exchange for patient referrals are not eligible to receive PIP Benefits.

68.

Moreover, N.J.A.C. 8:43A sets various requirements regarding the licensure and

operation of ambulatory care facilities in New Jersey. Among other things:

(i)

(ii)

(iii)

(iv)

(v)

N.J.A.C. 8:43A-7.2 — N.J.A.C. 8:43A-7.4 require every ambulatory care facility
in New Jersey to have a physician on staff as medical director to “be responsible
for the direction, provision, and quality of medical services provided to patients”,
including “[d]eveloping and maintaining written objectives, policies, a procedure
manual, an organizational plan, and a quality assurance program for the medical
service”, and “[e]nsur[ing] that medical staffing patterns are implemented”. The
medical director also must develop, implement, and review “written medical
policies, including medical staff bylaws, in cooperation with the medical staff.”
The medical director, or another physician designated by the medical director in
writing, must be available to the ambulatory care facility “at all times”.

N.LA.C. 8:43A-8.2 — N.J.A.C. 8:43A-8.3 require every ambulatory care facility
in New Jersey to have a registered professional nurse on staff as the director of
nursing, “who shall be on the premises of the facility during its hours of
operation”, and who must be responsible — among other things — “for the
direction, provision, and quality of nursing services provided to patients”.

N.J.A.C. 8:43A-3.5 requires every ambulatory care facility in New Jersey to
“develop written job descriptions and ensure that personnel are assigned duties
based upon their education, training, and competencies, and in accordance with

their job descriptions.”

N.J.A.C. 8:43A-9.3 requires every ambulatory care facility in New Jersey to
“develop and implement written policies and procedures ... for the
administration, control, and storage of medications”, including policies and
procedures for the use of parenteral medications and for the control of controlled

dangerous substances.

N.J.A.C. 8:43A-9.5 requires every ambulatory care facility in New Jersey to store
drugs under the proper conditions,

16
(vi) N.JA.C. 8:43A-12.6 and N.J.A.C. 8:43A-14.1 — N.LA.C. 8:43A-14.7 require
every ambulatory care facility in New Jersey to develop and implement written
bylaws, rules, regulations, policies, and procedures for surgical and anesthesia
services, including policies and procedures regarding infection prevention and
control that meet particularized standards.

69. Ambulatory care facilities in New Jersey that fail to comply with these
requirements, or the other significant regulatory requirements applicable to ambulatory care
facilities, are not eligible to receive PIP Benefits.

70. In New Jersey, physicians generally may not refer patients to a healthcare
provider in which they, or their immediate family, have a significant beneficial interest.

Specifically, N.J.S.A. 45:9-22.5 (the “Codey Law”) provides that:

A practitioner shall not refer a patient or direct an employee of the practitioner to refer a
patient to a healthcare service in which the practitioner, or the practitioner's immediate
family, or the practitioner in combination with the practitioner's immediate family has a
significant beneficial interest ....

71. Pursuant to N.J.S.A. 45:9-22.4:

“Healthcare service” means a business entity which provides on an inpatient or outpatient
basis: testing for or diagnosis or treatment of human disease or dysfunction; or dispensing
of drugs or medical devices for the treatment of human disease or dysfunction.
Healthcare service includes, but is not limited to, a bioanalytical laboratory, pharmacy,
home healthcare agency, rehabilitation facility, nursing home, hospital, or a facility
which provides radiological or other diagnostic imagery services, physical therapy,
ambulatory surgery, or ophthalmic services.

“Practitioner” means a physician, chiropractor or podiatrist licensed pursuant to Title 45
of the Revised Statutes.

“Immediate family” means the practitioner’s spouse and children, the practitioner’s
siblings and parents, the practitioner’s spouse’s siblings and parents, and the spouses of
the practitioner’s children.

“Significant beneficial interest” means any financial interest; but does not include
ownership of a building wherein the space is leased to a person at the prevailing rate

germ trac

under a straight lease agreement, or any interest held in publicly traded securities.

17
72. Pursuant to N.J.S.A. 45:9-22-5(c)(3), the Codey Law’s restrictions on patient

referrals do not apply to self-referrals for procedures to be performed at an ambulatory care

facility — such as an ambulatory surgery center — so long as certain conditions are met (the “ASC

Exception”).

73. Specifically, at all relevant times, pursuant to the ASC Exception in N.J.S.A.

45:9-22-5(c)(3), the Codey Law’s restrictions on patient self-referrals did not apply to:

ambulatory surgery or procedures requiring anesthesia performed at a surgical practice
registered with the Department of Health . . . or at an ambulatory care facility licensed by
the Department of Health to perform surgical and related services or lithotripsy services,
if the following conditions are met: .

(a)

(b)

(c)

(d)

the practitioner who provided the referral personally performs the
procedure;

the practitioner’s remuneration as an owner of or investor in the practice
or facility is directly proportional to the practitioner’s ownership interest
and not to the volume of patients the practitioner refers to the practice or

facility;

all clinically-related decisions at a facility owned in part by non-
practitioners are made by practitioners and are in the best interests of the

patient; and

disclosure of the referring practitioner’s significant beneficial interest in
the practice or facility is made to the patient in writing, at or prior to the
time that the referral is made, consistent with the provisions of section 3 of
P.L. 1989, c. 19 (C.45:9-22.6).

74. Thus, at all relevant times, if a physician self-referred a patient for a procedure to

be performed at an ambulatory surgery center, the referral would not qualify for the ASC

Exception, and therefore would violate the Codey Law, unless — among other things — the

referring physician disclosed his/her (or immediate family member’s) significant beneficial

interest in the practice of facility to the patient in writing, at or prior to the time when the referral

was made.

18
75. Physicians, ambulatory surgery centers, and hospitals which engage in self-
referral arrangements that violate the Codey Law are not eligible to receive PIP Benefits.

76. Pursuant to N.J.S.A 14A:17-5, a foreign professional entity cannot offer medical
professional services in the State of New Jersey without being properly organized or
incorporated under New Jersey law.

77. Therefore, insurers such as GEICO are not obligated to make any payments of
PIP Benefits to healthcare services providers that unlawfully operate in New Jerscy as forcign
professional entities.

78. Pursuant to N.J.S.A. 39:6A-4, an insurer such as GEICO is only required to pay
PIP Benefits in New Jersey for reasonable, necessary, and appropriate treatment. Concomitantly,

a healthcare provider in New Jersey is only eligible to receive PIP Benefits for medically

necessary services.
79, Pursuant to N.J.S.A. 39:6A-2(m):

“Medically necessary” means that the treatment is consistent with the symptoms or
diagnosis, and treatment of the injury: .

(1) is not primarily for the convenience of the injured person or provider,

(2) is the most appropriate standard or level of service which is in accordance
with standards of good practice and standard professional treatment
protocols, as such protocols may be recognized or designated by the
Commissioner of Banking and Insurance, in consultation with the
Commissioner of Health and Senior Services or with a professional
licensing or certifying board in the Division of Consumer Affairs in the
Department of Law and Public Safety, or by a nationally recognized
professional organization, and

(3) does not involve unnecessary diagnostic testing.

80. Like New York, New Jersey has established a medical fee schedule (the “NJ Fee

Schedule”) that is applicable to claims for PIP Benefits.

19
81. When a healthcare provider submits a claim for PIP Benefits using the CPT codes
set forth in the NJ Fee Schedule, it represents that: (i) the service described by the specific CPT
code that is used was performed in a competent manner in accordance with applicable
regulations; (ii) the service described by the specific CPT code that is used was reasonable and
medically necessary; and (iii) the service and the attendant fee were not excessive.

82. The New Jersey no-fault insurance laws specifically prohibit healthcare service
providers from charging for services in amounts exceeding the amounts set forth in the NJ Fee
Schedule. See N.J.S.A. § 39:6A-4.6; N.DA.C. 11:3-29:6,

83. The New Jersey Administrative Code provides that the NJ Fee Schedule shall be
interpreted in accordance with the Medicare Claims Processing Manual (“MCPM”), the National
Correct Coding Initiative (“NCCI”) Policy Manual, and the American Medical Association’s
CPT Assistant (the “CPT Assistant’).

84. Additionally, no-fault providers and insurers are directed to use the NCCI “Edits”
in determining whether or not CPT codes must be bundled or can be billed separately, Le.,
unbundled. The NCCI Edits define when two CPT codes should not be reported together either
in all situations or most situations.

85. The MCPM, NCCI Policy Manual, NCCI Edits, and CPT Assistant are all
incorporated by reference into the New Jersey no-fault insurance regulations. See N.JA.C. 11:3-
29.4.

86. With respect to unbundling, N.J.A.C. 11:3-29.4 provides that:

Artificially separating or partitioning what is inherently one total procedure into subparts
that are integral to the whole for the purpose of increasing medical fees is prohibited.

87. Chapter 1 of the NCCI Policy manual provides that:

20
Procedures should be reported with the mast comprehensive CPT code that describes the
services performed. Physicians must not unbundle the services described by a
HCPCS/CPT code. :

88. Chapter 12 of the MCPM provides that:

The narrative for many CPT codes inciudes a parenthetical statement that the procedure
represents a ‘separate procedure.’ The inclusion of this statement indicates that the
procedure, while possible to perform separately, is generally included in a more
comprehensive procedure, and the service is not to be billed when a related, more
comprehensive, service is performed.

89. | New Jersey has a strong public policy against insurance fraud. This policy is

manifested in a series of statutes, including the New Jersey Insurance Fraud Prevention Act (the

“IFPA”), N.J.S.A. 17:33A-1 et seq.
90. A healthcare provider violates the IFPA if, among other things, it:

(i) Presents or causes to be presented any written or oral statement as part of, or in
support of, a claim for payment or other benefit pursuant to an insurance policy,
knowing that the statement contains any false or misleading information
concerning any fact or thing material to the claim; or

(11) Prepares or makes any written or oral statement that is intended to be presented to
any insurance company in connection with, or in support of, any claims for
payment or other benefit pursuant to an insurance policy, knowing that the
statement contains any false or misleading information concerning any fact or
thing material to the claim; or

(iii) | Conceals or knowingly fails to disclose the occurrence of an event which affects a
person’s initial or continued right or entitlement to (a) any insurance benefits or
payment or (b) the amount of any benefit or payment, to which the person is

entitled.

(iv) Knowingly assists, conspires with, or urges any person or practitioner to violate
any of the above provisions.

(v) Knowingly benefits, directly or indirectly, from the proceeds derived from a
violation of any of the above provisions due to the assistance, conspiracy or
urging of any person or practitioner.

iT A

ee N.JLS.A. 17:33 A-4.

WN

|

91. What is more, “A person or practitioner who is the owner, administrator or

21
employee of any hospital violates [the IFPA] if he knowingly allows the use of the facilities of
the hospital by any person in furtherance of a scheme or conspiracy to violate any of the
provisions of [the IFPA].” See id.

92. Violators of the IFPA may be liabie to an insurer for restitution, attorney’s fees,
and the reasonable costs of the insurer’s investigation. See N.J.S.A 17:33A-7(a).

93. A person that engages in a pattern of fraudulent behavior under the IFPA may be
liable to an insurer for treble damages. See N.J.S.A. 17:33A-7(b).

94. The IFPA defines a pattern as five or more “related violations”. See N.J.S.A.
17:33A-3. Violations are related if they involve either the same victim, or the same or similar
actions on the part of the person or practitioner charged with violating the IFPA. See
N.J.S.A.17:33A-3.

I. The Defendants’ Interrelated Fraudulent Schemes

A. The Unlawful Operation of Excel Surgery, Dynamic Surgery, and Healthplus
Surgery

95, By early 2011, Moshe had made a large amount of money through his previous
no-fault insurance fraud schemes, and was seeking opportunities to increase his ill-gotten gains.

96. Accordingly, Moshe decided to obtain a series of ambulatory care facilities, so
that he could use them as vehicles to continue to submit a massive amount of additional,
fraudulent no-fault insurance billing to GEICO and other insurers in New York and New Jersey.

1. The Unlawful Operation of Excel Surgery Without a Legitimate Medical Director
and in Pervasive Violation of Significant Regulatory Requirements

97. Toward that end, in January 2011, Moshe organized Excel Surgery. Thereafter, in
mid-2011, Moshe caused Excel Surgery to purchase the assets — including the ambulatory care

facility license — of an existing ambulatory care facility.

22
98. Then, in late 2011, Moshe caused Excel Surgery to commence operations as an
ambulatory care facility located at 321 Essex Street, Hackensack, New Jersey (the “Essex Street
Location”).

99. Moshe knew that — as an ambulatory care facility - Excel Surgery was required to
have a qualified medical director on staff, and was required to comply with the numerous
significant regulatory requirements applicable to ambulatory care facilities, which are designed
to protect the public health and welfare.

100. However, Moshe was concerned that — if he appointed a legitimate physician to
serve as Excel Surgery’s legitimate medical director — any such physician would impede the
fraudulent and unlawful scheme described herein.

101. Accordingly, Moshe recruited a physician named Navrajan Kukreja, M.D.
(“Kukreja”) to serve as Excel Surgery’s phony “medical director”.

102. In order to circumvent New Jersey law and induce the NJDOH to maintain Excel
Surgery’s licensure and to permit Excel Surgery to operate as an ambulatory care facility, Moshe
and Excel Surgery entered into a secret scheme with Kukreja. In exchange for compensation
from Moshe and Excel Surgery, Kukreja agreed to falsely pose as the true medical director at
Excel Surgery, without actually fulfilling the statutory and regulatory requirements applicable to
ambulatory care facility medical directors.

103. Thereafter, as Moshe had intended, Kukreja utterly failed to fulfill the
responsibilities applicable to ambulatory care facility medical directors at Excel Surgery. Among
other things, Kukreja failed to assume responsibility for the direction, provision, and quality of
medical services provided to patients at Excel Surgery, and failed to develop, maintain, or

implement written medical policies or quality assurance programs for Excel Surgery.

23
104. To the contrary, from the beginning of his tenure as Excel Surgery’s phony
“medical director”, Kukreja ceded all decision-making and policy-making authority regarding
healthcare services at Excel Surgery — including the authority that should have been vested in a
legitimate medical director — to Moshe, who was not himself licensed as a physician or
healthcare professional.

105. Moshe then proceeded to operate Excel Surgery in pervasive violation of the
pertinent regulations. For example, during Kukreja’s purported tenure as Excel Surgery’s ersatz
medical director, the NJDOH repeatedly cited Excel Surgery for serious regulatory violations,
including, but not limited to:

(i) Failure to develop written job descriptions and ensure that personnel were

assigned duties based upon their education, training, and competencies, and in

accordance with their job descriptions, as required by N.J.A.C. 8:43A-3.5(a).

(ii) Failure to calibrate instruments in accordance with the manufacturers’
instructions, as required by N.J.A.C. 8:43A-6,10.

(iii) | Failure to ensure that the director of nursing was on the premises during Excel
Surgery’s hours of operation, as required by N.J.A.C. 8:43A-8.2.

(iv) Failure to ensure the development and implementation of policies regarding the
administration, control, and storage of medications, including the preparation and

use of parenteral medications, as required by N.J.A.C. 8:43A-9,3(b)(4).

(v) Failure to develop and implement policies and procedures regarding the control of
controlled dangerous substances, as required by N.J.A.C. 8:43A-9.3(b)(7).

(vi) Failure to maintain current, complete medical records as required by N.J.A.C.
8:43A-13.1.

106. In fact, the regulatory violations at Excel Surgery were so egregious and
pervasive that — in late 2015 — the New Jersey State Board of Medical Examiners (the “NJ State

Board”) ordered Kukreja to cease and desist from the practice of medicine.

24
107. In particular, pursuant to a consent order dated December 1, 2015, the NJ State
Board ordered Kukreja to cease and desist from the practice of medicine based — among other
things — on NJDOH inspections at Excel, which “resulted in multiple violations and citations”,
and on allegations that Kukreja had “facilitated the unlicensed practice of medicine while
employed at Excel”.

108. After Kukreja was subjected to professional discipline based — among other things
— on the pervasive regulatory violations at Excel Surgery, he no longer was fit for service as
Excel Surgery’s phony “medical director”. Accordingly, Moshe was forced to commence a
search for another physician who would be willing to pose as the phony medical director at Excel
Surgery.

109. Thereafter, in or about 2013, Moshe recruited Shapiro, another physician who was
willing to falsely pose as the phony medical director at Excel Surgery.

110. As they previously had done with Kukreja, in order to circumvent New Jersey law
and induce the NJDOH to maintain Excel Surgery’s licensure and to permit Excel Surgery to
operate as an ambulatory care facility, Moshe and Excel Surgery entered into a secret scheme
with Shapiro. In exchange for compensation from Moshe and Excel Surgery, Shapiro agreed to
falsely pose as the true medical director at Excel Surgery, without actually fulfilling the statutory
and regulatory requirements applicable to ambulatory care facility medical directors.

111. In fact — like Kukreja before him — Shapiro utterly failed to fulfill the
responsibilities applicable to ambulatory care facility medical directors in New Jersey. Among
other things, Shapiro failed to assume responsibility for the direction, provision, and quality of
medical services provided to patients at Excel Surgery, and failed to develop, maintain, or

implement written medical policies or quality assurance programs for Excel Surgery.

25
112. Rather — and like Kukreja before him - Shapiro ceded all decision-making and
policy-making authority regarding healthcare services at Excel Surgery, including the authority
that should have been vested in a legitimate medical director, to Moshe. |

113. Shapiro could not legitimately have fulfilled his responsibilities as Excel
Surgery’s medical director, because — during the same period when he was purporting to serve as
medical director at Excel Surgery — Shapiro was operating Metro Pain and Neurological
Diagnostics at numerous locations in New York and New Jersey, and was maintaining an
extremely busy practice as a treating physician. These activities prevented Shapiro from being
available to Excel Surgery at all times, and prevented Shapiro from actually fulfilling his
required duties as Excel Surgery’s medical director.

114. In keeping with the fact that Shapiro did not legitimately fulfill his required duties
as Excel Surgery’s medical director, Excel Surgery continued to be cited for serious regulatory
violations during Shapiro’s purported tenure as medical director, and Shapiro permitted Excel
Surgery to engage in the fraudulent and unlawful scheme described herein.

115. For example, during Shapiro’s purported tenure as Excel Surgery’s “medical
director”, Excel Surgery was cited by the NJDOH for, among other things:

(i) Failure to develop written job descriptions and ensure that personnel were

assigned duties based upon their education, training, and competencies, and in
accordance with their job descriptions, as required by N.J.A.C. 8:43A-3.5(a).

(ii) Failure to ensure that all newly-hired employees were tested for tuberculosis, as
required by N.J.A.C. 8:43A-3.7(d)(1).

(ii) Failure to maintain current, complete medical records as required by N.J.A.C.
8:43A-13.1.

(iv) Failure to establish and implement a written patient care quality assurance plan, as
required by N.J.A.C. 8:43A-18.1(a).

26
(v) Failure to report all fires, disasters, accidents, or other unanticipated events that
resulted in the evacuation of patients from the facility to the NJDOH, as required
by N.J.A.C. 8:43A-3.8(a)(1).

116. In fact, during Shapiro’s purported tenure as Excel Surgery’s “medical director”,

the NJDOH repeatedly concluded that Excel Surgery was not in compliance with the standards

for licensure of ambulatory care facilities.

2. The Unlawful Operation of Dynamic Surgery Without a Legitimate Medical
Director and in Violation of Significant Regulatory Requirements

117. By late 2016, Excel Surgery already had been cited by the NJDOH for numerous
regulatory violations, to the point where the first of its phony “medical directors” — Kukreja —
actually had been barred from practicing medicine as a result.

118. Moshe was concerned that Excel Surgery’s history of regulatory violations, and
the volume of fraudulent PIP billing that he was submitting through Excel Surgery, would draw
the continued, unwanted attention of regulatory authorities, as well as insurer investigative
departments, law enforcement, and the general public.

119. Accordingly, in November 2016, Moshe organized Dynamic Surgery, and in
December 2016 Moshe transferred ownership of the ambulatory care facility at the Essex Street
Location from Excel Surgery to Dynamic Surgery.

120. Thereafter, Moshe caused Dynamic Surgery to commence operations as an
ambulatory care facility at the Essex Street Location, in place of Excel Surgery.

121. There was no legitimate reason why Moshe transferred the ambulatory care
facility at the Essex Street Location from Excel Surgery, which he owned, to Dynamic Surgery,
which he also owned. The only reason why Moshe transferred the ambulatory care facility from
Excel Surgery to Dynamic Surgery was to reduce the volume of fraudulent PIP billing submitted

through any one entity under any one tax identification number, avoid detection, conceal the

27
history of regulatory violations at the Essex Street Location from the general public, and conceal
and perpetuate the interrelated fraudulent schemes described herein.

122. In early 2017, Dynamic Surgery began to operate from the Essex Street Location,
in place of Excel Surgery.

123. As was the case with Excel Surgery, Moshe unlawfully operated Dynamic
Surgery without a legitimate medical director.

124. For example, according to an April 9, 2017 report in The Record, Dynamic
Surgery’s website listed Kukreja as its purported medical director, even though — during the
entire period when Dynamic Surgery was operating from the Essex Street Location — Kukreja
was barred from practicing medicine in New Jersey because of the NJ State Board’s cease and
desist order.

125. Once The Record published the fact that Dynamic Surgery listed Kukreja - who
was barred from practicing medicine — as its purported medical director, Moshe was forced to
commence a search for another physician who would be willing to pose as the phony medical
director at Dynamic Surgery.

126. Thereafter, in or about mid-2017, Moshe again recruited Shapiro, who was
willing to pose as the phony medical director at Dynamic Surgery, just as he previously had done
at Excel Surgery.

127. As Moshe and Shapiro previously had done at Excel Surgery, in order to
circumvent New Jersey law and induce the NJDOH to maintain Dynamic Surgery’s licensure
and to permit Dynamic Surgery to operate as an ambulatory care facility, Moshe and Dynamic
Surgery entered into a secret scheme with Shapiro. In exchange for compensation from Moshe

and Dynamic Surgery, Shapiro agreed to falsely pose as the true medical director at Dynamic

28
Surgery, without actually fulfilling the statutory and regulatory requirements applicable to
ambulatory care facility medical directors.

128. In fact — like Kukreja before him — Shapiro utterly failed to fulfill the
responsibilities applicable to ambulatory care facility medical directors at Dynamic Surgery.
Among other things, Shapiro failed to assume responsibility for the direction, provision, and
quality of medical services provided to patients at Dynamic Surgery, and failed to develop,
maintain, or implement written medical policies or quality assurance programs for Dynamic
Surgery.

129. Shapiro could not legitimately have fulfilled his responsibilities as Dynamic
Surgery’s medical director, because — during the same period when he was purporting to serve as
medical director at Dynamic Surgery — Shapiro was purporting to serve as medical director at
Healthplus Surgery, was operating Metro Pain and Neurological Diagnostics at numerous
locations in New York and New Jersey, and was maintaining an extremely busy practice as a
treating physician. These activities prevented Shapiro from being available to Dynamic Surgery
at all times, and prevented Shapiro from actually fulfilling his required duties as Dynamic
Surgery’s medical director.

130. Like Kukreja before him, Shapiro ceded all decision-making and policy-making
authority regarding healthcare services at Dynamic Surgery — including the authority that should
have been vested in a legitimate medical director — to Moshe.

131. Moshe then proceeded to operate Dynamic Surgery in pervasive violation of the

pertinent regulations, just as he previously had done at Excel Surgery.

29
132. For example, on June 5, 2018, the NJDOH cited Dynamic Surgery for failure to
ensure implementation of patient grievance policies and procedures, and failure to ensure that
patients receiving anesthesia did not drive themselves home following their procedures.

133. What is more, on September 24, 2018, the NJDOH once again cited Dynamic
Surgery for a number of serious regulatory violations, including:

(i) Failure to develop and implement policies and procedures regarding the control of
controlled dangerous substances, as required by N.J.A.C.8:43A-9.3(6)(7).

(11) Failure to develop and implement policies and procedures regarding infection
prevention and control, as required by N.J.A.C. 8:43A-14.1, N.LA.C, 8:43A-14.2,
and N.J.A.C, 8:43A-14.3.

134. Furthermore — and in keeping with the fact that Dynamic Surgery lacked a

legitimate medical director - Dynamic Surgery engaged in the fraudulent and unlawful scheme

described herein throughout the entire course of its operations.

3. The Unlawful Operation of Healthplus Surgery Without a Legitimate Medical
Director and in Violation of Significant Regulatory Requirements

135. In late 2016, Moshe wanted to submit even more fraudulent PIP billing to GEICO
and other insurers. However, Moshe was concerned that if he submitted all of the fraudulent PIP
billing through Excel Surgery or Dynamic Surgery, under a single tax identification number, it
would draw the unwanted attention of regulatory authorities, insurer investigative departments,

and law enforcement.

136. Accordingly, in August 2016, Moshe organized Healthplus Surgery. Thereafter,
in November 2016, Moshe caused Healthplus Surgery to purchase the assets — including the

ambulatory care facility license — of an existing ambulatory care facility.

30
137. Then, in late 2016, Moshe caused Healthplus Surgery to commence operations as
an ambulatory care facility located at 190 Midland Avenue, Saddle Brook, New Jersey (the
“Midland Avenue Location”).

138. As was the case with Excel Surgery and Dynamic Surgery, Moshe knew that — as
an ambulatory care facility — Healthplus Surgery was required to have a qualified medical
director on staff, and was required to comply with the numerous regulatory requirements
applicable to ambulatory care facilities, which are designed to protect the public health and
welfare.

139. However, Moshe was concerned that — if he appointed a legitimate physician to
serve as Healthplus Surgery’s medical director — any such physician would impede the
fraudulent and unlawful scheme described herein.

140. Accordingly, in late 2016 Moshe recruited Shapiro, who was willing to pose as
the phony medical director at Healthplus Surgery, just as he previously had done at Excel
Surgery.

141. In order to circumvent New Jersey law and induce the NJDOH to maintain
Healthplus Surgery’s licensure and to permit Healthplus Surgery to operate as an ambulatory
care facility, Moshe and Healthplus Surgery entered into a secret scheme with Shapiro. In
exchange for compensation from Moshe and Healthplus Surgery, Shapiro agreed to falsely pose
as the true medical director at Healthplus Surgery, without actually fulfilling the statutory and
regulatory requirements applicable to ambulatory care facility medical directors.

142. Thereafter, as Moshe had intended, Shapiro utterly failed to fulfill the
responsibilities applicable to ambulatory care facility medical directors at Healthplus Surgery.

Among other things, Shapiro failed to assume responsibility for the direction, provision, and

31
quality of medical services provided to patients at Healthplus Surgery, and failed to develop,
maintain, or implement written medical policies or quality assurance programs for Healthplus
Surgery.

143. To the contrary, from the beginning of his tenure as Healthpius Surgery’s phony
“medical director”, Shapiro ceded all decision-making and policy-making authority regarding
healthcare services at Healthplus Surgery — including the authority that-should have been vested
in a legitimate medical director — to Moshe.

144. Shapiro could not legitimately have fulfilled his responsibilities as Healthplus
Surgery’s medical director, because — during the same period when he was purporting to serve as
medical director at Healthplus Surgery — Shapiro was purporting to serve as medical director at
Dynamic Surgery, was operating Metro Pain and Neurological Diagnostics at numerous
locations in New York and New Jersey, and was maintaining an extremely busy practice as a
treating physician. These activities prevented Shapiro from being available to Healthplus Surgery
at all times, and prevented Shapiro from actually fulfilling his required duties as Healthplus
Surgery’s medical director.

145. What is more — and in keeping with the fact that Healthplus Surgery lacked a
legitimate medical director — Healthplus Surgery engaged in the fraudulent and unlawful scheme
described herein throughout the entire course of its operations.

146. In fact, the regulatory violations at Healthplus Surgery were so pervasive and
dangerous to patients that — as set forth above — the NJDOH temporarily closed Healthplus
Surgery in September 2018 after determining that the unsanitary conditions at Healthplus
Surgery may have exposed a massive number of patients to bloodborne pathogens such as

hepatitis B, hepatitis C, and HIV.

32
147.

When closing Healthplus Surgery, the NJDOH noted an extremely disturbing

series of sanitary and regulatory violations at Healthplus Surgery, including — but not limited to —

the following:

(i)

(ii)

(iii)

(iv)

148.

(i)

(ii)

(iii)

(iv)

(vi)

(vii)

Failure to develop written job descriptions and ensure that personnel were
assigned duties based upon their education, training, and competencies, and in
accordance with their job descriptions, as required by N.J.A.C. 8:43A-3.5(a).

Failure to ensure the development and implementation of policies regarding the
administration, control, and storage of medications, including the preparation and
use of parenteral medications, as required by N.J.A.C. 8:43A-9,3(b)(4) and
N.J.A.C. 8:43A-9.5(b).

Failure to develop and implement policies and procedures regarding the control of
controlled dangerous substances, as required by N.J.A.C. 8:43A-9.3(6)(7).

Failure to develop and implement policies and procedures regarding infection
prevention and control, as required by N.J.A.C. 8:43A-12.6(a)(16)(i), N.J.A.C.
8:43A-14.1, N.J.A.C. 8:43A-14.2, and N.JLA.C. 8:43A-14.3.

Among many other things, the NJDOH noted that:

Healthplus Surgery staff had been observed failing to maintain proper hand
hygiene after cleaning operating rooms, when transporting patients, and when
handling medication.

Healthplus Surgery personnel had been present in sterile environments without
the required coverings.

The Healthplus Surgery staff nurse who was responsible for day-to-day activities
regarding infection control lacked infection control education and training.

Healthplus Surgery failed to properly clean its operating room in between surgical
procedures.

Healthplus Surgery transported soiled surgical instruments without ensuring that
they were properly secured.

Single dose medication bags were reused for multiple patients at Healthplus
Surgery.

Large amounts of controlled dangerous substances and drugs of abuse — such as
Fentanyl — were unaccounted for at Healthplus Surgery, which had no policies
and procedures establishing a verifiable record system for controlled drugs.

33
(viii) Healthplus Surgery had failed to store medications at the required temperatures.

(ix) | Healthplus Surgery permitted a stretcher to remain in its hallway with a sheet that
had “a wet red stain, approximately 2 inches in diameter”, and then failed to
disinfect the stretcher when the sheet was finally changed at the NJDOH’s urging.

149. Moshe, Excel Surgery, Dynamic Surgery, and Healthplus Surgery’s failure to
appoint legitimate medical directors who legitimately fulfilled the required duties for ambulatory
care facility medical directors — and pervasive failure to comply with other significant
regulations applicable to ambulatory care facilities — placed patients at considerable risk, because
they were subjected to surgical and other procedures at Excel Surgery, Dynamic Surgery, and
Healthplus Surgery without the oversight required by the pertinent regulations.

B. Moshe’s Unlawful Ownership Interest in and Control Over Citimedical and
Citimed, and the Unlawful Referrals to Excel Surgery, Dynamic Surgery,
Healthplus Surgery, Citimed, and Hudson Regional
150. Excel Surgery, Dynamic Surgery, and Healthplus Surgery were ambulatory care

facilities that operated as ambulatory surgery centers.

151. As ambulatory surgery centers, Excel Surgery, Dynamic Surgery, and Healthplus
Surgery provided surgical facility space to physicians and other healthcare providers, and
generated revenue by charging facility fees to GEICO and other automobile insurers in
connection with the surgical and pain management procedures they hosted.

152. Asa result, Excel Surgery, Dynamic Surgery, and Healthplus Surgery’s business
depended on patient referrals from physicians and other healthcare providers. Unless physicians
and other healthcare providers scheduled surgical or pain management procedures at Excel

Surgery, Dynamic Surgery, Healthplus Surgery, they would be unable to generate revenue from

facility fees, or remain in business.

34
153. Moshe was concerned that the serious regulatory and sanitary violations at his
ambulatory surgery centers — beginning at Excel Surgery and continuing at Dynamic Surgery
and Healthplus Surgery — would make it difficult for his facilities to obtain legitimate patient
referrals from legitimate healthcare providers.

154. Moshe also was concerned that his own extensive history of involvement in no-
fault insurance fraud schemes — which had by that point led to him being named as a defendant
in numerous, high-profile federal lawsuits alleging no-fault insurance fraud — would likewise

make it difficult for his facilities to obtain legitimate patient referrals from legitimate healthcare

providers.

155. Accordingly, Moshe decided to unlawfully own and/or control Citimedical, a
professional healthcare practice that he could use — among other things — to generate unlawful

patient referrals to Excel Surgery, Dynamic Surgery, and Healthplus Surgery.

156. Toward that end, in late 2012, Moshe approached R. Moshe, and offered R.
Moshe the opportunity to become the nominal or “paper” owner of Citimedical, a professional

medical entity.

157. BR. Moshe was receptive to Moshe’s offer because she was not otherwise a
candidate for highly remunerative employment as a physician. She had attended a for-profit
medical school outside of the United States, had only recently been licensed to practice
medicine, and had not yet been board certified in any medical specialties.

158. In order to circumvent New York law and to induce the New York State Education
Department to issue a certificate of authority authorizing Citimedical to operate as a medical
practice, Moshe entered into a secret scheme with R. Moshe. In exchange for compensation from

Moshe, in late 2012 R. Moshe agreed to falsely represent in the certificate of organization filed

35
with the Department of Education, and in the triennial statements filed thereafter, that she was the
true member of Citimedical and that she truly owned, controlled, and practiced medicine through
Citimedical.

159. In actuality, once Citimedical was fraudulently organized on November 30, 2012,
R. Moshe ceded true control over the professional entity to Moshe.

160. All decision-making authority relating to the operation and management of
Citimedical was vested entirely with Moshe. In addition, R. Moshe never controlled any of
Citimedical’s books or records, including its bank account; never selected, directed, and/or
controlled any of the individuals or entities responsible for handling Citimedical’s financial affairs;
never hired or supervised Citimedical’s employees or independent contractors; and was unaware of

the most fundamental aspects of how Citimedical operated.

161. Moshe — rather than R. Moshe — provided all start-up costs and investment in
Citimedical. R. Moshe did not incur any costs to establish Citimedical’s practice, nor did she invest
any significant amount of money in the professional entity she purportedly owned.

162. In reality, R. Moshe was nothing more than Moshe’s de facto employee at
Citimedical.

163. Moshe used the facade of Citimedical to do indirectly what he was forbidden from
doing directly, namely to: (i) employ healthcare professionals; (1i) control their practices and cause
them to refer Insureds to Excel Surgery, Dynamic Surgery, and Healthplus Surgery; and (iii)
charge for and derive an economic benefit from their services. Indeed, with the exception of a
small segment of services that were provided by Citimedical, R. Moshe was not qualified by either
her education or training to supervise or direct the performance of the services that were billed to

GEICO including, for example, orthopedics, pain management, and anesthesia.

36
164. In keeping with the fact that Moshe - rather than R. Moshe — controlled
Citimedical, Citimedical operated from a large number of high-volume multidisciplinary clinics in
the New York metropolitan area that Moshe also controlled, including clinics located at 1963
Grand Concourse, Bronx, New York; 910 East Gun Hill Road, Bronx, New York; 55 Greene
Avenue, Brooklyn, New York; 9218 165" Street, Jamaica, New York; and 6336 99" Street,
Rego Park, New York, among other locations.

165. Though ostensibly organized to provide a range of healthcare services to Insureds
at individual locations, these clinics in actuality were organized to supply convenient, one-stop
shops for no-fault insurance fraud.

166.  Citimedical was able to operate on a turnkey basis and obtain access to patients at
these high-volume multidisciplinary clinics — despite the fact that Citimedical was nominally
owned on paper by a recently-licensed physician with no significant professional reputation —
because it actually was owned and controlled by Moshe, who also controlled the clinic locations
and had been engaging in no-fault insurance fraud schemes for many years.

167. In keeping with the fact that Moshe — rather than R. Moshe — controlled
Citimedical, Citimedical also unlawfully operated and purported to provide healthcare services
from the Essex Street Location, the Midland Avenue Location, and Hudson Regional, which also
were controlled by Moshe, despite the fact that Citimedical was a New York professional entity
that could not lawfully provide healthcare services in New Jersey. For example:

(i) On November 17, 2015, Citimedical purported to provide an arthroscopic surgical

procedure to an Insured named SC at the Essex Street Location, which then was

billed to GEICO, despite the fact that Citimedical could not lawfully provide that
service in New Jersey.

45

(ii) On January 9, 2016, Citimedical purported to provide an interventional pain
management injection to an Insured named RM at the Essex Street Location,

37
(iii)

(iv)

(v)

(vi)

(vil)

(viii)

(ix)

(x)

(xi)

(xil)

which then was billed to GEICO, despite the fact that Citimedical could not
lawfully provide that service in New Jersey.

On January 31, 2016, Citimedical purported to provide a nerve destruction
procedure to an Insured named MS at the Essex Street Location, which then was
billed to GEICO, despite the fact that Citimedical could not lawfully provide that
service in New Jersey.

On February 23, 2016, Citimedical purported to provide an arthroscopic surgical
procedure to an Insured named AD at the Essex Street Location, which then was
billed to GEICO, despite the fact that Citimedical could not lawfully provide that
service in New Jersey.

On March 26, 2016, Citimedical purported to provide an interventional pain
management injection to an Insured named CA at the Essex Street Location,
which then was billed to GEICO, despite the fact that Citimedical could not
lawfully provide that service in New Jersey.

On July 29, 2016, Citimedical purported to provide an arthroscopic surgical
procedure to an Insured named AP at the Essex Street Location, which then was
billed to GEICO, despite the fact that Citimedical could not lawfully provide that
service in New Jersey.

On October 19, 2016, Citimedical purported to provide a surgical procedure to an
Insured named AR at Hudson Regional, which then was billed to GEICO, despite
the fact that Citimedical could not lawfully provide that service in New Jersey.

On June 20, 2017, Citimedical purported to provide a patient examination to an
Insured named MF at Hudson Regional, which then was billed to GEICO, despite
the fact that Citimedical could not lawfully provide that service in New Jersey.

On July 11, 2017, Citimedical purported to provide a patient examination to an
Insured named JQ at Hudson Regional, which then was billed to GEICO, despite
the fact that Citimedical could not lawfully provide that service in New Jersey.

On August 31, 2017, Citimedical purported to provide a patient examination to an
Insured named RM at Hudson Regional, which then was billed to GEICO, despite
the fact that Citimedical could not lawfully provide that service in New Jersey.

On August 31, 2017, Citimedical purported to provide a patient examination to an
Insured named MS at Hudson Regional, which then was billed to GEICO, despite
the fact that Citimedical could not lawfully provide that service in New Jersey.

On September 13, 2017, Citimedical purported to provide a physical p

exformance
test to an Insured named DT at the Midland Avenue Location, which then was

38
billed to GEICO, despite the fact that Citimedical could not lawfully provide that
service in New Jersey.

(xiii) On November 22, 2017, Citimedical purported to provide a physical performance
test to an Insured named RC at the Midland Avenue Location, which then was

billed to GEICO, despite the fact that Citimedical could not lawfully provide that
service in New Jersey.

(xiv) On December 5, 2017, Citimedical purported to provide a patient examination to

an Insured named KH at Hudson Regional, which then was billed to GEICO,
despite the fact that Citimedical could not lawfully provide that service in New

Jersey.
(xv) On February 5, 2018, Citimedical purported to provide ‘a patient examination to
an Insured named RG at the Midland Avenue Location, which then was billed to

GEICO, despite the fact that Citimedical could not lawfully provide that service
in New Jersey.

168. These are only representative examples. In the claims identified in Exhibit “5”,
Citimedical routinely operated as a medical practice in New Jersey — including at Excel
Surgery/Dynamic Surgery’s Essex Street Location, at Healthplus Surgery’s Midland Avenue
Location, and at Hudson Regional — despite the fact that, as a New York professional entity, it
could not lawfully operate as a medical practice in New Jersey.

169. Citimedical routinely and unlawfully operated as a medical practice in New
Jersey because it was unlawfully controlled by Moshe, an unlicensed non-physician whose focus
was on generating fraudulent PIP billing, and who did not care about the laws and regulations
applicable to medical practices in New Jersey.

170. There are a substantial number of variables that can affect whether, how, and to
what extent an individual is injured in a given automobile accident.

171. An individual’s age, height, weight, general physical condition, location within
the vehicle, and the location of the impact all will affect whether, how, and to what extent an

individual is injured in a given automobile accident.

39
172. It is improbable that two or more Insureds, who were involved in the same
automobile accident, would suffer substantially identical injuries in the accident, or require a

substantially identical course of treatment.

173. It is even more improbable — to the point of impossibility — that this would occur
over and over again, often with the Insureds purportedly presenting to a single healthcare
provider with substantially identical injuries on the exact same dates after their accidents.

174. Even so — and in keeping with the fact that Citimedical was not a legitimate
medical practice at all, and instead was unlawfully controlled by Moshe, a non-physician —
Citimedical’s treatment and billing records routinely falsely represented that multiple Insureds,
who had been involved in a single accident, had substantially identical injuries and required a
substantially identical course of treatment as a result of the accident.

175. For example:

(i) On March 22, 2016, two Insureds — AF and AP — were involved in the same
automobile accident. Thereafter, AF and AP both presented — incredibly — on the
exact same date, March 28, 2016, to a multidisciplinary clinic controlled by
Moshe in Bronx, New York, where Citimedical purported to provide them with
initial examinations. AF and AP were different ages, in different physical
condition, and experienced the impact from different locations in the vehicle. To
the extent that they suffered any injuries at all in the accident, their injuries were
different. Even so, at Moshe’s direction, Citimedical provided both of them with
substantially identical, phony “diagnoses”, and a substantially identical treatment

plan.

(11) On May 5, 2016, two Insureds — SA and DS — were involved in the same
automobile accident. Thereafter, SA and DS both presented — incredibly — on the
in Rego Park, New York, where Citimedical purported to provide them with
initial examinations. SA and DS were different ages, in different physical
condition, and experienced the impact from different locations in the vehicle. To
the extent that they suffered any injuries at all in the accident, their injuries were
different. Even so, at Moshe’s direction, Citimedical provided both of them with
substantially identical, phony “diagnoses”, and a substantially identical treatment
plan.

40
(iii)

(iv)

(v)

(vi)

(vii)

On August 17, 2016, two Insureds — RA and KI ~— were involved in the same
automobile accident. Thereafter, RA and KI both presented — incredibly — on the
exact same date, August 22, 2016, to a multidisciplinary clinic controlled by
Moshe in Rego Park, New York, where Citimedical purported to provide them
with initial examinations. RA and KI were different ages, in different physical
condition, and experienced the impact from different locations in the vehicle. To
the extent that they suffered any injuries at all in the accident, their injuries were
different. Even so, at Moshe’s direction, Citimedical provided both of them with
substantially identical, phony “diagnoses”, and a substantially identical treatment

plan.

On January 14, 2017, two Insureds - LA and RA — were involved in the same
automobile accident. Thereafter, LA and RA both presented — incredibly — on the
exact same date, January 19, 2017, to a multidisciplinary clinic controlled by
Moshe in Rego Park, New York, where Citimedical purported to provide them
with initial examinations. LA and RA were different ages, in different physical
condition, and experienced the impact from different locations in the vehicle. To
the extent that they suffered any injuries at all in the accident, their injuries were
different. Even so, at Moshe’s direction, Citimedical provided both of them with
substantially identical, phony “diagnoses”, and a substantially identical treatment

plan.

On March 19, 2017, two Insureds - FG and SG — were involved in the same
automobile accident. Thereafter, FG and SG both presented — incredibly — on the
exact same date, March 30, 2017, to a multidisciplinary clinic controlled by
Moshe in Jamaica, New York, where Citimedical purported to provide them with
initial examinations. FG and SG were different ages, in different physical
condition, and experienced the impact from different locations in the vehicle. To
the extent that they suffered any injuries at all in the accident, their injuries were
different. Even so, at Moshe’s direction, Citimedical provided both of them with
substantially identical, phony “diagnoses”, and a substantially identical treatment

plan.

On March 26, 2017, three Insureds — JQ, SQ, and MS — were involved in the same
automobile accident. Thereafter, JQ, SQ, and MS all presented — incredibly — on
the exact same date, March 30, 2017, to a multidisciplinary clinic controlled by
Moshe in Brooklyn, New York, where Citimedical purported to provide them
with initial examinations. JO, SQ, and MS were different ages, in different
physical condition, and experienced the impact from different locations in the
vehicle. To the extent that they suffered any injuries at all in the accident, their
injuries were different. Even so, at Moshe’s direction, Citimedical provided all
three of them with substantially identical, phony “diagnoses”, and a substantially
identical treatment plan.

On April 17, 2017, two Insureds - DC and MH — were involved in the same
automobile accident. Thereafter, DC and MH both presented — incredibly — on the

41
exact same date, April 21, 2017, to a multidisciplinary clinic controlled by Moshe
in Rego Park, New York, where Citimedical purported to provide them with
initial examinations. DC and MH were different ages, in different physical
condition, and experienced the impact from different locations in the vehicle. To
the extent that they suffered any injuries at all in the accident, their injuries were
different. Even so, at Moshe’s direction, Citimedical provided both of them with
substantially identical, phony “diagnoses”, and a substantially identical treatment

plan.

(viii) On June 22, 2018, four Insureds — AL, CL, DL, and JL — were involved in the
same automobile accident. Thereafter, AL, CL, DL, and JL all presented —
incredibly — on the exact same date, June 29, 2018, to a multidisciplinary clinic
controlled by Moshe in Rego Park, New York, where Citimedical purported to
provide them with initial examinations. AL, CL, DL, and JL were different ages,
in different physical condition, and experienced the impact from different
locations in the vehicle. To the extent that they suffered any injuries at all in the
accident, their injuries were different. Even so, at Moshe’s direction, Citimedical
provided all four of them with substantially identical, phony “diagnoses”, and a
substantially identical treatment plan.

(ix) On April 5, 2018, two Insureds - MA and RL — were involved in the same
automobile accident. Thereafter, MA and RL both presented — incredibly — on the
exact same date, April 16, 2018, to a multidisciplinary clinic controlled by Moshe
in Rego Park, New York, where Citimedical purported to provide them with
initial examinations. MA and RL were different ages, in different physical
condition, and experienced the impact from different locations in the vehicle. To
the extent that they suffered any injuries at all in the accident, their injuries were
different. Even so, at Moshe’s direction, Citimedical provided both of them with
substantially identical, phony “diagnoses”, and a substantially identical treatment

plan.

(x) On June 21, 2018, two Insureds - DL and GL — were involved in the same
automobile accident. Thereafter, DL and GL both presented — incredibly — on the
exact same date, July 16, 2018, to a multidisciplinary clinic controlled by Moshe
in Bronx, New York, where Citimedical purported to provide them with initial
examinations. DL and GL were different ages, in different physical condition, and
experienced the impact from different locations in the vehicle. To the extent that
they suffered any injuries at all in the accident, their injuries were different. Even
so, at Moshe’s direction, Citimedical provided both of them with substantially
identical, phony “diagnoses”, and a substantially identical treatment plan.

176. These are only representative examples. In the claims identified in Exhibit “5S”,

Citimedical frequently issued substantially identical “diagnoses”, often on or about

42
date, to more than one Insured involved in a single accident, despite the fact that the Insureds
were differently situated.

177. Citimedical issued these impossible, phony “diagnoses” because it unlawfully was
controlled by Moshe, an unlicensed non-physician, whose focus was on generating phony
diagnoses to support fraudulent PIP billing, rather than on legitimate patient care.

178. Moreover, and in keeping with the fact that R. Moshe was nothing more than
Moshe’s de facto employee at Citimedical, R. Moshe — at the direction of Moshe — caused
numerous Insureds to be self-referred from Citimedical to Excel Surgery, Dynamic Surgery, and
Healthplus Surgery for various services and procedures, in violation of the Codey Law.

179. In this context, R. Moshe — as a licensed physician — was a “practitioner” as

defined by the Codey Law.

180. Moshe — as R. Moshe’s brother — was R. Moshe’s “immediate family”, as
defined by the Codey Law.

181. Excel Surgery, Dynamic Surgery, and Healthplus Surgery were “healthcare
services” as defined by the Codey Law, in that they were “business entit[ies] which provide[d]
on an inpatient or outpatient basis: ... diagnosis or treatment of human disease or dysfunction

182. In the context of the Codey Law, Moshe — who owned Excel Surgery, Dynamic
Surgery, and Healthplus Surgery — had a “significant beneficial interest” in Excel Surgery,
Dynamic Surgery, and Healthplus Surgery.

183. Accordingly, pursuant to the Codey Law, R. Moshe could not lawfully refer
Insureds to Excel Surgery, Dynamic Surgery, or Healthplus Surgery, or cause Insureds to be

referred to Excel Surgery, Dynamic Surgery, or Healthplus Surgery for-services and procedures,

43
unless, among other things, disclosure of Moshe’s significant beneficial interest in the pertinent

ambulatory surgery centers, and his relationship with R. Moshe, was made to the Insureds in

writing, at or prior to the time that the referrals were made.

184.

Even so, in the claims identified in Exhibits “1” — “3” and “5”, R. Moshe — at

Moshe’s direction — regularly caused Insureds to be referred from Citimedical to Excel Surgery,

Dynamic Surgery, or Healthplus Surgery, without disclosing Moshe’s significant beneficial

interests in the ambulatory surgery centers, or his relationship with R. Moshe, to the Insureds in

writing at or prior to the time when the referrals were made.

185.

(i)

(ii)

(iii)

(iv)

(v)

For example:

On or about May 19, 2015, R. Moshe — at Moshe’s direction — caused an Insured
named MC to be referred from Citimedical to Excel Surgery for an arthroscopic
surgical procedure, without disclosing Moshe’s significant beneficial interest in
Excel Surgery, or his relationship to R. Moshe, in writing at or prior to the time
when the referral was made.

On or about March 26, 2016, R. Moshe — at Moshe’s direction — caused an
Insured named CA to be referred from Citimedical to Excel Surgery for an
interventional pain management injection, without disclosing Moshe’s significant
beneficial interest in Excel Surgery, or his relationship to R. Moshe, in writing at
or prior to the time when the referral was made.

On or about March 26, 2016, R. Moshe — at Moshe’s direction — caused an
Insured named NA to be referred from Citimedical to Excel Surgery for an
interventional pain management injection, without disclosing Moshe’s significant
beneficial interest in Excel Surgery, or his relationship to R. Moshe, in writing at
or prior to the time when the referral was made.

On or about July 29, 2016, R. Moshe — at Moshe’s direction — caused an Insured
named AP to be referred from Citimedical to Excel Surgery for an arthroscopic
surgical procedure, without disclosing Moshe’s significant beneficial interest in
Excel Surgery, or his relationship to R. Moshe, in writing at or prior to the time
when the referral was made.

On or about January 26, 2018, R. Moshe — at Moshe’s direction — caused an

Insured named KJ to be referred from Citimedical to Healthplus Surgery for an
arthroscopic surgical procedure, without disclosing Moshe’s significant beneficial

44
interest in Healthplus Surgery, or his relationship to R. Moshe, in writing at or
prior to the time when the referral was made.

(vi) On or about June 19, 2018, R. Moshe — at Moshe’s direction — caused an Insured
named JM to be referred from Citimedical to Healthplus Surgery for an
interventional pain management injection, without disclosing Moshe’s significant
beneficial interest in Healthplus Surgery, or his relationship to R. Moshe, in
writing at or prior to the time when the referral was made.

(vii) On or about July 23, 2018, R. Moshe — at Moshe’s direction — caused an Insured
named WB to be referred from Citimedical to Healthplus Surgery for an
interventional pain management injection, without disclosing Moshe’s significant
beneficial interest in Healthplus Surgery, or his relationship to R. Moshe, in
writing at or prior to the time when the referral was made.

(viii) On or about November 7, 2018, R. Moshe — at Moshe’s direction — caused an
Insured named PP to be referred from Citimedical to Healthplus Surgery for an
interventional pain management procedure, without disclosing Moshe’s
significant beneficial interest in Healthplus Surgery, or his relationship to R.
Moshe, in writing at or prior to the time when the referral was made.

(ix) On or about December 5, 2018, R. Moshe — at Moshe’s direction — caused an
Insured named SA to be referred from Citimedical to Dynamic Surgery for an
interventional pain management procedure, without disclosing Moshe’s
significant beneficial interest in Dynamic Surgery, or his relationship to R.
Moshe, in writing at or prior to the time when the referral was made.

186. These are only representative examples. In the claims identified in Exhibits 1° —

“3” and “5”, R. Moshe — at Moshe’s direction — regularly caused Insureds to be referred from
Citimedical to Excel Surgery, Dynamic Surgery, or Healthplus Surgery for surgical or
interventional pain management procedures, without disclosing Moshe’s significant beneficial

interests in the ambulatory surgery centers, or his relationship with R. Moshe, in writing at or

prior to the time when the referrals were made.

187. In late 2016, Moshe was preparing to open Dynamic Surgery to replace Excel

Surgery (in name only), and also was preparing to open Healthplus Surgery.

14 +.

188. Moshe knew that someone would have to provide anesthesia services in

connection with the interventional pain management and surgical procedures that Dynamic

45
Surgery and Healthplus Surgery hosted, because: (i) neither Dynamic Surgery or Healthplus
Surgery had been authorized by the NJDOH to provide such services; and (11) insurance
companies had successfully rejected payment to Excel (as Dynamic’s predecessor) for such
anesthesia services based on the absence of Excel’s authority to provide such services.

189, Moshe also knew — from his experience at Excel Surgery — that the anesthesia
services would be highly lucrative, if recoverable, because: (i) reimbursement was payable under
the NJ Fee schedule regardless of whether the patients were covered by New York and/or New
York policies; and (ii) the NJ Fee Schedule provided reimbursement that was several multiples
beyond what was payable in New York. However, Moshe knew that, as an unlicensed non-
physician, he could not own, control, or derive economic benefit from a medical practice that
provided anesthesia services.

190. Moshe therefore decided to fraudulently incorporate Citimed, another medical
professional entity that he could use to provide anesthesia and other medical services at Dynamic
Surgery and Healthplus Surgery, so that he could personally profit from the provision of
anesthesia and other medical services at Dynamic Surgery and Healthplus Surgery.

191. Toward that end, in late 2016, Moshe once again approached R. Moshe, and
offered R. Moshe the opportunity to become the nominal or “paper” owner of Citimed.

192. R. Moshe was receptive to Moshe’s offer because she still was not otherwise a
candidate for highly remunerative employment as a physician. By that point, her only board
certification was in internal medicine, rather than a more lucrative specialty. What is more, R.
Moshe’s main work experience as a physician had been at Citimedical, where she primarily

purported to perform basic, medically unnecessary examinations, diagnostic testing, and physical

46
therapy at the direction of her brother, Moshe. This limited work experience as a physician
likewise limited R. Moshe’s prospects for highly remunerative medical employment.

193. In order to circumvent New Jersey law limiting ownership of medical practices to
licensed healthcare professionals, Moshe once again entered into a secret scheme with R. Moshe.
In exchange for compensation from Moshe, in late 2016 R. Moshe agreed to falsely represent that
she truly owned, controlled, and practiced medicine through Citimed.

194. In actuality, once Citimed was fraudulently incorporated on October 13, 2016, R.
Moshe ceded true control over the professional entity to Moshe, just as she previously had done at
Citimedical.

195. As had been the case at Citimedical, all decision-making authorily relating to the
operation and management of Citimed was vested entirely with Moshe. In addition, R. Moshe
never controlled any of Citimed’s books or records, including its bank account, never selected,
directed, and/or controlled any of the individuals or entities responsible for handling Citimed’s
financial affairs; never hired or supervised Citimed’s employees or independent contractors; and
was unaware of the most fundamental aspects of how Citimed operated.

196. As he previously had done at Citimedical, Moshe — rather than R. Moshe -
provided all start-up costs and investment in Citimed. R. Moshe did not incur any costs to establish
Citimed’s practice, nor did she invest any significant amount of money in the professional entity
she purportedly owned.

197. Inreality, R. Moshe was nothing more than Moshe’s de facto employee at Citimed,

just as she had been at Citimedical.

47
198. Moshe used the facade of Citimed to do indirectly what he was forbidden from
doing directly, namely to: (i) employ healthcare professionals; (ii) control their practices; and (1i1)
charge for and derive an economic benefit from their services.

199. In keeping with the fact that Moshe — rather than R. Moshe ~ controlled Citimed,
Citimed operated almost exclusively from Dynamic Surgery’s Essex Street Location, Healthplus
Surgery’s Midland Avenue Location, and Hudson Regional, all of which were controlled by
Moshe.

200. Citimed was able to operate on a turnkey basis from the Essex Street Location, the
Midland Avenue Location, and Hudson Regional, and to receive patient referrals at those locations
— despite the fact that it was a newly-created medical practice, with no goodwill, that nominally
was owned on paper by a physician with no significant professional reputation — because it secretly
and unlawfully was owned and controlled by Moshe, who also controlled the Essex Street
Location, the Midland Avenue Location, and Hudson Regional.

201. In keeping with the fact that R. Moshe did not legitimately own or control Citimed,
Citimed primarily purported to provide anesthesia services, arthroscopic surgical procedures, and
interventional pain management injections that R. Moshe, as an internist, lacked the education and
training to perform herself.

202. In fact — and again, in keeping with the fact that R. Moshe did not legitimately own
or control Citimed —R. Moshe did not personally perform any significant amount of the healthcare
services that were billed through Citimed to GEICO and other insurers, and was only rarely present
at the Essex Street Location, the Midland Avenue Location, and Hudson Regional when Citimed
was purporting to operate at those locations. Notwithstanding, between late 2016 and December

31, 2018, Citimed billed GEICO more than $10.5 million, of which more than eighty five (85%)

48
percent were for anesthesia services performed in relation to the Essex Street Location and
Midland Avenue Location.

203. In keeping with the fact that R. Moshe was nothing more than Moshe’s de facto
employee at Citimed, R. Moshe — at the direction of Moshe — caused numerous Insureds to be
self-referred from Citimedical to Citimed in violation of the Codey Law.

204. In this context, R. Moshe — as a licensed physician — was a “practitioner” as
defined hy the Codey Law.

205. Moshe — as R. Moshe’s brother - was R. Moshe’s “immediate family”, as

defined by the Codey Law.

206. Citimed was a “healthcare service” as defined by the Codey Law, in that it was a
“business entity which provide[d] on an inpatient or outpatient basis: ... diagnosis or treatment
of human disease or dysfunction ... .”

207. In the context of the Codey Law, R. Moshe — who purported to own Citimed —
had a “significant beneficial interest” in Citimed.

208. In the context of the Codey Law, Moshe — who truly owned and controlled
Citimed — also had a “significant beneficial interest” in Citimed.

209. Accordingly, pursuant to the Codey Law, R. Moshe could not lawfully refer
Insureds to Citimed, or cause Insureds to be referred to Citimed, unless — among other things —
disclosure of her and Moshe’s significant beneficial interests in Citimed was made to the
Insureds in writing, at or prior to the time that the referrals were made.

210. Even so, in the claims identified in Exhibits “5” and “6”, R. Moshe — at Moshe’s

direction — regularly caused Insureds to be referred from Citimedical to Citimed, without

49
disclosing her or Moshe’s significant beneficial interests in Citimed at or prior to the time when

the referrals were made.

211.

(i)

(it)

(iii)

(iv)

(v)

(vi)

(vii)

(viii)

For example:

On or about October 23, 2017, R. Moshe — at Moshe’s direction — caused an
Insured named RG to be referred from Citimedical to Citimed for an arthroscopic
surgical procedure, without disclosing either her or Moshe’s significant beneficial
interest in Citimed in writing at or prior to the time when the referral was made.

On or about January 31, 2018, R. Moshe — at Moshe’s direction — caused an
Insured named PG to be referred from Citimedical to Citimed for an
interventional pain management injection, without disclosing either her or
Moshe’s significant beneficial interest in Citimed in writing at or prior to the time
when the referral was made.

On or about April 18, 2018, R. Moshe — at Moshe’s direction — caused an Insured
named TG to be referred from Citimedical to Citimed for an arthroscopic surgical
procedure, without disclosing either her or Moshe’s significant beneficial interest
in Citimed in writing at or prior to the time when the referral was made.

On or about May 12, 2018, R. Moshe — at Moshe’s direction — caused an Insured
named OG to be referred from Citimedical to Citimed for anesthesia services,
without disclosing either her or Moshe’s significant beneficial interest in Citimed
in writing at or prior to the time when the referral was made.

On or about September 28, 2018, R. Moshe — at Moshe’s direction — caused an
Insured named RG to be referred from Citimedical to Citimed for an arthroscopic
surgical procedure, without disclosing either her or Moshe’s significant beneficial
interest in Citimed in writing at or prior to the time when the referral was made.

On or about November 13, 2018, R. Moshe — at Moshe’s direction — caused an
Insured named SG to be referred from Citimedical to Citimed for an
interventional pain management injection, without disclosing either her or
Moshe’s significant beneficial interest in Citimed in writing at or prior to the time
when the referral was made.

On or about December 16, 2018, R. Moshe — at Moshe’s direction — caused an
Insured named LG to be referred from Citimedical to Citimed for an
interventional pain management injection, without disclosing either her or
Moshe’s significant beneficial interest in Citimed in writing at or prior to the time
when the referral was made.

On or about January 11, 2019, R. Moshe — at Moshe’s direction — caused an
Insured named JG to be referred from Citimedical to Citimed for an interventional

50
pain management injection, without disclosing either her or Moshe’s significant
beneficial interest in Citimed in writing at or prior to the time when the referral
was made.

(ix) On or about January 15, 2019, R. Moshe — at Moshe’s direction — caused an
Insured named SG to be referred from Citimedical to Citimed for an
interventional pain management injection, without disclosing either her or
Moshe’s significant beneficial interest in Citimed in writing at or prior to the time
when the referral was made.

(x) On or about March 29, 2019, R. Moshe — at Moshe’s direction ~- caused an
Insured named NG to be referred from Citimedical to Citimed for an
interventional pain management injection, without disclosing either her or

Moshe’s significant beneficial interest in Citimed in writing at or prior to the time
when the referral was made.

212. These are only representative examples. In the claims identified in Exhibits “5”
and “6”, R. Moshe — at Moshe’s direction — regularly caused Insureds to be referred from
Citimedical to Citimed, without disclosing her or Moshe’s significant beneficial interests in
Citimed at or prior to the time when the referrals were made.

213. Citimed and Citimedical engaged in these violations of the Codey Law because
they were unlawfully owned and controlled by Moshe, who was not a licensed healthcare
professional.

214. Not only did R. Moshe — at Moshe’s direction — cause Insureds to be referred
from Citimedical to Citimed in violation of the Codey Law, but — in order to maximize the
fraudulent PIP billing that they could submit or cause to be submitted — R. Moshe and Moshe
also caused Insureds to be referred from Citimedical to Hudson Regional for surgical and
interventional pain management services in violation of the Codey Law.

215. Inthe context of the Codey Law, Moshe — who owned Hudson Regional, and who

was R. Moshe’s immediate family member — had a “significant beneficial interest” in Hudson

Regional.

51
216. Hudson Regional was a “healthcare service” as defined by the Codey Law, in that
it was a “business entity which provide[d] on an inpatient or outpatient basis: ... diagnosis or
treatment of human disease or dysfunction ... .”

217. Accordingly, pursuant to the Codey Law, R. Moshe could not lawfully refer
Insureds to Hudson Regional, or cause Insureds to be referred to Hudson Regional.

218. Even so, in the claims identified in Exhibits “4” and “5”, R. Moshe ~ at Moshe’s
direction — regularly and unlawfully caused Insureds to be referred from Citimedical to Hudson
Regional for surgical and interventional pain management services, without even disclosing
Moshe’s significant beneficial interests in Hudson Regional, or his relationship with R. Moshe,
at or prior to the time when the referrals were made.

219. For example:

(i) On or about January 23, 2018, R. Moshe — at Moshe’s direction — caused an
Insured named CP to be referred from Citimedical to Hudson Regional for an
arthroscopic surgical procedure, without disclosing Moshe’s significant beneficial
interest in Hudson Regional, or his relationship to R. Moshe, in writing at or prior
to the time when the referral was made.

(ii) On or about February 23, 2018, R. Moshe — at Moshe’s direction — caused an
Insured named MJ to be referred from Citimedical to Hudson Regional for an
arthroscopic surgical procedure, without disclosing Moshe’s significant beneficial
interest in Hudson Regional, or his relationship to R. Moshe, in writing at or prior
to the time when the referral was made.

(iii) On or about March 2, 2018, R. Moshe — at Moshe’s direction — caused an Insured
named MH to be referred from Citimedical to Hudson Regional for an
arthroscopic surgical procedure, without disclosing Moshe’s significant beneficial
interest in Hudson Regional, or his relationship to R. Moshe, in writing at or prior
to the time when the referral was made.

(iv) On or about March 14, 2018, R. Moshe — at Moshe’s direction — caused an
Insured named FV to be referred from Citimedical to Hudson Regional for an
arthroscopic surgical procedure, without disclosing Moshe’s significant beneficial
interest in Hudson Regional, or his relationship to R. Moshe, in writing at or prior
to the time when the referral was made.

52
(v)

(vi)

(vii)

(viii)

(ix)

(x)

(xi)

(x11)

On or about September 14, 2018, R. Moshe ~ at Moshe’s direction — caused an
Insured named AR to be referred from Citimedical to Hudson Regional for an
arthroscopic surgical procedure, without disclosing Moshe’s significant beneficial
interest in Hudson Regional, or his relationship to R. Moshe, in writing at or prior
to the time when the referral was made.

On or about September 21, 2018, R. Moshe — at Moshe’s direction — caused an
Insured named CL to be referred from Citimedical to Hudson Regional for an
arthroscopic surgical procedure, without disclosing Moshe’s significant beneficial
interest in Hudson Regional, or his relationship to R. Moshe, in writing at or prior
to the time when the referral was made.

On or about September 28, 2018, R. Moshe — at Moshe’s direction — caused an
Insured named EG to be referred from Citimedical to Hudson Regional for an
arthroscopic surgical procedure, without disclosing Moshe’s significant beneficial
interest in Hudson Regional, or his relationship to R. Moshe, in writing at or prior
to the time when the referral was made.

On or about September 28, 2018, R. Moshe — at Moshe’s direction — caused an
Insured named BK to be referred from Citimedical to Hudson Regional for an
arthroscopic surgical procedure, without disclosing Moshe’s significant beneficial
interest in Hudson Regional, or his relationship to R. Moshe, in writing at or prior
to the time when the referral was made.

On or about October 22, 2018, R. Moshe — at Moshe’s direction — caused an
Insured named HV to be referred from Citimedical to Hudson Regional for an
arthroscopic surgical procedure, without disclosing Moshe’s significant beneficial
interest in Hudson Regional, or his relationship to R. Moshe, in writing at or prior
to the time when the referral was made.

On or about October 24, 2018, R. Moshe — at Moshe’s direction — caused an
Insured named MV to be referred from Citimedical to Hudson Regional for an
arthroscopic surgical procedure, without disclosing Moshe’s significant beneficial
interest in Hudson Regional, or his relationship to R. Moshe, in writing at or prior
to the time when the referral was made.

On or about November 14, 2018, R. Moshe — at Moshe’s direction — caused an
Insured named CZ to be referred from Citimedical to Hudson Regional for an
arthroscopic surgical procedure, without disclosing Moshe’s significant beneficial
interest in Hudson Regional, or his relationship to R. Moshe, in writing at or prior
to the time when the referral was made.

On or about April 11, 2019, R. Moshe — at Moshe’s direction ~ caused an Insured

named GC to be referred from Citimedical to Hudson Regional for an
arthroscopic surgical procedure, without disclosing Moshe’s significant beneficial

53
interest in Hudson Regional, or his relationship to R. Moshe, in writing at or prior
to the time when the referral was made.

(xiii) On or about June 6, 2019, R. Moshe — at Moshe’s direction — caused an Insured
named MW to be referred from Citimedical to Hudson Regional for an
arthroscopic surgical procedure, without disclosing Moshe’s significant beneficial

interest in Hudson Regional, or his relationship to R. Moshe, in writing at or prior
to the time when the referral was made.

(xiv) On or about June 6, 2019, R. Moshe — at Moshe’s direction — caused an Insured
named AZ to be referred from Citimedical to Hudson Regional for an
arthroscopic surgical procedure, without disclosing Moshe’s significant beneficial
interest in Hudson Regional, or his relationship to R. Moshe, in writing at or prior
to the time when the referral was made.

(xv) On or about June 28, 2019, R. Moshe — at Moshe’s direction — caused an Insured
named LB to be referred from Citimedical to Hudson Regional for interventional
pain management injections, without disclosing Moshe’s significant beneficial
interest in Hudson Regional, or his relationship to R. Moshe, in writing at or prior
to the time when the referral was made.

220. These are only representative examples. In the claims identified in Exhibits “4”
and “5”, R. Moshe — at Moshe’s direction — routinely and unlawfully caused Insureds to be
referred from Citimedical to Hudson Regional for surgical and interventional pain management
services, without even disclosing Moshe’s significant beneficial interests in Hudson Regional, or
his relationship with R. Moshe, at or prior to the time when the referrals were made.

221. The vast majority of the Insureds who were referred from Citimedical to Hudson
Regional for surgical and interventional pain management procedures suffered from no accident-
related injuries more serious than ordinary soft tissue injuries such as sprains or strains, to the
extent that they actually suffered from any accident-related injuries at all.

222. Generally, when a patient presents with a soft tissue injury such as a sprain or

strain secondary to an automobile accident, the initial standard of care is conservative treatment

comprised of rest, ice, compression, and — if applicable — elevation of the affected body part.

54
223. If that sort of conservative treatment does not resolve the patient’s symptoms, the
standard of care can include other conservative treatment modalities such as chiropractic
treatment, physical therapy, and the use of pain management medication.

224, The substantial majority of soft tissue injuries such as sprains and strains will
resolve over a period of weeks through this sort of conservative treatment, or no treatment at all.

225. In a legitimate clinical setting, pain management, injections and other
interventional pain management procedures should not be administered until a patient has failed
more conservative treatments, including chiropractic treatment, physical therapy, and pain
management medication.

226. This is because the substantial majority of soft tissue injuries such as sprains and
strains will resolve over a period of weeks through conservative treatment, or no treatment at all,
and invasive interventional pain management procedures entail a degree of risk to the patient that
is absent in more conservative forms of treatment.

227. Even so, in the claims identified in Exhibits “4” and “5”, R. Moshe — at Moshe’s
direction — routinely caused Insureds to be referred from Citimedical to Hudson Regional for
interventional pain management injections and surgical procedures before the Insureds
legitimately had failed a course of conservative treatment.

228. For example:

(i) On June 28, 2018, an Insured named AR was involved in an automobile accident.
Though AR could not legitimately have failed a course of conservative treatment
less than three months after his accident, R. Moshe — at Moshe’s direction —
nonetheless caused AR to be referred from Citimedical to Hudson Regional for a
medically unnecessary arthroscopic surgical procedure on September 14, 2018,
less than three months after the accident.

(ii) On July 2, 2018, an Insured named CL was involved in an automobile accident.

Though CL could not legitimately have failed a course of conservative treatment
less than three months after her accident, R. Moshe — at Moshe’s direction —

55
(iii)

(iv)

(v)

(vi)

(vii)

(viii)

nonetheless caused CL to be referred from Citimedical to Hudson Regional for a
medically unnecessary arthroscopic surgical procedure on September 21, 2018,
less than three months after the accident.

On July 15, 2018, an Insured named BK was involved in an automobile accident.
Though BK could not legitimately have failed a course of conservative treatment
less than three months after his accident, R. Moshe — at Moshe’s direction —
nonetheless caused BK to be referred from Citimedical to Hudson Regional for a
medically unnecessary arthroscopic surgical procedure on September 28, 2018,
less than three months after the accident.

On July 21, 2018, an Insured named HV was involved in an automobile accident.
Though HV could not legitimately have failed a course of conservative treatment
just three months after her accident, R. Moshe — at Moshe’s direction —
nonetheless caused HV to be referred from Citimedical to Hudson Regional for a
medically unnecessary arthroscopic surgical procedure on October 22, 2018, just
three months after the accident.

On July 23, 2018, an Insured named BM was involved in an automobile accident.
Though BM could not legitimately have failed a course of conservative treatment
just two months after his accident, R. Moshe — at Moshe’s direction — nonetheless
caused BM to be referred from Citimedical to Hudson Regional for a medically
unnecessary arthroscopic surgical procedure on September 21, 2018, just two
months after the accident.

On July 29, 2018, an Insured named DG was involved in an automobile accident.
Though DG could not legitimately have failed a course of conservative treatment
less than three months after his accident, R. Moshe — at Moshe’s direction —
nonetheless caused DG to be referred from Citimedical to Hudson Regional for a
medically unnecessary arthroscopic surgical procedure on October 17, 2018, less
than three months after the accident.

On January 3, 2019, an Insured named WG was involved in an automobile
accident. Though WG could not legitimately have failed a course of conservative
treatment less than two months after his accident, R. Moshe — at Moshe’s
direction — nonetheless caused WG to be referred from Citimedical to Hudson
Regional for a medically unnecessary arthroscopic ~ surgical procedure on
February 26, 2019, less than two months after the accident.

On January 19, 2019, an Insured named AA was involved in an automobile
accident. Though AA could not legitimately have failed a course of conservative
treatment less than three months after her accident, R. Moshe — at Moshe’s
direction — nonetheless caused AA to be referred from Citimedical to Hudson
Regional for a medically unnecessary interventional pain management injection
on April 12, 2019, less than three months after the accident.

56
(ix) On January 29, 2019, an Insured named AG was involved in an automobile
accident. Though AG could not legitimately have failed a course of conservative
treatment just two and a half months after her accident, R. Moshe — at Moshe’s
direction — nonetheless caused AG to be referred from Citimedical to Hudson
Regional for a medically unnecessary interventional pain management injection
on April 12, 2019, just two and a half months after the accident.

(x) On February 17, 2019, an Insured named RW was involved in an automobile
accident. Though RW could not legitimately have failed a course of conservative
treatment less than three months after her accident, R. Moshe — at Moshe’s
direction — nonetheless caused RW to be referred from Citimedical to Hudson
Regional for a medically unnecessary arthroscopic surgical procedure on April
29, 2019, less than three months after the accident.

229, These are only representative examples. In the claims identified in Exhibits “4”
and “5”, R. Moshe — at Moshe’s direction — routinely and unlawfully caused Insureds to be
referred from Citimedical to Hudson Regional for surgical and interventional pain management
services before the Insureds legitimately had failed a course of conservative treatment.

230. Moshe’s unlawful ownership interests in and control over Citimedical and
Citimed, and the pattern of unlawful referrals described herein, placed patients at considerable
risk, in that it subjected them to invasive medical procedures that were not medically necessary,
in order to increase the volume of fraudulent PIP billing that the Defendants could submit and
cause to be submitted to GEICO and other insurers.

C. Moshe’s Unlawful Compensation to Shapiro in Exchange for Referrals from

Neurological Diagnostics and Metro Pain to Excel Surgery, Dynamic Surgery,
Healthplus Surgery, and Hudson Regional

231. In late 2013, Moshe wanted to submit even more fraudulent no-fault insurance

billing through Excel Surgery to GEICO and other insurers.

232. However, Moshe was concerned that, if he used Citimedical as a vehicle to make

even more unlawful self-referrals to Excel Surgery, his unlawful ownership and control over

57
Citimedical could draw the attention of insurer investigative departments, regulatory authorities,
and law enforcement.

233. Accordingly, in or about late 2013, Moshe entered into a secret scheme with
Shapiro, whereby — in exchange for unlawful compensation from Moshe — Shapiro agreed to
refer Insureds to Excel Surgery, or to cause Insureds to be referred to Excel Surgery, for
medically unnecessary surgical and interventional pain management procedures.

234. Moshe compensated Shapiro for the referrals to Excel Surgery by appointing
Shapiro as Excel Surgery’s sham “medical director”. In fact, as set forth above, Shapiro never
actually performed his duties as Excel Surgery’s phony medical director, and Shapiro’s
compensation as Excel Surgery’s purported medical director actually was compensation in
exchange for patient referrals to Excel Surgery, and in exchange for permitting Moshe to operate
Excel Surgery without the required medical director oversight.

235, Thereafter, in exchange for this compensation from Moshe and Excel Surgery,
Shapiro caused large numbers of GEICO Insureds to be referred from Metro Pain and
Neurological Diagnostics to Excel Surgery for medically unnecessary surgical and interventional
pain management procedures.

236. Then, in late 2016, once Healthplus Surgery was organized and operating at the
Midland Avenue Location, Moshe once again entered into a secret scheme with Shapiro,
whereby — in exchange for unlawful compensation from Moshe — Shapiro agreed to refer
Insureds to Healthplus Surgery, or to cause Insureds to be referred to Healthplus Surgery, for
medically unnecessary surgical and interventional pain management procedures.

237. In particular, and as he had previously done at Excel Surgery, Moshe

compensated Shapiro for the referrals to Healthplus Surgery by appointing Shapiro as Healthplus

58
Surgery’s sham “medical director”. In fact, as set forth above, Shapiro never actually performed
his duties as Healthplus Surgery’s phony medical director, and Shapiro’s compensation as
Healthplus Surgery’s purported medical director actually was compensation in exchange for
patient referrals to Healthplus Surgery, and in exchange for permitting Moshe to operate
Healthplus Surgery without the required medical director oversight.

238. Thereafter, in exchange for this compensation from Moshe and Healthplus
Surgery, Shapiro caused large numbers of GEICO Insureds to be referred from Metro Pain and
Neurological Diagnostics to Healthplus Surgery for medically unnecessary surgical and
interventional pain management procedures.

239. Thereafter, in mid-2017, once Dynamic Surgery was organized as a replacement
for Excel Surgery at the Essex Street Location, Moshe once again entered into a secret scheme
with Shapiro, whereby — in exchange for unlawful compensation from Moshe — Shapiro agreed
to refer Insureds to Dynamic Surgery, or to cause Insureds to be referred to Dynamic Surgery,
for medically unnecessary surgical and interventional pain management procedures.

240. In particular, and as he had previously done at Excel Surgery and Healthplus
Surgery, Moshe compensated Shapiro for the referrals to Dynamic. Surgery by appointing
Shapiro as Dynamic Surgery’s sham “medical director”. In fact, as set forth above, Shapiro never
actually performed his duties as Dynamic Surgery’s phony medical director, and Shapiro’s
compensation as Dynamic Surgery’s purported medical director actually was compensation in
exchange for patient referrals to Dynamic Surgery, and in exchange for permitting Moshe to
operate Dynamic Surgery without the required medical director oversight.

241. Then, in exchange for this compensation from Moshe and Dynamic Surgery,

Shapiro caused large numbers of GEICO Insureds to be referred from Metro Pain and

59
Neurological Diagnostics to Dynamic Surgery for medically unnecessary surgical and
interventional pain management procedures.

242. Then, in late 2017, after organizing Hudson Regional, Moshe once again entered
into a secret scheme with Shapiro, whereby — in exchange for unlawful compensation from
Moshe — Shapiro agreed to refer Insureds to Hudson Regional, or to cause Insureds to be referred
to Hudson Regional, for medically unnecessary surgical and interventional pain management
procedures.

243. Moshe compensated Shapiro for the referrals to Hudson Regional with the
appointments as Dynamic Surgery and Healthplus Surgery’s phony “medical directors”, and also
by appointing Shapiro as Hudson Regional’s phony “director of anesthesia”.

244. In fact, just as he had done during his phony tenure as “medical director” at Excel
Surgery, Healthplus Surgery, and Dynamic Surgery, Shapiro failed to actually fulfill his duties as
“director of anesthesia” at Hudson Regional.

245. For example, and as set forth below, during his phony tenure as Hudson
Regional’s director of anesthesia, Shapiro permitted Premier Anesthesia — a fraudulently
incorporated anesthesia practice that Moshe secretly and unlawfully owned and controlled — to
provide virtually all of the anesthesia services at Hudson Regional, oftentimes pursuant to

unlawful referrals to which Shapiro himself was a party.

246. What is more, Shapiro permitted anesthesia to be provided in connection with
garden-variety pain management injections at Hudson Regional, such as epidural injections and
facet injections, despite the fact that — in a legitimate clinical setting — such injections do not

warrant anesthesia.

60
247. Indeed, according to a review of the literature published in Pain Physician, the
official journal of the American Society of Interventional Pain Physicians, “Tmlost practice
guidelines discourage the routine use of sedation for interventional pain procedures.” See Smith,
Howard, M.D., Evaluation of Intravenous Sedation on Diagnostic Spinal Injection Procedures,
Pain Physician 2013.

248. Along similar lines, the American Society of Anesthesiologists has specified that
“the majority of minor pain procedures, under most routine circumstances, do not require
anesthesia care other than local anesthesia. Such procedures include epidural steroid injections,
epidural blood patch, trigger point injections, sacroiliac joint injections, bursal injections,
occipital nerve block and facet injections.” See American Society of Anesthesiologists,
“Statement on Anesthetic Care during Interventional Pain Procedures for Adults”, October 20,
2010.

249. Then, in exchange for this compensation from Moshe, Dynamic Surgery,
Healthplus Surgery, and Hudson Regional, Shapiro caused large numbers of GEICO Insureds to
be referred from Metro Pain and Neurological Diagnostics to Hudson Regional for medically
unnecessary surgical and interventional pain management procedures.

250. The vast majority of the Insureds who were referred from Metro Pain and
Neurological Diagnostics to Excel Surgery, Healthplus Surgery, Dynamic Surgery, and Hudson
Regional for surgical and interventional pain management procedures suffered from no accident-
related injuries more serious than ordinary soft tissue injuries such as sprains or strains, to the
extent that they actually suffered from any accident-related injuries at all.

251. As set forth above, when a patient presents with a soft tissue injury such as a

sprain or strain secondary to an automobile accident, the initial standard of care is conservative

61
treatment comprised of rest, ice, compression, and — if applicable — elevation of the affected
body part.

252. If that sort of conservative treatment does not resolve the patient’s symptoms, the
standard of care can include other conservative treatment modalities such as chiropractic
treatment, physical therapy, and the use of pain management medication.

253. The substantial majority of soft tissue injuries such as’sprains and strains will
resolve over a period of weeks through this sort of conservative treatment, or no treatment at all.

254. In a legitimate clinical setting, pain management injections and other
interventional pain management procedures should not be administered until a patient has failed
more conservative treatments, including chiropractic treatment, physical therapy, and pain
management medication.

255. This is because the substantial majority of soft tissue injuries such as sprains and
strains will resolve over a period of weeks through conservative treatment, or no treatment at all,
and invasive interventional pain management procedures entail a degree’of risk to the patient that
is absent in more conservative forms of treatment.

256. Even so, in the claims identified in Exhibits “1” - “4” and “7”, Shapiro routinely
caused Insureds to be referred from Metro Pain and Neurological Diagnostics to Excel Surgery,
Healthplus Surgery, Dynamic Surgery, and Hudson Regional for interventional pain
management injections and surgical procedures before the Insureds legitimately had failed a
course of conservative treatment,

257. For example:

(i) On November 21, 2014, an Insured named JG was involved in an automobile
accident. Though JG could not legitimately have failed a course of conservative
treatment just two months after his accident, Shapiro nonetheless caused JG to be
referred from Metro Pain to Excel Surgery for medically unnecessary

62
(ii)

(iii)

(iv)

(v)

(vi)

(vii)

interventional pain management injections on January 22, 2015, just two months
after the accident.

On January 6, 2015, an Insured named RR was involved in an automobile
accident. Though RR could not legitimately have failed a course of conservative
treatment just two months after his accident, Shapiro nonetheless caused RR to be
referred from Metro Pain to Excel Surgery for ~ medically unnecessary
interventional pain management injections on March 5, 2015, just two months
after the accident,

On February 3, 2015, an Insured named HM was involved in an automobile
accident. Though HM could not legitimately have failed a course of conservative
treatment less than a month and a half after his accident, Shapiro nonetheless
caused HM to be referred from Metro Pain to Excel Surgery for a medically
unnecessary interventional pain management injection on March 12, 2015, less
than a month and a half after the accident.

On October 16, 2016, an Insured named AT was involved in an automobile
accident. Though AT could not legitimately have failed a course of conservative
treatment just two months after her accident, Shapiro nonetheless caused AT to be
referred from Metro Pain to Healthplus Surgery for medically unnecessary
interventional pain management injections on December 14, 2016, just two and a
half months after the accident. °

On October 22, 2016, an Insured named MB was involved in an automobile
accident. Though MB could not legitimately have failed a course of conservative
treatment just two and a half months after her accident, Shapiro nonetheless
caused MB to be referred from Neurological Diagnostics to Excel Surgery for
medically unnecessary interventional pain management injections on January 6,
2017, just two and a half months after the accident.

On June 12, 2017, an Insured named DC was involved in an automobile accident.
Though DC could not legitimately have failed a course of conservative treatment
less than one and a half months after her accident, Shapiro nonetheless caused DC
to be referred from Metro Pain to Dynamic Surgery for medically unnecessary
interventional pain management injections on July 30, 2017, less than one and a
half months after the accident.

On June 13, 2017, an Insured named JN was involved ini an automobile accident.
Though JN could not legitimately have failed a course of conservative treatment
just one and a half months after his accident, Shapiro nonetheless caused JN to be
referred from Metro Pain to Dynamic Surgery for a medically unnecessary
interventional pain management injection on August 2, 2017, just one and a half
months after the accident.

63
(viii)

(ix)

(x)

(xi)

(xii)

(xiii)

(xiv)

On June 20, 2017, an Insured named YV was involved in an automobile accident.
Though YV could not legitimately have failed a course of conservative treatment
just one and a half months after his accident, Shapiro nonetheless caused YV to
be referred from Metro Pain to Dynamic Surgery for a medically unnecessary
interventional pain management injection on August 2, 2017, just one and a half
months after the accident.

On October 31, 2017, an Insured named ML was involved in an automobile
accident. Though ML could not legitimately have failed a course of conservative
treatment just two and a half months after his accident, Shapiro nonetheless
caused ML to be referred from Metro Pain to Hudson Regional for medically
unnecessary interventional pain management injections on January 11, 2018, just
two and a half months after the accident.

On November 1, 2017, an Insured named MM was involved in an automobile
accident. Though MM could not legitimately have failed a course of conservative
treatment just two and a half months after her accident, Shapiro nonetheless
caused MM to be referred from Metro Pain to Hudson Regional for medically
unnecessary interventional pain management injections on January 11, 2018, just
two and a half months after the accident.

On November 7, 2017, an Insured named MH was involved in an automobile
accident. Though MH could not legitimately have failed a course of conservative
treatment less than three months after his accident, Shapiro nonetheless caused
MH to be referred from Metro Pain to Hudson Regional for a medically
unnecessary interventional pain management injection on January 17, 2018, less
than three months after the accident. ~

On April 5, 2018, an Insured named CB was involved in an automobile accident.
Though CB could not legitimately have failed a course of conservative treatment
less than two months after his accident, Shapiro nonetheless caused CB to be
referred from Metro Pain to Healthplus Surgery for a medically unnecessary
arthroscopic surgical procedure on May 21, 2018, less than two months after the

accident.

On April 27, 2018, an Insured named FB was involved in an automobile accident.
Though FB could not legitimately have failed a course of conservative treatment
just one month after his accident, Shapiro nonetheless caused FB to be referred
from Metro Pain to Healthplus Surgery for a medically unnecessary arthroscopic
surgical procedure on May 31, 2018, just one month after the accident.

On April 27, 2018, an Insured named GG was involved in an automobile accident.
Though GG could not legitimately have failed a course of conservative treatment
just a month and a half after his accident, Shapiro nonetheless caused GG to be
referred from Metro Pain to Healthplus Surgery for a medically unnecessary

64
(xv)

(xvi)

(xvii)

(xviii)

(xix)

(xx)

258.

Exhibits “1”

arthroscopic surgical procedure on June 11, 2018, just a month and a half after the
accident.

On May 15, 2018, an Insured named AK was involved in an automobile accident.
Though AK could not legitimately have failed a course of conservative treatment
just two months after his accident, Shapiro nonetheless caused AK to be referred
from Metro Pain to Healthplus Surgery for a medically unnecessary arthroscopic
surgical procedure on July 18, 2018, just two months after the accident.

On May 16, 2018, an Insured named DM was involved in an automobile accident.
Though DM could not legitimately have failed a course of conservative treatment
less than two months after her accident, Shapiro nonetheless caused DM to be
referred from Metro Pain to Healthplus Surgery for medically unnecessary
interventional pain management injections on July 6, 2018, less than two months
after the accident.

On May 22, 2018, an Insured named NT was involved in an automobile accident.
Though NT could not legitimately have failed a course of conservative treatment
just three months after her accident, Shapiro nonetheless caused NT to be referred
from Neurological Diagnostics to Dynamic Surgery for a medically unnecessary
interventional pain management injection on August 24, 2018, just three months

after the accident.

On May 22, 2018, an Insured named AA was involved in an automobile accident.
Though AA could not legitimately have failed a course of conservative treatment
just three months after his accident, Shapiro nonetheless caused AA to be referred
from Neurological Diagnostics to Dynamic Surgery for a medically unnecessary
interventional pain management injection on August 24, 2018, just three months
after the accident.

On July 11, 2018, an Insured named KG was involved in an automobile accident.
Though KG could not legitimately have failed a course of conservative treatment
less than three months after his accident, Shapiro nonetheless caused KG to be
referred from Metro Pain to Hudson Regional for a medically unnecessary
arthroscopic surgical procedure on September 20, 2018, less than three months

after the accident.

On April 9, 2019, an Insured named MC was involved in an automobile accident.
Though MC could not legitimately have failed a course of conservative treatment
just two months after her accident, Shapiro nonetheless caused MC to be referred
from Metro Pain to Hudson Regional for a medically unnecessary arthroscopic
surgical procedure on June 10, 2019, just two months after the accident.

These are only representative examples. In the claims identified in Exhibits

~ “4” and “7”, Shapiro routinely caused Insureds to be referred from Metro Pain

65
and Neurological Diagnostics to Excel Surgery, Healthplus Surgery, Dynamic Surgery, and
Hudson Regional for interventional pain management injections and surgical procedures before
the Insureds legitimately had failed a course of conservative treatment.

259. What is more, in a legitimate clinical setting, pain management injections should
not be administered more than once every two months, and multiple varieties of pain
management injections should not be administered simultaneously.

260. This is because: (i) properly administered pain management injections should
provide pain relief lasting for at least two months; (11) a proper interval between pain
management injections, and different types of pain management injections, is necessary to
determine whether or not the initial pain management injections were effective; and (ili) if a
patient’s pain is not relieved through the pain management injections, the pain may be caused by
something more serious than a soft tissue injury secondary to an automobile accident, and the
perpetuating causes of the pain must be identified and managed.

261. Even so, in the claims identified in Exhibits “1” — “4” and “7”, Shapiro routinely
caused Insureds to be referred to Excel Surgery, Healthplus Surgery, Dynamic Surgery, and
Hudson Regional for multiple pain management injections to Insureds within a span of weeks,
despite the fact that such an regimen not only was medically unnecessary, but also placed the
Insureds at risk.

262. For example:

(i) On September 29, 2014, an Insured named SS was involved in an automobile
accident. Thereafter, Shapiro caused SS to be referred to Excel Surgery for
multiple pain management injections on March 12, 2015, March 26, 2015, April
17, 2015, April 30, 2015, and May 14, 2015. -

(ii) On October 12, 2015, an Insured named DS was involved in an automobile
accident. Thereafter, Shapiro caused DS to be referred to Excel Surgery for

66
(iii)

(iv)

(vi)

(vii)

(viii)

(ix)

multiple pain management injections on January 28, 2016, again on February 5,
2016, and again on March 10, 2016.

On June 7, 2016, an Insured named JS was involved in an automobile accident.
Thereafter, Shapiro caused JS to be referred to Excel Surgery for multiple pain
management injections on September 11, 2016, September 25, 2016, October 9,
2016, October 23, 2016, and November 6.

On October 13, 2016, an Insured named AT was involved in an automobile
accident. Thereafter, Shapiro caused AT to be referred to Healthplus Surgery for
multiple pain management injections on December 14, 2016 and January 18,
2017, and to Excel Surgery for another pain management injection on January 6,
2017.

On December 26, 2016, an Insured named MY was involved in an automobile
accident. Thereafter, Shapiro caused MY to be referred to Dynamic Surgery for
multiple pain management injections on October 27, 2017, November 9, 2017,
and December 8, 2017, and to Hudson Regional for multiple pain management
injections on January 5, 2018.

On February 2, 2017, an Insured named TS was involved in an automobile
accident. Thereafter, Shapiro caused TS to be referred to Dynamic Surgery for
multiple pain management injections on December 15, 2017, and to Hudson
Regional for multiple pain management injections on January | 1, 2018.

On February 13, 2017, an Insured named JA was involved in an automobile
accident. Thereafter, Shapiro caused JA to be referred to Dynamic Surgery for
multiple pain management injections on December 1, 2017 and December 15,
2017, and to Hudson Regional for multiple pain management injections on
January 5, 2018.

On July 10, 2017, an Insured named EW was involved in an automobile accident.
Thereafter, Shapiro caused EW to be referred to Hudson Regional for a pain
management injection on January 11, 2018, and to Dynamic Surgery for multiple
pain management injections on February 22, 2018, March 22, 2018, and April 12,

2018

On July 21, 2017, an Insured named KB was involved in an automobile accident.
Thereafter, Shapiro caused KB to be referred to Healthplus Surgery for multiple
pain management injections on October 20, 2017, to Dynamic Surgery for
multiple pain management injections on December 7, 2017, to Hudson Regional
for multiple pain management injections on January 11, 2018, and to Dynamic
Surgery for still more pain management injections on January 25, 2018, February
8, 2018, June 14, 2018, July 12, 2018, and July 26, 2018.

67
(x)

(xi)

(xii)

(xiii)

(xiv)

(xv)

(xvi)

(xvii)

(xviii)

On August 18, 2017, an Insured named BO was involved in an automobile
accident. Thereafter, Shapiro caused BO to be referred to Dynamic Surgery for a
pain management injection on December 22, 2017, and to Hudson Regional for
multiple pain management injections on January 11, 2018.

On August 29, 2017, an Insured named RC was involved in an automobile
accident. Thereafter, Shapiro caused RC to be referred to Dynamic Surgery for
multiple pain management injections on December 15, 2017, to Hudson Regional
for multiple pain management injections on January- 5, 2018, and back to
Dynamic Surgery for still more pain management injections on January 26, 2018.

On September 5, 2017, an Insured named AW was involved in an automobile
accident. Thereafter, Shapiro caused AW to be referred to Healthplus Surgery for
multiple pain management injections on December 3, 2017, to Dynamic Surgery
for multiple pain management injections on December 22, 2017, and to Hudson
Regional for multiple pain management injections on January 5, 2018.

On September 13, 2017, an Insured named AC was involved in an automobile
accident. Thereafter, Shapiro caused AC to be referred to Hudson Regional for
multiple pain management injections on January 5, 2018, and then to Dynamic
Surgery for multiple pain management injections on January 26, 2018, February
9, 2018, April 6, 2018, and April 20, 2018.

On January 22, 2018, an Insured named VZ was involved in an automobile
accident. Thereafter, Shapiro caused VZ to be referred to Dynamic Surgery for
multiple pain management injections on May 4, 2018, May 20, 2018, June 3,
2018, and July 8, 2018, to Hudson Regional for multiple pain management
injections on September 17, 2018, and back to Dynamic Surgery for still more
pain management injections on October 7, 2018.

On February 9, 2018, an Insured named RT was involved in an automobile
accident. Thereafter, Shapiro caused RT to be referred to Dynamic Surgery for
multiple pain management injections on May 20, 2018, June 3, 2018, July 8,
2018, and July 22, 2018.

On June 19, 2018, an Insured named DS was involved in an automobile accident.
Thereafter, Shapiro caused DS to be referred to Dynamic Surgery for multiple
pain management injections on August 24, 2018, September 9, 2018, October 7,
2018, October 21, 2018, December 2, 2018, and December 16, 2018.

On July 19, 2018, an Insured named GT was involved in an automobile accident.
Thereafter, Shapiro caused GT to be referred to Healthplus Surgery for multiple

pain management injections on November 2, 2018 and November 16, 2018.

On December 31, 2018, an Insured named IS was involved in an automobile
accident, I'hereafter, Shapiro caused IS to be referred to Dynamic Surgery for

68
multiple pain management injections on May 19, 2019, June 2, 2019, June 23,
2019, and July 14, 2019.

(xix) On February 5, 2019, an Insured named SS was involved in an automobile
accident. Thereafter, Shapiro caused SS to be referred to Dynamic Surgery for
multiple pain management injections on June 2, 2019, and again on June 23,
2019.

(xx) On February 27, 2019, an Insured named CV was involved in an automobile
accident. Thereafier, Shapiro caused CV to be referred to Healthplus Surgery for
multiple pain management injections on June 8, 2019, and to Dynamic Surgery
for multiple pain management injections on July 19, 2019.

263. These are only representative examples. Shapiro caused these referrals to be made
without regard for medical necessity because he wanted to continue to receive unlawful
compensation from Moshe, Excel Surgery, Healthplus Surgery, Dynamic Surgery, and Hudson
Regional in exchange for the referrals.

264. As set forth above, there are a substantial number of variables that can affect
whether, how, and to what extent an individual is injured in a given automobile accident.

265. An individual’s age, height, weight, general physical condition, location within
the vehicle, and the location of the impact all will affect whether, how, and to what extent an
individual is injured in a given automobile accident.

266. It is extremely improbable that two or more Insureds, who were involved in the
same automobile accident, not only would suffer substantially similar injuries in the accident, but
would recover (or fail to recover) at such an identical rate that they would all require referrals to
an ambulatory surgery center for substantially similar interventional pain management
procedures on or about the same date many weeks or even months after the accident.

267. It is even more improbable — to the point of impossibility — that this legitimately

would occur over and over again.

69
268.

Even so, in the claims identified in Exhibits “1” — “3” and “7”, Shapiro

routinely caused multiple Insureds, who had been involved in the same underlying accidents, to

be referred from Metro Pain or Neurological Diagnostics to Excel Surgery, Dynamic Surgery, or

Healthplus Surgery for interventional pain management procedures on or about the same dates

many weeks or even months after the accidents.

269.

(i)

(ii)

(iii)

For example:

On August 4, 2016, two Insureds - HD and DM — were involved in the same
automobile accident. Thereafter, both HD and DM presented at Metro Pain for
treatment. HD and DM were different ages, in different physical condition, and
experienced the impact from different locations in the vehicle. To the extent that
they were injured at all in the accident, their injuries were different, and resolved
differently over time. HD and DM did not both require referrals for substantially
similar interventional pain management injections on or about the exact same date
almost two months after their accident. Even so, in exchange for unlawful
compensation from Moshe and Excel Surgery, Shapiro caused both HD and DM
to be referred from Metro Pain to Excel Surgery for substantially identical
interventional pain management injections on September 30, 2016.

On November 25, 2016, three Insureds — LB, SE, and CH — all were involved in
the same automobile accident. Thereafter, incredibly, LB, SE, and CH all
presented at Metro Pain for treatment. LB, SE, and CH were different ages, in
different physical condition, and experienced the impact from different locations
in the vehicle. To the extent that they were injured at all in the accident, their
injuries were different, and resolved differently over time. LB, SE, and CH did
not all require referrals for substantially similar interventional pain management
injections during the same time period months after their accident. Even so, in
exchange for unlawful compensation from Moshe and Healthplus Surgery,
Shapiro caused LB, SE, and CH all to be referred from Metro Pain to Healthplus
Surgery for substantially identical arthroscopic surgical procedures over the
course of early February 2017.

On March 7, 2017, two Insureds — JD and NE — were involved in the same
automobile accident. Thereafter, both JD and NE presented at Metro Pain for
treatment. JD and NE were different ages, in different. physical condition, and
experienced the impact from different locations in the vehicle. To the extent that
they were injured at all in the accident, their injuries were different, and resolved
differently over time. JD and NE did not both require referrals for substantially
similar interventional pain management injections during the same time period
months after their accident. Even so, in exchange for unlawful compensation from
Moshe and Dynamic Surgery, Shapiro caused both JD and NE to be referred from

70
(iv)

(v)

(vi)

(vii)

Metro Pain to Dynamic Surgery for substantially identical interventional pain
management injections on May 26, 2017.

On July 30, 2017, two Insureds - AL and UR ~ were involved in the same
automobile accident. Thereafter, both AL and UR presented at Neurological
Diagnostics for treatment. AL and UR were different ages, in different physical
condition, and experienced the impact from different locations in the vehicle. To
the extent that they were injured at all in the accident, their injuries were different,
and resolved differently over time. AL and UR did not both require referrals for
substantially similar interventional pain management injections on the same date
months after their accident. Even so, in exchange for unlawful compensation from
Moshe and Healthplus Surgery, Shapiro caused both AL and UR to be referred
from Neurological Diagnostics to Healthplus Surgery for substantially identical
interventional pain management injections on December 2, 2017.

On September 24, 2017, two Insureds — PI and CB — were involved in the same
automobile accident. Thereafter, both PI and CB presented at Metro Pain for
treatment. PI and CB were different ages, in different physical condition, and
experienced the impact from different locations in the vehicle. To the extent that
they were injured at all in the accident, their injuries were different, and resolved
differently over time. PI and CB did not both require referrals for substantially
similar arthroscopic surgical procedures during the same time period months after
their accident. Even so, in exchange for unlawful compensation from Moshe and
Healthplus Surgery, Shapiro caused both PI and CB to be referred from Metro
Pain to Healthplus Surgery for substantially identical arthroscopic surgical
procedures on September 10, 2018.

On December 4, 2017, two Insureds — MF and PL — were involved in the same
automobile accident. Thereafter, both MF and PL presented at Neurological
Diagnostics for treatment. MF and PL were different ages, in different physical
condition, and experienced the impact from different locations in the vehicle. To
the extent that they were injured at all in the accident, their injuries were different,
and resolved differently over time. MF and PL did not both require referrals for
substantially similar interventional pain management injections during the same
time period months after their accident. Even so, in exchange for unlawful
compensation from Moshe, Healthplus Surgery, and Dynamic Surgery, Shapiro
caused both MF and PL to be referred from Neurological Diagnostics to Dynamic
Surgery and Healthplus Surgery, respectively, for substantially identical
interventional pain management injections over the course of late June-early July
2018.

On December 18, 2017, two Insureds - NS and VY — were involved in the same
automobile accident. Thereafter, both NS and VY presented at Neurological
Diagnostics for treatment. NS and VY were different ages, in different physical
condition, and experienced the impact from different locations in the vehicle. To
the extent that they were injured at all in the accident, their injuries were different,

71
(viii)

(ix)

(x)

(xi)

and resolved differently over time. NS and VY did not both require referrals for
substantially similar interventional pain management injections on the same date
months after their accident. Even so, in exchange for unlawful compensation from
Moshe and Dynamic Surgery, Shapiro caused both NS and VY to be referred
from Neurological Diagnostics to Dynamic Surgery for substantially identical
interventional pain management injections on June 8, 2018.

On January 24, 2018, two Insureds ~ JC and JR — were involved in the same
automobile accident. Thereafter, both JC and JR presented at Metro Pain for
treatment. JC and JR were different ages, in different physical condition, and
experienced the impact from different locations in the vehicle. To the extent that
they were injured at all in the accident, their injuries were different, and resolved
differently over time. JC and JR did not both require referrals for substantially
similar interventional pain management injections on or about the exact same date
months after their accident. Even so, in exchange for unlawful compensation from
Moshe and Dynamic Surgery, Shapiro caused both JC and JR to be referred from
Metro Pain to Dynamic Surgery for substantially identical interventional pain
management injections over the course of late May 2018.

On January 25, 2018, two Insureds - OB and AL— were involved in the same
automobile accident. Thereafter, both OB and AL presented at Metro Pain for
treatment. OB and AL were different ages, in different physical condition, and
experienced the impact from different locations in the vehicle. To the extent that
they were injured at all in the accident, their injuries were different, and resolved
differently over time. OB and AL did not both require referrals for substantially
similar interventional pain management injections on or about the exact same date
months after their accident. Even so, in exchange for unlawful compensation from
Moshe and Dynamic Surgery, Shapiro caused both OB and AL to be referred
from Metro Pain to Dynamic Surgery for substantially identical interventional
pain management injections over the course of mid-to-late May 2018.

On March 18, 2018, two Insureds - RC and SW — were involved in the same
automobile accident. Thereafter, both RC and SW presented at Metro Pain for
treatment. RC and SW were different ages, in different physical condition, and
experienced the impact from different locations in the vehicle. To the extent that
they were injured at all in the accident, their injuries were different, and resolved
differently over time. RC and SW did not both require referrals for substantially
similar arthroscopic surgical procedures during the same time period months after
their accident, Even so, in exchange for unlawful compensation from Moshe and
Healthplus Surgery, Shapiro caused both RC and SW to be referred trom Metro
Pain to Healthplus Surgery for substantially identical arthroscopic surgical
procedures over the course of late May-early June 2018.

On May 22, 2018, two Insureds - AA and NT — were involved in the same

automobile accident. Thereafter, both AA and NT presented at Neurological
Diagnostics for treatment. AA and NT were different ages, in different physical

72
(x11)

(xill)

(xiv)

condition, and experienced the impact from different locations in the vehicle. To
the extent that they were injured at all in the accident, their injuries were different,
and resolved differently over time. AA and NT did not both require referrals for
substantially similar interventional pain management injections on or about the
exact same dates months after their accident. Even so, in exchange for unlawful
compensation from Moshe and Dynamic Surgery, Shapiro caused both AA and
NT to be referred from Neurological Diagnostics to Dynamic Surgery for
substantially identical interventional pain management injections on August 24,
2018 and on Octoher 26, 2018.

On August 10, 2018, two Insureds - AP and VP — were involved in the same
automobile accident. Thereafter, both AP and VP presented at Neurological
Diagnostics for treatment. AP and VP were different ages, in different physical
condition, and experienced the impact from different locations in the vehicle. To
the extent that they were injured at all in the accident, their injuries were different,
and resolved differently over time. AP and VP did not both require referrals for
substantially similar interventional pain management injections during the same
time period months after their accident. Even so, in exchange for unlawful
compensation from Moshe and Dynamic Surgery, Shapiro caused both AP and
VP to be referred from Neurological Diagnostics to Dynamic Surgery for
substantially identical interventional pain management injections over the course
of late March-late April 2019.

On August 20, 2018, two Insureds - WG and YL — were involved in the same
automobile accident. Thereafter, both WG and YL presented at Metro Pain for
treatment. WG and YL were different ages, in different physical condition, and
experienced the impact from different locations in the vehicle. To the extent that
they were injured at all in the accident, their injuries were different, and resolved
differently over time. WG and YL did not both require referrals for substantially
similar interventional pain management injections on or about the exact same date
months after their accident. Even so, in exchange for unlawful compensation from
Moshe and Dynamic Surgery, Shapiro caused both WG and YL to be referred
from Metro Pain to Dynamic Surgery for substantially identical interventional
pain management injections on February 1, 2019.

On April 9, 2019, four Insureds — JB, TC, DS, and LS — all were involved in the
same automobile accident. Thereafter, incredibly, JB; TC, DS, and LS all
presented at Metro Pain for treatment. JB, TC, DS, and LS were different ages, in
different physical condition, and experienced the impact from different locations
in the vehicle. To the extent that they were injured at all in the accident, their
injuries were different, and resolved differently over time. JB, TC, DS, and LS did
not all require referrals for substantially similar arthroscopic surgical procedures
during the same time period. Even so, in exchange for unlawful compensation
from Moshe and Healthplus Surgery, Shapiro caused JB, TC, DS, and LS all to be
referred from Metro Pain to Healthplus Surgery for substantially identical
arthroscopic surgical procedures over the course of May-July 2019.

73
(xv) On June 14, 2019, two Insureds —- VT and EW — were involved in the same
automobile accident. Thereafter, both VT and EW presented at Metro Pain for
treatment. VT and EW were different ages, in different physical condition, and
experienced the impact from different locations in the vehicle. To the extent that
they were injured at all in the accident, their injuries were different, and resolved
differently over time. VT and EW did not both require referrals for substantially
similar arthroscopic surgical procedures on or about the exact same date months
after their accident. Even so, in exchange for unlawful compensation from Moshe
and Healthplus Surgery, Shapiro caused both VT and EW to be referred from
Metro Pain to Healthplus Surgery for substantially identical arthroscopic surgical
procedures on September 9, 2019.

270. These are only representative examples. In exchange for unlawful compensation
from Moshe, Excel Surgery, Dynamic Surgery, and Healthplus Surgery, Shapiro routinely
caused multiple Insureds, who had been involved in the same underlying accidents, to be referred
to Excel Surgery, Dynamic Surgery, or Healthplus Surgery regardless of their individual
circumstances or presentation.

271. In keeping with the fact that Shapiro’s referrals to Excel Surgery, Dynamic
Surgery, Healthplus Surgery, and Hudson Regional were motivated by unlawful compensation,
rather than medical necessity, very few of the Insureds whom Shapiro referred or caused to be
referred from Metro Pain to Excel Surgery, Dynamic Surgery, Healthplus Surgery, or Hudson
Regional resided or worked near Excel Surgery, Dynamic Surgery, Healthplus Surgery, or
Hudson Regional.

272. Rather, the substantial majority of the Insureds whom Shapiro referred or caused
to be referred from Metro Pain to Excel Surgery, Dynamic Surgery, Healthplus Surgery, and
Hudson Regional resided and worked in New York, a substantial distance away from Excel
Surgery, Dynamic Surgery, Healthplus Surgery, and Hudson Regional

273. There was no legitimate reason why Insureds who resided in New York would

require referrals to ambulatory surgery centers such as Excel Surgery, Dynamic Surgery, and

74
Healthplus Surgery, or to a hospital such as Hudson Regional, which were inconveniently
located far from the Insureds’ homes and workplaces.

274. In fact, there were numerous ambulatory surgery centers and hospitals located in
New York, which were much closer to the Insureds’ homes, which did not share Excel Surgery,
Dynamic Surgery, and Healthplus Surgery’s disturbing history of regulatory and sanitary
violations, and which were far more established and reputable than Hudson Regional.

275. The only reason Shapiro referred the Insureds to Excel Surgery, Dynamic
Surgery, Healthplus Surgery, and Hudson Regional, or caused them to be referred to Excel
Surgery, Dynamic Surgery, Healthplus Surgery, and Hudson Regional, was because Moshe,
Excel Surgery, Dynamic Surgery, Healthplus Surgery, and Hudson Regional were paying him
unlawful compensation in exchange for the referrals.

276. In all of the claims identified in Exhibits “1” — “4” and “7”, Shapiro, Moshe,
Neurological Diagnostics, Excel Surgery, Dynamic Surgery, Healthplus Surgery, and Hudson
Regional falsely represented that they were in compliance with all significant laws governing
healthcare practice, and therefore were eligible to collect PIP Benefits in the first instance.

277. In fact, Shapiro, Moshe, Neurological Diagnostics, Excel Surgery, Dynamic
Surgery, Healthplus Surgery, and Hudson Regional were not in compliance with all significant
laws and regulations governing healthcare practice, and were not eligible to collect PIP Benefits

in the first instance, inasmuch as they paid and/or received illegal compensation in exchange for

patient referrals.

75
D. The Unlawful Operation of Premier Ancsthesia, and the Unlawful Referrals from
Metro Pain to Premier Anesthesia

278. By late 2017, Moshe was concerned that the volume of fraudulent anesthesia
billing that he was submitting or causing to be submitted through Citimed would draw the
attention of insurer investigative departments, regulatory authorities, and law enforcement.

279. Accordingly, Moshe decided to fraudulently incorporate Premier Anesthesia,
another medical professional entity that he could use to provide anesthesia and other services at
Dynamic Surgery, Healthplus Surgery, and Hudson Regional, so as to reduce the volume of
fraudulent anesthesia and related billing from Citimed, avoid detection, and conceal and
perpetuate the Defendants’ interrelated fraudulent schemes.

280. Toward that end, in late 2017, Moshe approached Shapiro, and offered Shapiro
the opportunity to become the nominal or “paper” owner of Premier Anesthesia, just as R.
Moshe had been the nominal or “paper” owner of Citimed.

281. In exchange for compensation from Moshe — including the compensation Shapiro
received as the ersatz “medical director” at Dynamic Surgery and Healthplus Surgery and as the
phony “director of anesthesia” at Hudson Regional — Shapiro agreed to- falsely represent that he
truly owned and controlled Premier Anesthesia.

282. In actuality, once Premier Anesthesia was fraudulently incorporated on November
4, 2017, Shapiro ceded true control over the professional entity to Moshe.

283. As had been the case at Citimed, all decision-making -authority relating to the
operation and management of Premier Anesthesia was vested entirely with Moshe. In addition,
Shapiro never controlled any of Premier Anesthesia’s books or records, including its bank account;
never selected, directed, and/or controlled any of the individuals or entities responsible for

handling Premier Anesthesia’s financial affairs; never hired or supervised Premier Anesthesia’s

76
employees or independent contractors; and was unaware of the most fundamental aspects of how

Premier Anesthesia operated.

284. Ashe previously had done at Citimedical and Citimed, Moshe — rather than Shapiro
— provided all start-up costs and investment in Premier Anesthesia. Shapiro did not incur any costs
to establish Premier Anesthesia’s practice, nor did he invest any money in the professional entity
he purportedly owned.

285. In reality, Shapiro was nothing more than Moshe’s de facto employee at Premier
Anesthesia, just as R. Moshe had been at Citimedical and Citimed.

286. Moshe used the facade of Premier Anesthesia to do indirectly what he was
forbidden from doing directly, namely to: (i) employ healthcare professionals; (ii) control their
practices; and (iii) charge for and derive an economic benefit from their services.

287. In mid 2018, Moshe and Shapiro grew concerned that Shapiro’s simultaneous
ownership of Metro Pain and Neurological Diagnostics, and his purported “ownership” of Premier
Anesthesia, could draw unwanted attention to the Defendants’ interrelated fraudulent schemes.

288. Accordingly, at Moshe’s behest, in or about August 2018, Shapiro purported to
transfer his nominal or “paper” ownership interest in Premier Anesthesia to Kifaich.

289. Like Shapiro before him, Kifaich agreed to falsely represent that he truly owned,
controlled, and practiced medicine through Premier Anesthesia.

290. In actuality, Kifaieh — like Shapiro before him — ceded true control over Premier
Anesthesia to Moshe, in exchange for compensation from Moshe.

291, After Kifaieh took over as Premier Anesthesia’s nominal or “paper” owner, all

decision-making authority relating to the operation and management of Premier Anesthesia

continued to be vested entirely with Moshe.

77
292, Like Shapiro, Kifaich never controlled any of Premier Anesthesia’s books or
records, including its bank account; never selected, directed, and/or controlled any of the
individuals or entities responsible for handling Premier Anesthesia’s financial affairs; never hired
or supervised Premier Anesthesia’s employees or independent contractors: and was unaware of the
most fundamental aspects of how Premier Anesthesia operated.

293. Like Shapiro before him, Kifaich did not invest any money in Premier Anesthesia,
the professional entity he purportedly owned.

294. In reality, Kifaich was nothing more than Moshe’s de facto employee at Premier
Anesthesia, just as Shapiro had been.

295. After Kifaich took over as Premier Anesthesia’s nominal or “paper” owner, Moshe
continued to use the facade of Premier Anesthesia to do indirectly what he was forbidden from
doing directly, namely to: (i) employ healthcare professionals; (ii) control their practices; and (iii)
charge for and derive an economic benefit from their services.

296. In keeping with the fact that Moshe — rather than Shapiro or Kifaieh — owned and
controlled Premier Anesthesia, Premier Anesthesia operated almost exclusively from Dynamic
Surgery’s Essex Street Location, Healthplus Surgery’s Midland Avenue Location, and Hudson
Regional, all of which were controlled by Moshe.

297, Premier Anesthesia was able to operate on a turnkey basis from the Essex Street
Location, the Midland Avenue Location, and Hudson Regional, and to obtain patient referrals at
those locations — despite the fact that it was a newly-created medical practice, with no goodwill —
because it secretly and unlawfully was owned and controlled by Moshe, who also controlled the

Essex Street Location, the Midland Avenue Location, and Hudson Regional.

78
298.

In keeping with the fact that Shapiro and Kifaich did not legitimately own or

control Premier Anesthesia, Shapiro and Kifaieh did not personally perform any significant amount

of the healthcare services that were billed through Premier Anesthesia to GEICO and other

insurers.

299,

In keeping with the fact that Moshe — rather than Shapiro or Kifaich — owned and

controlled Premier Anesthesia, Kifaich gave testimony during a September 10, 2019 examination

under oath indicating, among other things, that:

(i)

(il)

(iii)

(iv)

(Vv)

(vi)

(vii)

(viii)

Kifaich did not know when Premier Anesthesia was incorporated, or whether
anyone invested any start-up capital into Premier Anesthesia, a medical practice he

supposedly owned.

Kifaieh did not pay Shapiro any money in exchange for his purported “ownership”
interest in Premier Anesthesia, nor did Shapiro retain any interest in Premier
Anesthesia’s accounts receivable following the purported “sale”.

The accounting director and general counsel for Hudson Regional — which was
owned by Moshe — facilitated the purported “sale” of Premier Anesthesia from

Shapiro to Kifaieh.

Premier Anesthesia did not own its own equipment, and all of the equipment and
supplies it used to render healthcare services were provided by Dynamic Surgery,
Healthplus Surgery, and Hudson Regional, which were owned by Moshe.

Kifaieh did not know how patients came to be referred to Premier Anesthesia, or
what kind of insurance they had.

Kifaieh did not know who opened Premier Anesthesia’s corporate bank account, or
the account number.

Kifaieh did not have signatory authority on Premier Anesthesia’s corporate bank
account, and did not believe that Shapiro ever had the “ability to make transactions”

on the bank account, either.

However, the accounting director for Hudson Regional — which was owned by
Moshe — did have signatory authority on Premier Anesthesia’s corporate bank
account, and controlled the account.

79
(ix) | Premier Anesthesia’s billing was under the control of a billing company owned by
Moshe, pursuant to a verbal agreement, and Premier’s billing issues were overseen
by Hudson Regional staff, including its accounting director.

300. In keeping with the fact that Shapiro was nothing more than Moshe’s de facto
employee at Premier Anesthesia, Shapiro — at the direction of Moshe — caused numerous
Insureds to be self-referred from Metro Pain and Neurological Diagnostics to Premier Anesthesia
in violation of the Codey Law.

301. In this context, Shapiro — as a licensed physician — was a “practitioner” as defined
by the Codey Law.

302. Premier Anesthesia was a “healthcare service” as defined by the Codey Law, in
that it was a “business entity which provide[d] on an inpatient or outpatient basis: ... diagnosis or
treatment of human disease or dysfunction ... .”

303. In the context of the Codey Law, Shapiro — who purported to own Premier
Anesthesia — had a “significant beneficial interest” in Premier Anesthesia.

304. Accordingly, pursuant to the Codey Law, Shapiro could not lawfully refer
Insureds to Premier Anesthesia, or cause Insureds to be referred to Premier Anesthesia, unless,
among other things, disclosure of his significant beneficial interest in Premier Anesthesia was
made to the Insureds in writing, at or prior to the time that the referrals were made.

305. Even so, in the claims identified in Exhibit “8”, Shapiro ~ at Moshe’s direction —
regularly caused Insureds to be referred from Metro Pain to Premier Anesthesia, without
disclosing his significant beneficial interests in Premier Anesthesia at or prior to the time when

the referrals were made.

306. For example:

(i) On or about June 7, 2018, Shapiro — at Moshe’s direction — caused an Insured
named KW to be referred from Metro Pain to Premier Anesthesia for anesthesia

80
(ii)

(iii)

(iv)

(v)

(vi)

(vil)

(viii)

(ix)

(x)

services, without disclosing Shapiro’s significant beneficial interest in Premier
Anesthesia in writing at or prior to the time when the referral was made.

On or about June 27, 2018, Shapiro — at Moshe’s direction — caused an Insured
named AV to be referred from Metro Pain to Premier Anesthesia for anesthesia
services, without disclosing Shapiro’s significant beneficial interest in Premier
Anesthesia in writing at or prior to the time when the referral was made.

On or about June 27, 2018, Shapiro — at Moshe’s direction — caused an Insured
named RV to be referred from Metro Pain to Premier Anesthesia for anesthesia
services, without disclosing Shapiro’s significant beneficial interest in Premier
Anesthesia in writing at or prior to the time when the referral was made.

On or about July 20, 2018, Shapiro — at Moshe’s direction — caused an Insured
named CT to be referred from Metro Pain to Premier Anesthesia for anesthesia
services, without disclosing Shapiro’s significant beneficial interest in Premier
Anesthesia in writing at or prior to the time when the referral was made.

On or about July 20, 2018, Shapiro — at Moshe’s direction — caused an Insured
named ST to be referred from Metro Pain to Premier Anesthesia for anesthesia
services, without disclosing Shapiro’s significant beneficial interest in Premier
Anesthesia in writing at or prior to the time when the referral was made.

On or about July 22, 2018, Shapiro — at Moshe’s direction — caused an Insured
named RT to be referred from Metro Pain to Premier Anesthesia for anesthesia
services, without disclosing Shapiro’s significant beneficial interest in Premier
Anesthesia in writing at or prior to the time when the referral was made.

On or about July 22, 2018, Shapiro — at Moshe’s direction — caused an Insured
named PT to be referred from Metro Pain to Premier Anesthesia for anesthesia
services, without disclosing Shapiro’s significant beneficial interest in Premier
Anesthesia in writing at or prior to the time when the referral was made.

On or about July 27, 2018, Shapiro — at Moshe’s direction — caused an Insured
named JV to be referred from Metro Pain to Premier Anesthesia for anesthesia
services, without disclosing Shapiro’s significant beneficial interest in Premier
Anesthesia in writing at or prior to the time when the referral was made.

On or about August 6, 2018, Shapiro — at Moshe’s direction — caused an Insured
named PV to be referred from Metro Pain to Premier Anesthesia for anesthesia
services, without disclosing Shapiro’s significant beneficial interest in Premier
Anesthesia in writing at or prior to the time when the referral was made.

On or about August 10, 2018, Shapiro — at Moshe’s direction — caused an Insured
named AT to be referred from Metro Pain to Premier Anesthesia for anesthesia

81
services, without disclosing Shapiro’s significant beneficial interest in Premier
Anesthesia in writing at or prior to the time when the referral was made.

307. These are only representative examples. In the claims identified in Exhibit "8”,
Shapiro — at Moshe’s direction ~ regularly caused Insureds to be referred from Metro Pain to
Premier Anesthesia, without disclosing his significant beneficial interests in Premier Anesthesia
at or prior to the time when the referrals were made.

E. The Unlawful Referrals to Hudson Regional for Medically Unnecessary Drug
Screening .

308. In late 2017, after organizing Hudson Regional, Moshe sought to maximize the
fraudulent billing he could submit or cause to be submitted to GEICO and other insurers, by
using Hudson Regional as a vehicle to submit fraudulent and unbundled billing for medically
unnecessary drug screening to GEICO and other insurers.

309. Hudson Regional needed patient referrals in order to bill for drug screening.

310. Moshe knew that, because he secretly owned and controlled Premier Anesthesia,
and also owned Dynamic Surgery and Healthplus Surgery, he could direct the anesthesiologists
who provided anesthesiology services for Premier Anesthesia at Dynamic Surgery and
Healthplus Surgery to order drug screens in connection with the surgical and interventional pain
management services, and related anesthesia services, that were performed at Dynamic Surgery
and Healthplus Surgery.

311. | Then, Moshe could ensure that all of the resulting drug screens be provided by
and billed through Hudson Regional to GEICO and other insurers.

312. In a legitimate clinical setting, drug screening may be medically warranted in
advance of anesthesia services to determine whether a patient is taking any medications or using

any illicit drugs that might have a negative interaction with the anesthesia.

82
313. However, absent some indication that a patient is abusing drugs, or a legitimate
question regarding the medications that a patient is taking, there generally will be no medical
need to routinely administer drug screening in advance of anesthesia services.

314. In virtually all of the claims identified in Exhibits “4” and “8”, there was no
indication that the Insureds were abusing drugs, and there was no legitimate question regarding
the medications that the Insureds were taking.

315. Even so, in the claims identified in Exhibits “4” and “8”, Moshe directed the
physicians associated with Premier Anesthesia to routinely order medically unnecessary drug
screens in connection with the interventional pain management procedures and anesthesia
services that were provided at Dynamic Surgery and Healthplus Surgery.

316. Then, Moshe used his control over Premier Anesthesia, Dynamic Surgery, and
Healthplus Surgery to ensure that the resulting, medically unnecessary drug screens were
provided by Hudson Regional, and billed through Hudson Regional in an unlawfully unbundled
manner.

317. Not only were the drug screens medically unnecessary because there was no
indication that the Insureds were taking any unreported medications or using any illicit drugs that
might have a negative interaction with the anesthesia, but the drug screens also were medically
unnecessary because — by the time the results of the drug screens were obtained — the
interventional pain management procedures and anesthesia services already had been performed.

318. For example:

(i) On July 20, 2018, Moshe caused an Insured named JJ to be referred from Premier
Anesthesia to Hudson Regional for drug screens, ostensibly in connection with
interventional pain management and anesthesia services that were to be provided
to JJ at Dynamic Surgery on July 20, 2018. Not only were the drug screens
medically unnecessary because there was no indication that JJ might be taking
any medications or using any illicit drugs that might have a negative interaction

83
(ii)

(iii)

(iv)

(v)

(vi)

with the anesthesia, but they also were medically unnecessary because — by the
time the results of the drug screens arrived — JJ already had received the
interventional pain management and anesthesia services.

On July 25, 2018, Moshe caused an Insured named RJ to be referred from Premier
Anesthesia to Hudson Regional for drug screens, ostensibly in connection with
interventional pain management and anesthesia services that were to be provided
to RJ at Healthplus Surgery on July 25, 2018. Not only were the drug screens
medically unnecessary because there was no indication that RJ might be taking
any medications or using any illicit drugs that might have a negative interaction
with the anesthesia, but they also were medically unnecessary because — by the
time the results of the drug screens arrived — RJ already had received the
interventional pain management and anesthesia services.

On July 28, 2018, Moshe caused an Insured named DJ to be referred from
Premier Anesthesia to Hudson Regional for drug screens, ostensibly in connection
with interventional pain management and anesthesia services that were to be
provided to DJ at Dynamic Surgery on July 28, 2018. Not only were the drug
screens medically unnecessary because there was no indication that DJ might be
taking any medications or using any illicit drugs that might have a negative
interaction with the anesthesia, but they also were medically unnecessary because
— by the time the results of the drug screens arrived — DJ already had received the
interventional pain management and anesthesia services.

On July 29, 2018, Moshe caused an Insured named SM to be referred from
Premier Anesthesia to Hudson Regional for drug screens, ostensibly in connection
with arthroscopic surgery and anesthesia services that were to be provided to SM
at Dynamic Surgery on July 29, 2018. Not only were the drug screens medically
unnecessary because there was no indication that SM might be taking any
medications or using any illicit drugs that might have a negative interaction with
the anesthesia, but they also were medically unnecessary because — by the time
the results of the drug screens arrived — SM already had received the arthroscopic

surgery and anesthesia services.

On August 3, 2018, Moshe caused an Insured named AJ to be referred from
Premier Anesthesia to Hudson Regional for drug screens, ostensibly in connection
with interventional pain management and anesthesia services that were to be
provided to AJ at Healthplus Surgery on August 3, 2018. Not only were the drug
screens medically unnecessary because there was no indication that AJ might be
taking any medications or using any illicit drugs that might have a negative
interaction with the anesthesia, but they also were medically unnecessary because
— by the time the results of the drug screens arrived ~ AJ already had received the
interventional pain management and anesthesia services.

On August 11, 2018, Moshe caused an Insured named HR to be referred from
Premier Anesthesia to Hudson Regional for drug screens, ostensibly in connection

84
(vii)

(viii)

(ix)

(x)

with interventional pain management and anesthesia services that were to be
provided to HR at Healthplus Surgery on August 11, 2018. Not only were the
drug screens medically unnecessary because there was no indication that HR
might be taking any medications or using any illicit drugs that might have a
negative interaction with the anesthesia, but they also were medically unnecessary
because — by the time the results of the drug screens arrived — HR already had
received the interventional pain management and anesthesia services.

On August 14, 2018, Moshe caused an Insured named CP to be referred from
Premier Anesthesia to Hudson Regional for drug screens, ostensibly in connection
with arthroscopic surgery and anesthesia services that were to be provided to CP
at Dynamic Surgery on August 14, 2018. Not only were the drug screens
medically unnecessary because there was no indication that CP might be taking
any medications or using any illicit drugs that might have a negative interaction
with the anesthesia, but they also were medically unnecessary because — by the
time the results of the drug screens arrived - CP already had received the
arthroscopic surgery and anesthesia services.

On August 18, 2018, Moshe caused an Insured named LJ to be referred from
Premier Anesthesia to Hudson Regional for drug screens, ostensibly in connection
with interventional pain management and anesthesia services that were to be
provided to LJ at Healthplus Surgery on August 18, 2018. Not only were the drug
screens medically unnecessary because there was no indication that LJ might be
taking any medications or using any illicit drugs that might have a negative
interaction with the anesthesia, but they also were medically unnecessary because
— by the time the results of the drug screens arrived — LJ already had received the
interventional pain management and anesthesia services.

On September 10, 2018, Moshe caused an Insured named MJ to be referred from
Premier Anesthesia to Hudson Regional for drug screens, ostensibly in connection
with arthroscopic surgery and anesthesia services that were to be provided to MJ
at Dynamic Surgery on September 10, 2018. Not only were the drug screens
medically unnecessary because there was no indication that MJ might be taking
any medications or using any illicit drugs that might have a negative interaction
with the anesthesia, but they also were medically unnecessary because — by the
time the results of the drug screens arrived — MJ already had received the
arthroscopic surgery and anesthesia services.

On September 26, 2018, Moshe caused an Insured named CJ to be referred from
Premier Anesthesia to Hudson Regional for drug screens,-ostensibly in connection
with interventional pain management and anesthesia services that were to be
provided to CJ at Dynamic Surgery on September 26, 2018. Not only were the
drug screens medically unnecessary because there was no indication that CJ might
be taking any medications or using any illicit drugs that might have a negative
interaction with the anesthesia, but they also were medically unnecessary because

85
(xi)

(xil)

(xiii)

(xiv)

(xv)

— by the time the results of the drug screens arrived — CJ already had received the
arthroscopic surgery and anesthesia services.

On October 7, 2018, Moshe caused an Insured named KI to be referred from
Premier Anesthesia to Hudson Regional for drug screens, ostensibly in connection
with interventional pain management and anesthesia services that were to be
provided to KI at Dynamic Surgery on October 7, 2018. Not only were the drug
screens medically unnecessary because there was no indication that KI might be
taking any medications or using any illicit drugs that might have a negative
interaction with the anesthesia, but they also were medically unnecessary because
— by the time the results of the drug screens arrived — KI already had received the
interventional pain management and anesthesia services.

On October 12, 2018, Moshe caused an Insured named RJ to be referred from
Premier Anesthesia to Hudson Regional for drug screens, ostensibly in connection
with interventional pain management and anesthesia services that were to be
provided to RJ at Healthplus Surgery on October 12, 2018. Not only were the
drug screens medically unnecessary because there was no indication that RJ might
be taking any medications or using any illicit drugs that might have a negative
interaction with the anesthesia, but they also were medically unnecessary because
~ by the time the results of the drug screens arrived — RJ already had received the
interventional pain management and anesthesia services.

On December 12, 2018, Moshe caused an Insured named FJ to be referred from
Premier Anesthesia to Hudson Regional for drug screens, ostensibly in connection
with interventional pain management and anesthesia services that were to be
provided to FJ at Healthplus Surgery on December 12, 2018. Not only were the
drug screens medically unnecessary because there was no indication that FJ might
be taking any medications or using any illicit drugs that might have a negative
interaction with the anesthesia, but they also were medically unnecessary because
— by the time the results of the drug screens arrived — FJ already had received the
interventional pain management and anesthesia services.

On December 14, 2018, Moshe caused an Insured named JJ to be referred from
Premier Anesthesia to Hudson Regional for drug screens, ostensibly in connection
with interventional pain management and anesthesia services that were to be
provided to JJ at Dynamic Surgery on December 14, 2018. Not only were the
drug screens medically unnecessary because there was no indication that JJ might
be taking any medications or using any illicit drugs that might have a negative
interaction with the anesthesia, but they also were medically unnecessary because
— by the time the results of the drug screens arrived — JJ already had received the
interventional pain management and anesthesia services.

On December 27, 2018, Moshe caused an Insured named JJ to be referred from

Premier Anesthesia to Hudson Regional for drug screens, ostensibly in connection
with interventional pain management and anesthesia services that were to be

86
provided to JJ at Dynamic Surgery on December 27, 2018. Not only were the
drug screens medically unnecessary because there was no indication that JJ might
be taking any medications or using any illicit drugs that might have a negative
interaction with the anesthesia, but they also were medically unnecessary because
— by the time the results of the drug screens arrived — JJ already had received the
interventional pain management and anesthesia services.

319. These are only representative examples. In the claims identified in Exhibits “4”
and “8”, Moshe routinely directed the physicians associated with Premier Anesthesia to order
medically unnecessary drug screens that were provided and billed through Hudson Regional.

319. Ina legitimate clinical setting, “quantitative” drug screens — which can tell how
much of a drug is in a patient’s system — sometimes may be medically necessary to confirm the
results of “qualitative” drug screens, which can tell whether a patient is positive or negative for a
given class of drug, but which do not set forth how much of a drug is in a patient’s system.

320. However, where a patient’s qualitative drug screen comes up negative for a given
class of drug, there will be no medical necessity to test for that same class of drug using a
quantitative drug screen.

321. Even so, in order to maximize their fraudulent charges for the medically
unnecessary drug screens, Moshe and Hudson Regional frequently billed for medically
unnecessary quantitative drug screens, ostensibly to confirm the results of contemporaneous
qualitative drug screens with negative results.

322. For example:

(i) On May 22, 2018, Moshe and Hudson Regional purported to provide medically
unnecessary quantitative drug screens to an Insured named PS, despite the fact
that contemporaneous qualitative drug screens had come up negative, thereby
inflating their drug screen charges by thousands of dollars.

(it) On June 9, 2018, Moshe and Hudson Regional purported to provide medically
unnecessary quantitative drug screens to an Insured named RJ, despite the fact

that contemporaneous qualitative drug screens had come up negative, thereby
inflating their drug screen charges by thousands of dollars.

87
(iii)

(iv)

(Vv)

(vi)

(vii)

(viii)

(ix)

(x)

(xi)

On July 6, 2018, Moshe and Hudson Regional purported to provide medically
unnecessary quantitative drug screens to an Insured narned SK, despite the fact
that contemporaneous qualitative drug screens had come up negative, thereby
inflating their drug screen charges by thousands of dollars.

On July 8, 2018, Moshe and Hudson Regional purported to provide medically
unnecessary quantitative drug screens to an Insured named PT, despite the fact
that contemporancous qualitative drug screens had come up negative, thereby
inflating their drug screen charges by thousands of dollars.

On August 31, 2018, Moshe and Hudson Regional purported to provide medically
unnecessary quantitative drug screens to an Insured named AB, despite the fact
that contemporaneous qualitative drug screens had come up negative, thereby
inflating their drug screen charges by thousands of dollars.

On September 22, 2018, Moshe and Hudson Regional purported to provide
medically unnecessary quantitative drug screens to an Insured named RB, despite
the fact that contemporaneous qualitative drug screens’ had come up negative,
thereby inflating their drug screen charges by thousands of dollars.

On September 24, 2018, Moshe and Hudson Regional purported to provide
medically unnecessary quantitative drug screens to an Insured named RS, despite
the fact that contemporaneous qualitative drug screens had come up negative,
thereby inflating their drug screen charges by thousands of dollars.

On November 8, 2018, Moshe and Hudson Regional purported to provide
medically unnecessary quantitative drug screens to an Insured named MK, despite
the fact that contemporaneous qualitative drug screens had come up negative,
thereby inflating their drug screen charges by thousands of dollars.

On December 14, 2018, Moshe and Hudson Regional purported to provide
medically unnecessary quantitative drug screens to an Insured named TN, despite
the fact that contemporaneous qualitative drug screens had come up negative,
thereby inflating their drug screen charges by thousands of dollars.

On January 17, 2019, Moshe and Hudson Regional purported to provide
medically unnecessary quantitative drug screens to an Insured named YG, despite
the fact that contemporaneous qualitative drug screens had come up negative,
thereby inflating their drug screen charges by thousands of dollars.

On February 12, 2019, Moshe and Hudson Regional purported to provide
medically unnecessary quantitative drug screens to an Insured named SM, despite
the fact that contemporaneous qualitative drug screens had come up negative,
thereby inflating their drug screen charges by thousands of dollars.

88
(xii) On February 20, 2019, Moshe and Hudson Regional purported to provide
medically unnecessary quantitative drug screens to an Insured named WG, despite
the fact that contemporaneous qualitative drug screens had come up negative,
thereby inflating their drug screen charges by thousands of dollars.

(xiii) On March 21, 2019, Moshe and Hudson Regional purported to provide medically
unnecessary quantitative drug screens to an Insured named AA, despite the fact

that contemporaneous qualitative drug screens had come up negative, thereby
inflating their drug screen charges by thousands of dollars.

(xiv) On April 18, 2019, Moshe and Hudson Regional purported to provide medically
unnecessary quantitative drug screens to an Insured named ES, despite the fact
that contemporancous qualitative drug screens had come up negative, thereby
inflating their drug screen charges by thousands of dollars.

(xv) On July 12, 2019, Moshe and Hudson Regional purported to provide medically
unnecessary quantitative drug screens to an Insured named RH, despite the fact
that contemporaneous qualitative drug screens had come up negative, thereby
inflating their drug screen charges by thousands of dollars.

323. These are only representative examples. In the claims identified in Exhibit “4”,

Moshe and Hudson Regional routinely billed for medically unnecessary quantitative drug
screens, ostensibly to confirm the results of contemporaneous qualitative drug screens with
negative results.
F. The Unlawfully Inflated Facility Fee Charges by Hudson Regional

324. As set forth above, the New Jersey no-fault laws specifically prohibit healthcare
services providers from charging for services in amounts exceeding the amounts set forth in the
NJ Fee Schedule. See N.J.S.A. § 39:6A-4.6; N.LA.C. 11:3-29.6.

325. Even so, in the claims identified in Exhibit “4”, Hudson Regional and Moshe
routinely and unlawfully falsely represented that Hudson Regional was entitled to be reimbursed
for facility fees in amounts that far exceeded the limits set forth in the NJ Fee Schedule.

326. For example:

(i) On January 5, 2018, an Insured named RC purportedly received a pain
management injection at Hudson Regional. Moshe and Hudson Regional then

89
(ii)

(iii)

(iv)

9)

(vi)

(vil)

falsely represcnted, in the resulting bill, that Hudson Regional was entitled to be
paid a $6,666.60 facility fee for hosting the injection, under CPT code 64493.
However, pursuant to the NJ Fee Schedule the maximum reimbursable facility fee
for the injection was only $2,060.68.

On January 11, 2018, an Insured named ML purportedly received a pain
management injection at Hudson Regional. Moshe and Hudson Regional then
falsely represented, in the resulting bill, that Hudson Regional was entitled to be
paid a $7,956.80 facility fee for hosting the injection, under CPT code 64490.
However, pursuant to the NJ Fee Schedule the maximum reimbursable facility fee
for the injection was only $2,060.68. ”

On January 12, 2018, an Insured named EB purportedly received a shoulder
arthroscopy at Hudson Regional. Moshe and Hudson Regional then falsely
represented, in the resulting bill, that Hudson Regional was entitled to be paid a
$50,586.80 facility fee for hosting the arthroscopy, under CPT code 29807.
However, pursuant to the NJ Fee Schedule the maximum reimbursable facility fee
for the arthroscopy was only $13,154.68.

On March 16, 2018, an Insured named SZ purportedly received a discectomy at
Hudson Regional. Moshe and Hudson Regional then falsely represented, in the
resulting bill, that Hudson Regional was entitled to be paid a $47,548.90 facility
fee for hosting the discectomy, under CPT code 63075. However, pursuant to the
NJ Fee Schedule the maximum reimbursable facility fee for the discectomy was

only $13,940.72.

On March 29, 2018, an Insured named CH purportedly received a pain
management injection at Hudson Regional. Moshe and Hudson Regional then
falsely represented, in the resulting bill, that Hudson Regional was entitled to be
paid a $7,956.80 facility fee for hosting the injection, under CPT code 64490.
However, pursuant to the NJ Fee Schedule the maximum reimbursable facility fee
for the injection was only $2,060.68.

On May 16, 2018, an Insured named GD purportedly received a shoulder
arthroscopy at Hudson Regional. Moshe and Hudson Regional then falsely
represented, in the resulting bill, that Hudson Regional was entitled to be paid a
$50,586.80 facility fee for hosting the arthroscopy, under CPT code 29807.
However, pursuant to the NJ Fee Schedule the maximum reimbursable facility fee
for the arthroscopy was only $13,154.68.

On May 29, 2018, an Insured named DH purportedly received surgery on her
ankle at Hudson Regional. Moshe and Hudson Regional then falsely represented,
in the resulting bill, that Hudson Regional was entitled to be paid a $63,197.33
facility fee for hosting the ankle surgery, under CPT code 28445. However,
pursuant to the NJ Fee Schedule the maximum reimbursable facility fee for the

surgery was only $13,070.23.

90
(viii) On June 11, 2018, an Insured named LV purportedly received a discectomy at
Hudson Regional. Moshe and Hudson Regional then falsely represented, in the
resulting bill, that Hudson Regional was entitled to be paid a $46,275.90 facility
fee for hosting the discectomy, under CPT code 62287. However, pursuant to the
NJ Fee Schedule the maximum reimbursable facility fee for the discectomy was
only $10,121.96. .

(ix) On October 9, 2018, an Insured named CG purportedly received a shoulder
arthroscopy at Hudson Regional. Moshe and Hudson Regional then falsely
represented, in the resulting bill, that Hudson Regional was entitled to be paid a
$50,586.00 facility fee for hosting the arthroscopy, under CPT code 29807.
However, pursuant to the NJ Fee Schedule the maximum reimbursable facility fee
for the arthroscopy was only $13,154.68.

(x) On February 27, 2019, an Insured named JS purportedly received surgery on his
spine at Hudson Regional. Moshe and Hudson Regional then falsely represented,
in the resulting bill, that Hudson Regional was entitled to be paid a $47,548.90

facility fee for hosting the spinal surgery, under CPT code 63047. However,
pursuant to the NJ Fee Schedule the maximum reimbursable facility fee for the

surgery was only $13,940.72.

327. These are only representative examples. Virtually all of the facility fee charges
from Hudson Regional in the claims identified in Exhibit “4” falsely represented that Hudson
Regional was entitled to reimbursement far in excess of the limits set forth in the NJ Fee
Schedule.

328. Each such inflated and unlawful charge constituted ‘a separate violation of
N.JS.A. § 39:6A-4.6 and N.J.A.C, 11:3-29.6.

HI. The Fraudulent Billing the Defendants Submitted or Caused to_be Submitted to
GEICO

329. To support their fraudulent charges, the Defendants systematically submitted or
caused to be submitted thousands of NF-3 forms, HCFA-1500 forms, bills, and treatment reports
through the Entity Defendants to GEICO seeking payment for the Fraudulent Services for which

the Entity Defendants were not entitled to receive payment.

91
330. The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted to
GEICO by and on behalf of the Defendants were false and misleading in the following material

respects:

(i) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or
caused to be submitted by the Defendants uniformly misrepresented to GEICO
that the Defendants and Fraudulent Services were in compliance with all
significant laws and regulations governing healthcare practice and/or licensing
laws, and therefore were eligible to receive PIP reimbursement. In fact, as set
forth herein, the Defendants and Fraudulent Services were not in compliance
with all significant laws and regulations governing healthcare practice and/or
licensing laws, and therefore were not eligible to receive PIP reimbursement.

(ii) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports frequently
misrepresented to GEICO that the Fraudulent Services were medically necessary
and eligible for PIP reimbursement, when in fact they were not.

(iii) |The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or
caused to be submitted by the Defendants misrepresented and exaggerated the

level of the Fraudulent Services, the nature of the Fraudulent Services that
purportedly were provided, and the reimbursable amounts for the Fraudulent

Services.
IV. The Defendants’ Fraudulent Concealment and GEICOQ’s Justifiable Reliance
331. The Defendants legally and ethically were obligated to act honestly and with
integrity in connection with the billing that they submit, or cause to be submitted, to GEICO.
332. To induce GEICO to promptly pay the fraudulent charges for the Fraudulent
Services, the Defendants systematically concealed their fraud and went to great lengths to

accomplish this concealment.

333. Specifically, the Defendants knowingly misrepresented and concealed facts in

order to prevent GEICO from discovering that the Defendants were engaged in illegal kickbacks

and referrals.

92
334. The Defendants also knowingly misrepresented and concealed facts in order to
prevent GEICO from discovering that Citimedical, Citimed, and Premier Anesthesia were
unlawfully owned and controlled by a non-physician.

335. What is more, the Defendants knowingly misrepresented and concealed facts in
order to prevent GEICO from discovering that Excel Surgery, Dynamic Surgery, and Healthplus
Surgery were operated in pervasive violation of the laws and regulations governing ambulatory
care facilities.

336. What is more, the Defendants knowingly misrepresented and concealed facts in
order to prevent GEICO from discovering that the Fraudulent Services were medically
unnecessary and were performed — to the extent that they were performed at all — pursuant to a
fraudulent pre-determined protocol designed to maximize the charges that could be submitted,
not to benefit the Insureds who supposedly were subjected to them.

337. The Defendants hired law firms to pursue collection of the fraudulent charges
from GEICO and other insurers. These law firms routinely filed expensive and time-consuming
arbitration against GEICO and other insurers if the charges were not promptly paid in full. Much
of the arbitration that the Defendants have commenced to collect on their fraudulent PIP claims
was commenced in New York, seeking to collect PIP Benefits under GEICO’s New York
automobile insurance policies for Fraudulent Services that they purported to provide to GEICO’s
New York-based Insureds.

338. GEICO is under statutory and contractual obligations to promptly and fairly
process claims. The facially valid documents submitted to GEICO in support of the fraudulent
charges at issuc, combined with the material misrepresentations and omissions descrihed ahove,

were designed to and did cause GEICO to rely upon them. As a result, GEICO has incurred

93
damages of more than $25,000,000,00 based upon the fraudulent charges representing payments
made by GEICO to the Entity Defendants.

339. Based upon the Defendants’ material misrepresentations, omissions, and other
affirmative acts to conceal their fraud from GEICO, GEICO did not discover and could not
reasonably have discovered that its damages were attributable to fraud until shortly before it filed

this Complaint.

FIRST CAUSE OF ACTION
Against the Entity Defendants
(Declaratory Judgment — 28 U.S.C. §§ 2201 and 2202)

340. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.

341. There is an actual case in controversy between GEICO and the Entity Defendants
regarding more than $60,000,000.00 in unpaid billing for the Fraudulent Services that has been
submitted to GEICO.

342. The Entity Defendants have no right to receive payment from GEICO on the unpaid
billing because of the fraudulent and unlawful activity described herein.

343. Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment
Act, 28 U.S.C. §§ 2201 and 2202, declaring that the Entity Defendants have no right to receive
payment for any pending bills submitted to GEICO.

SECOND CAUSE OF ACTION

Against Moshe
(Violation of RICO, 18 U.S.C. § 1962(c))

344. GEICO incorporates, as though fully set forth herein, each and every allegation in

paragraphs 1| through 339 above.

345. Excel Surgery is an ongoing “enterprise”, as that term is defined in 18 US.C. §

1961(4), that engages in activities which affect interstate commerce.

94
346. Moshe knowingly conducted and/or participated, directly or indirectly, in the
conduct of Excel Surgery’s affairs through a pattern of racketeering activity consisting of
repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the
United States mails to submit or cause to be submitted thousands of fraudulent charges on a
continuous basis for more than five years seeking payments that Excel Surgery was not entitled
to receive under the New York or New Jersey no-fault insurance laws because: (i) the billed-for-
services were not medically necessary; (ii) the billed-for-services were performed and billed
pursuant to a pre-determined, fraudulent treatment and billing protocol designed solely to enrich
the Defendants; (iii) Excel Surgery was not in compliance with all significant statutory and
regulatory requirements governing healthcare practice and/or licensing laws; and (iv) the
Fraudulent Services were not provided in compliance with all significant statutory and regulatory
requirements governing healthcare practice. The fraudulent charges and corresponding mailings
submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through
the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “1”.

347. Excel Surgery’s business is racketeering activity, inasmuch as the enterprise
exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail
fraud are the regular way in which Moshe has operated Excel Surgery, inasmuch as Excel
Surgery is not engaged in a legitimate ambulatory surgery center business, and acts of mail fraud
therefore are essential in order for Excel Surgery to function. Furthermore, the intricate planning
required to carry out and conceal the predicate acts of mail fraud implies a threat of continued
criminal activity, as does the fact that the Defendants continue to submit fraudulent billing to

GEICO, and continue to attempt collection on the fraudulent billing submitted through Excel

Surgery to the present day.

95
348. Excel Surgery is engaged in inherently unlawful acts, inasmuch as it continues to
submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.
These inherently unlawful acts are taken by Excel Surgery in pursuit of inherently unlawful goals
— namely, the theft of money from GEICO and other insurers through fraudulent No-Fault
billing.

349, GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $7,000,000.00 pursuant to the fraudulent bills
submitted through Excel Surgery.

350. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

proper.
THIRD CAUSE OF ACTION
Against Moshe, R. Moshe, Citimedical, Citimed, Shapiro, and Neurological Diagnostics
(Violation of RICO, 18 U.S.C. § 1962(d)) __

351. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 339 above.

352. Excel Surgery is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §
1961(4), that engages in activities which affects interstate commerce.

353. Moshe, R. Moshe, Citimedical, Citimed, Shapiro, and Neurological Diagnostics
are employed by and/or associated with the Excel Surgery enterprise.

354. Moshe, R. Moshe, Citimedical, Citimed, Shapiro, and Neurological Diagnostics
knowingly have agreed, combined and conspired to conduct and/or participate, directly or

indirectly, in the conduct of the Excel Surgery enterprise’s affairs, through a pattern of

racketeering activity consisting of repeated violations of the federal mail fraud statute, 18 U.S.C.

96
§ 1341, based upon the use of the United States mails to submit or cause to be submitted
thousands of fraudulent charges on a continuous basis for more than five years seeking payments
that Excel Surgery was not entitled to receive under the New York or New Jersey no-fault
insurance laws because: (i) the billed-for-services were not medically necessary; (ii) the billed-
for-services were performed and billed pursuant to a pre-determined, fraudulent treatment and
billing protocol designed solely to enrich the Defendants; (iii) Excel Surgery was not in
compliance with all significant statutory and regulatory requirements governing healthcare
practice and/or licensing laws; and (iv) the Fraudulent Services were not provided in compliance
with all significant statutory and regulatory requirements governing healthcare practice. The
fraudulent charges and corresponding mailings submitted to GEICO that comprise, in part, the
pattern of racketeering activity identified through the date of this Complaint are described, in
part, in the chart annexed hereto as Exhibit “1”. Each such mailing was made in furtherance of
the mail fraud scheme.

355. Moshe, R. Moshe, Citimedical, Citimed, Shapiro, and Neurological Diagnostics
knew of, agreed to and acted in furtherance of the common and overall objective (e., to defraud
GEICO and other insurers of money) by submitting or facilitating the submission of the
fraudulent charges to GEICO.

356. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $7,000,000.00 pursuant to the fraudulent bills
submitted through Excel Surgery.

357. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

proper.

97
FOURTH CAUSE OF ACTION
Against Excel Surgery and Moshe
(Common Law Fraud)

358. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.

359. Excel Surgery and Moshe intentionally and knowingly made false and fraudulent
statements of material fact to GEICO and concealed material facts from GEICO in the course of
their submission of thousands of fraudulent charges through Excel Surgery seeking payment for
the Fraudulent Services.

360. The false and fraudulent statements of material fact and acts of fraudulent
concealment include:

(i) In every claim, the representation that Excel Surgery and the Fraudulent Services
were in compliance with all significant laws and regulations governing healthcare
practice and/or licensing laws, and therefore were eligible to receive PIP
reimbursement. In fact, as set forth herein, Excel Surgery and the Fraudulent
Services were not in compliance with all significant laws and regulations

governing healthcare practice and/or licensing laws, and therefore were not
eligible to receive PIP reimbursement.

(ii) In many claims, the representation that the Fraudulent Services were medically
necessary and eligible for PIP reimbursement, when in fact they were not.

361. Excel Surgery and Moshe intentionally made the above-described false and
fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay
charges submitted through Excel Surgery that were not compensable under the New York and
New Jersey no-fault insurance laws.

362. GEICO justifiably relied on these false and fraudulent representations and acts of
fraudulent concealment, and as a proximate result has been injured in its business and property
by reason of the above-described conduct in that it has paid at least $7,000,000.00 pursuant to

the fraudulent bills submitted by the Defendants through Excel Surgery.

98
363. Moshe and Excel Surgery’s extensive fraudulent conduct demonstrates a high
degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive
damages.

364. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

FIFTH CAUSE OF ACTION
Against R. Moshe, Citimedical, Citimed, Shapiro, and Neurological Diagnostics
(Aiding and Abetting Fraud)

365. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.

366. As set forth herein, R. Moshe, Citimedical, Citimed, Shapiro, and Neurological
Diagnostics knowingly aided and abetted the fraudulent scheme that was perpetrated on GEICO
by Excel Surgery and Moshe.

367. The conduct of R. Moshe, Citimedical, Citimed, Shapiro, and Neurological
Diagnostics in furtherance of the fraudulent scheme was significant and material. The conduct
of R. Moshe, Citimedical, Citimed, Shapiro, and Neurological Diagnostics was a necessary part
of and was critical to the success of the fraudulent scheme because, without their actions, there
would have been no opportunity for Excel Surgery and Moshe to obtain payment from GEICO
and from other insurers.

368. R. Moshe, Citimedical, Citimed, Shapiro, and Neurological Diagnostics aided and

abetted the fraudulent scheme in a calculated effort to induce GEICO into paying charges to

99
Excel Surgery for medically unnecessary, unlawful, or otherwise non-reimbursable Fraudulent
Services because they sought to continue profiting through the fraudulent scheme.

369. The conduct of R. Moshe, Citimedical, Citimed, Shapiro, and Neurological
Diagnostics caused GEICO to pay more than $7,000,000.00 pursuant to the fraudulent bills
submitted through Excel Surgery.

370. R. Moshe, Citimedical, Citimed, Shapiro, and Neurological Diagnostics’
extensive fraudulent conduct demonstrates a high degree of moral turpitude and wanton
dishonesty that entitles GEICO to recover punitive damages.

371. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

 

proper.
SIXTH CAUSE OF ACTION
Against Excel Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, and Neurological
Diagnostics
(Unjust Enrichment)

372. GEICO incorporates, as though fully set forth herein, each and every allegation in

paragraphs 1 through 339 above.

373. As set forth above, Excel Surgery, Moshe, R. Moshe, Citimedical, Citimed,
Shapiro, and Neurological Diagnostics have engaged in improper, unlawful, and/or unjust acts,

all to the harm and detriment of GEICO.

374, When GEICO paid the bills and charges submitted by or on behalf of Excel
Surgery for PIP Benefits, it reasonably believed that it was legally ‘obligated to make such
payments based on Excel Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, and

Neurological Diagnostics’ improper, unlawful, and/or unjust acts.

100
375. Excel Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, and
Neurological Diagnostics have been enriched at GEICO’s expense by GEICO’s payments, which
constituted a benefit that Excel Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, and
Neurological Diagnostics voluntarily accepted and distributed amongst themselves
notwithstanding their improper, unlawful, and unjust billing scheme.

376. Excel Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, and
Neurological Diagnostics’ retention of GEICO’s payments violates fundamental principles of
justice, equity, and good conscience.

377. By reason of the above, Excel Surgery, Moshe, R. Moshe, Citimedical, Citimed,
Shapiro, and Neurological Diagnostics have been unjustly enriched in an amount to be
determined at trial, but in no event less than the total sum of $7,000,000.00.

SEVENTH CAUSE OF ACTION
Against Excel Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, and Neurological
Diagnostics
(Violation of New Jersey Insurance Fraud Prevention Act — (N.J.S.A.17:33A-1 et seq.))

378. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 339 above.

379. In connection with the billing that they submitted or caused to be submitted to
GEICO for the Fraudulent Services in the claims identified in Exhibit “1”, Defendants Excel
Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, and Neurological Diagnostics
knowingly submitted or caused to be submitted bills and treatment reports through Excel Surgery
to GEICO that were false and misleading in the following material respects:

(i) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or

caused to be submitted by the Defendants uniformly misrepresented to GEICO
that the Defendants and Fraudulent Services were in compliance with all

significant laws and regulations governing healthcare practice and/or licensing
laws, and therefore were eligible to receive PIP reimbursement. In fact, as set

101
forth herein, the Defendants and Fraudulent Services were not in compliance
with all significant laws and regulations governing healthcare practice and/or
licensing laws, and therefore were not eligible to receive PIP reimbursement.

(i1) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports frequently
misrepresented to GEICO that the Fraudulent Services were medically necessary
and eligible for PIP reimbursement, when in fact they were not.

(iii) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or
caused to be submitted by the Defendants misrepresented and exaggerated the
level of the Fraudulent Services, the nature of the Fraudulent Services that
purportedly were provided, and the reimbursable amounts for the Fraudulent
Services.

380. Excel Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, and
Neurological Diagnostics’ systematic violation of the New Jersey Insurance Fraud Prevention
Act constitutes a “pattern” of violations under the Act. See N.J.S.A. 17:33-A-7. As a result,
GEICO is entitled to not only damages in the form of disgorgement of the PIP benefits paid in an
amount to be established at trial, but exceeding $7,000,000.00, but is also entitled to: (1) treble

damages; (ii) the costs and counsel fees incurred in connection with the investigation conducted

by GEICO; as well as (iii) reimbursement of the costs and counsel fees associated with the

prosecution of this litigation.

EIGHTH CAUSE OF ACTION
Against Moshe
(Violation of RICO, 18 U.S.C. § 1962(c))

381. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.

382. Dynamic Surgery is an ongoing “enterprise”, as that term is defined in 18 U.S.C.
§ 1961(4), that engages in activities which affect interstate commerce.

383. Moshe knowingly conducted and/or participated, directly or indirectly, in the
conduct of Dynamic Surgery’s affairs through a pattern of racketeering activity consisting of
repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the

102
United States mails to submit or cause to be submitted thousands of fraudulent charges on a
continuous basis for more than two years seeking payments that Dynamic Surgery was not
entitled to receive under the New York or New Jersey no-fault insurance laws because: (i) the
billed-for-services were not medically necessary; (ii) the billed-for-services were performed and
billed pursuant to a pre-determined, fraudulent treatment and billing protocol designed solely to
enrich the Defendants; (iii) Dynamic Surgery was not in compliance with all significant statutory
and regulatory requirements governing healthcare practice and/or licensing laws; and (iv) the
Fraudulent Services were not provided in compliance with all significant statutory and regulatory
requirements governing healthcare practice. The fraudulent charges and corresponding mailings
submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through
the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “2”.

384. Dynamic Surgery’s business is racketeering activity, inasmuch as the enterprise
exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail
fraud are the regular way in which Moshe has operated Dynamic Surgery, inasmuch as Dynamic
Surgery is not engaged in a legitimate ambulatory surgery center business, and acts of mail fraud
therefore are essential in order for Dynamic Surgery to function. Furthermore, the intricate
planning required to carry out and conceal the predicate acts of mail fraud implies a threat of
continued criminal activity, as does the fact that the Defendants continue to submit fraudulent
billing to GEICO, and continue to attempt collection on the fraudulent billing submitted through
Dynamic Surgery to the present day.

385. Dynamic Surgery is engaged in inherently unlawful acts, inasmuch as it continues
to submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

These inherently unlawful acts are taken by Dynamic Surgery in pursuit of inherently unlawful

103
goals — namely, the theft of money from GEICO and other insurers through fraudulent No-Fault
billing.

386. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $2,500,000.00 pursuant to the fraudulent bills
submitted through Dynamic Surgery.

387. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

NINTH CAUSE OF ACTION
Against Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics,
Premier Anesthesia, and Kifaieh
(Violation of RICO, 18 U.S.C. § 1962(d))

388. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 339 above.

389. Dynamic Surgery is an ongoing “enterprise”, as that term is defined in 18 U.S.C.
§ 1961(4), that engages in activities which affects interstate commerce.

390. Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics,
Premier Anesthesia, and Kifaich are employed by and/or associated with the Dynamic Surgery
enterprise.

391. Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics,
Premier Anesthesia, and Kifaich knowingly have agreed, combined and conspired to conduct
and/or participate, directly or indirectly, in the conduct of the Dynamic Surgery enterprise’s
affairs, through a pattern of racketeering activity consisting of repeated violations of the federal

mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or

cause to be submitted thousands of fraudulent charges on a continuous basis for more than two

104
years seeking payments that Dynamic Surgery was not entitled to receive under the New York or
New Jersey no-fault insurance laws because: (i) the billed-for-services were not medically
necessary; (ii) the billed-for-services were performed and billed pursuant to a pre-determined,
fraudulent treatment and billing protocol designed solely to enrich the Defendants, (iii) Dynamic
Surgery was not in compliance with all significant statutory and regulatory requirements
governing healthcare practice and/or licensing laws; and (iv) the Fraudulent Services were not
provided in compliance with all significant statutory and regulatory requirements governing
healthcare practice. The fraudulent charges and corresponding mailings submitted to GEICO that
comprise, in part, the pattern of racketeering activity identified through the date of this
Complaint are described, in part, in the chart annexed hereto as Exhibit “2”, Each such mailing
was made in furtherance of the mail fraud scheme.

392. Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics,
Premier Anesthesia, and Kifaich knew of, agreed to and acted in furtherance of the common and
overall objective (i.¢., to defraud GEICO and other insurers of money) by submitting or
facilitating the submission of the fraudulent charges to GEICO.

393. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $2,500,000.00 pursuant to the fraudulent bills
submitted through Dynamic Surgery.

394, By reason of its injury, GEICO is entitled to eble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

proper.

TENTH CAUSE OF ACTION
Against Dynamic Surgery and Moshe
(Common Law Fraud)

105
395. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1| through 339 above.

396. Dynamic Surgery and Moshe intentionally and knowingly made false and
fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the
course of their submission of thousands of fraudulent charges through Dynamic Surgery seeking
payment for the Fraudulent Services.

397. The false and fraudulent statements of material fact.and acts of fraudulent

concealment include:

(1) In every claim, the representation that Dynamic Surgery and the Fraudulent
Services were in compliance with all significant laws and regulations governing
healthcare practice and/or licensing laws, and therefore were eligible to receive
PIP reimbursement. In fact, as set forth herein, Dynamic Surgery and the
Fraudulent Services were not in compliance with all significant laws and

regulations governing healthcare practice and/or licensing laws, and therefore
were not eligible to receive PIP reimbursement.

(ii) In many claims, the representation that the Fraudulent Services were medically
necessary and eligible for PIP reimbursement, when in fact they were not.

398. Dynamic Surgery and Moshe intentionally made the above-described false and
fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay
charges submitted through Dynamic Surgery that were not compensable under the New York

and New Jersey no-fault insurance laws.

399, GEICO justifiably relied on these false and fraudulent representations and acts of
fraudulent concealment, and as a proximate result has been injured in its business and property
by reason of the above-described conduct in that it has paid at least $2,500,000.00 pursuant to

the fraudulent bills submitted by the Defendants through Dynamic Surgery.

106
400. Moshe and Dynamic Surgery’s extensive fraudulent conduct demonstrates a high
degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive
damages.

401. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.
ELEVENTH CAUSE OF ACTION
Against R. Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics, Premier
Anesthesia, and Kifaieh
(Aiding and Abetting Fraud)

402. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 339 above.

403. As set forth herein, R. Moshe, Citimedical, Citimed, Shapiro, Neurological
Diagnostics, Premier Anesthesia, and Kifaich knowingly aided and abetted the fraudulent
scheme that was perpetrated on GEICO by Dynamic Surgery and Moshe.

404. ‘The conduct of R. Moshe, Citimedical, Citimed, Shapiro, Neurological
Diagnostics, Premier Anesthesia, and Kifaich in furtherance of the fraudulent scheme was
significant and material. The conduct of R. Moshe, Citimedical, Citimed, Shapiro, Neurological
Diagnostics, Premier Anesthesia, and Kifaieh was a necessary part of and was critical to the
success of the fraudulent scheme because, without their actions, there would have been no
opportunity for Dynamic Surgery and Moshe to obtain payment from GEICO and from other
insurers.

405. R. Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics, Premier

Anesthesia, and Kifaich aided and abctted the fraudulent scheme in a calculated effort to induce

GEICO into paying charges to Dynamic Surgery for medically unnecessary, unlawful, or

107
otherwise non-reimbursable Fraudulent Services because they sought to continue profiting
through the fraudulent scheme.

406. The conduct of R. Moshe, Citimedical, Citimed, Shapiro, Neurological
Diagnostics, Premier Anesthesia, and Kifaieh caused GEICO to pay more than $2,500,000.00
pursuant to the fraudulent bills submitted through Dynamic Surgery.

407. R. Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics, Premier
Anesthesia, and Kifaieh’s extensive fraudulent conduct demonstrates a high degree of moral
turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

408. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.
TWELFTH CAUSE OF ACTION
Against Dynamic Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological
Diagnostics, Premier Anesthesia, and Kifaieh
(Unjust Enrichment)

409. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.

410. As set forth above, Dynamic Surgery, Moshe, R. Moshe, Citimedical, Citimed,
Shapiro, Neurological Diagnostics, Premier Anesthesia, and Kifaich have engaged in improper,
unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

411. When GEICO paid the bills and charges submitted by or on behalf of Dynamic
Surgery for PIP Benefits, it reasonably believed that it was legally obligated to make such
payments based on Dynamic Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro,

Neurological Diagnostics, Premier Anesthesia, and Kifaieh’s improper, unlawful, and/or unjust

acts.

108
412. Dynamic Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological
Diagnostics, Premier Anesthesia, and Kifaich have been enriched at GEICO’s expense by
GEICO’s payments, which constituted a benefit that Dynamic Surgery, Moshe, R. Moshe,
Citimedical, Citimed, Shapiro, Neurological Diagnostics, Premier Anesthesia, and Kifaieh
voluntarily accepted and distributed amongst themselves notwithstanding their improper,
unlawful, and unjust billing scheme.

413. Dynamic Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological
Diagnostics, Premier Anesthesia, and Kifaieh’s retention of GEICO’s payments violates
fundamental principles of justice, equity, and good conscience.

414. By reason of the above, Dynamic Surgery, Moshe, R. Moshe, Citimedical,
Citimed, Shapiro, Neurological Diagnostics, Premier Anesthesia, and Kifaieh have been unjustly

enriched in an amount to be determined at trial, but in no event less than the total sum of

$2,500,000.00.

THIRTEENTH CAUSE OF ACTION
Against Dynamic Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological
Diagnostics, Premier Anesthesia, and Kifaieh
(Violation of New Jersey Insurance Fraud Prevention Act — (N.J.S.A.17:33A-1 et seq.))
415. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 339 above.
416. In connection with the billing that they submitted or caused to be submitted to
GEICO for the Fraudulent Services in the claims identified in Exhibit “2”, Defendants Dynamic

Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics, Premier

Anesthesia, and Kifaich knowingly submitted or caused to be submitted bills and treatment

109
reports through Dynamic Surgery to GEICO that were false and misleading in the following
material respects:

(1) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or
caused to be submitted by the Defendants uniformly misrepresented to GEICO
that the Defendants and Fraudulent Services were in compliance with all
significant laws and regulations governing healthcare practice and/or licensing
laws, and therefore were eligible to receive PIP reimbursement. In fact, as set
forth herein, the Defendants and Fraudulent Services were not in compliance
with all significant laws and regulations governing healthcare practice and/or

licensing laws, and therefore were not eligible to receive-PIP reimbursement.

(ii) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports frequently
misrepresented to GEICO that the Fraudulent Services were medically necessary
and eligible for PIP reimbursement, when in fact they were not.

(iii) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or
caused to be submitted by the Defendants misrepresented and exaggerated the

level of the Fraudulent Services, the nature of the Fraudulent Services that
purportedly were provided, and the reimbursable amounts for the Fraudulent

Services.

417. Dynamic Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological
Diagnostics, Premier Anesthesia, and Kifaieh’s systematic violation of the New Jersey Insurance
Fraud Prevention Act constitutes a “pattern” of violations under the Act. See N.J.S.A. 17:33-A-
7. Asa result, GEICO is entitled to not only damages in the form of disgorgement of the PIP
benefits paid in an amount to be established at trial, but exceeding $2,500,000.00, but is also
entitled to: (i) treble damages; (ii) the costs and counsel fees incurred in connection with the
investigation conducted by GEICO; as well as (iii) reimbursement of the costs and counsel fees

associated with the prosecution of this litigation.

FOURTEENTH CAUSE OF ACTION
Against Moshe
(Violation of RICO, 18 U.S.C. § 1962(c))

418. GEICO incorporates, as though fully set forth herein, each and every allegation in

paragraphs 1 through 339 above.

110
419. Healthplus Surgery is an ongoing “enterprise”, as that term is defined in 18
U.S.C. § 1961(4), that engages in activities which affect interstate commerce.

420. Moshe knowingly conducted and/or participated, directly or indirectly, in the
conduct of Healthplus Surgery’s affairs through a pattern of racketeering activity consisting of
repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the
United States mails to submit or cause to be submitted thousands of fraudulent charges on a
continuous basis for more than two years seeking payments that Healthplus Surgery was not
entitled to receive under the New York or New Jersey no-fault insurance laws because: (1) the
billed-for-services were not medically necessary; (ii) the billed-for-services were performed and
billed pursuant to a pre-determined, fraudulent treatment and billing protocol designed solely to
enrich the Defendants; (iii) Healthplus Surgery was not in compliance with all significant
statutory and regulatory requirements governing healthcare practice and/or licensing laws; and
(iv) the Fraudulent Services were not provided in compliance with all significant statutory and
regulatory requirements governing healthcare practice. The fraudulent charges and
corresponding mailings submitted to GEICO that comprise, in part, the pattern of racketeering
activity identified through the date of this Complaint are described, in part, in the chart annexed
hereto as Exhibit “3”.

421. Healthplus Surgery’s business is racketeering activity, inasmuch as the enterprise
exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail
fraud are the regular way in which Moshe has operated Healthplus Surgery, inasmuch as
Healthplus Surgery is not engaged in a legitimate ambulatory surgery center business, and acts of
mail fraud therefore are essential in order for Healthplus Surgery to function. Furthermore, the

intricate planning required to carry out and conceal the predicate acts of mail fraud implies a

lil
threat of continued criminal activity, as does the fact that the Defendants continue to submit
fraudulent billing to GEICO, and continue to attempt collection on the fraudulent billing
submitted through Healthplus Surgery to the present day.

422. Healthplus Surgery is engaged in inherently unlawful acts, inasmuch as it
continues to submit and attempt collection on fraudulent billing submitted to GEICO and other
insurers. These inherently unlawful acts are taken by Healthplus Surgery in pursuit of inherently
unlawful goals — namely, the theft of money from GEICO and other insurers through fraudulent
No-Fault billing.

423. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $5,500,000.00 pursuant to the fraudulent bills
submitted through Healthplus Surgery.

424, By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

FIFTEENTH CAUSE OF ACTION
Against Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics,
Premier Anesthesia, and Kifaieh
(Violation of RICO, 18 U.S.C. § 1962(d))

425. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.

426. Healthplus Surgery is an ongoing “enterprise”, as that term is defined in 18
U.S.C. § 1961(4), that engages in aclivilies which affects interstate commerce.

427. Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics,

Premier Anesthesia, and Kifaieh are employed by and/or associated with the Healthplus Surgery

enterprise.

112
428. Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics,
Premier Anesthesia, and Kifaich knowingly have agreed, combined and conspired to conduct
and/or participate, directly or indirectly, in the conduct of the Healthplus Surgery enterprise’s
affairs, through a pattern of racketeering activity consisting of repeated violations of the federal
mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or
cause to be submitted thousands of fraudulent charges on a continuous basis for more than two
years seeking payments that Healthplus Surgery was not entitled to receive under the New York
or New Jersey no-fault insurance laws because: (i) the billed-for-services were not medically
necessary; (ii) the billed-for-services were performed and billed pursuant to a pre-determined,
fraudulent treatment and billing protocol designed solely to enrich the Defendants; (iii)
Healthplus Surgery was not in compliance with all significant statutory and regulatory
requirements governing healthcare practice and/or licensing laws; and (iv) the Fraudulent
Services were not provided in compliance with all significant statutory and regulatory
requirements governing healthcare practice. The fraudulent charges and corresponding mailings
submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through
the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “3”. Each
such mailing was made in furtherance of the mail fraud scheme. /

429. Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics,
Premier Anesthesia, and Kifaieh knew of, agreed to and acted in furtherance of the common and
overall objective (ie., to defraud GEICO and other insurers of money) by submitting or

facilitating the submission of the fraudulent charges to GEICO.

113
430. GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid at least $5,500,000.00 pursuant to the fraudulent bills

submitted through Healthplus Surgery.

431. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

proper.

SIXTEENTH CAUSE OF ACTION
Against Healthplus Surgery and Moshe
(Common Law Fraud)

432. GEICO incorporates, as though fully set forth herein, each and every allegation in

paragraphs 1| through 339 above.

433. Healthplus Surgery and Moshe intentionally and knowingly made false and
fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the
course of their submission of thousands of fraudulent charges through Healthplus Surgery

seeking payment for the Fraudulent Services.

434. The false and fraudulent statements of material fact and acts of fraudulent

concealment include:

(i) In every claim, the representation that Healthplus Surgery and the Fraudulent
Services were in compliance with all significant laws and regulations governing
healthcare practice and/or licensing laws, and therefore were eligible lo receive
PIP reimbursement. In fact, as set forth herein, Healthplus Surgery and the
Fraudulent Services were not in compliance with all significant laws and
regulations governing healthcare practice and/or licensing laws, and therefore
were not eligible to receive PIP reimbursement.

(ii) In many claims, the representation that the Fraudulent Services were medically
necessary and eligible for PIP reimbursement, when in fact they were not.

114
435. Healthplus Surgery and Moshe intentionally made the above-described false and
fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay
charges submitted through Healthplus Surgery that were not compensable under the New York
and New Jersey no-fault insurance laws.

436. GEICO justifiably relied on these false and fraudulent representations and acts of
fraudulent concealment, and as a proximate result has been injured in its business and property
by reason of the above-described conduct in that it has paid at least $5,500,000.00 pursuant to
the fraudulent bills submitted by the Defendants through Healthplus Surgery.

437. Moshe and Healthplus Surgery’s extensive fraudulent conduct demonstrates a
high degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive
damages.

438. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

SEVENTEENTH CAUSE OF ACTION
Against R. Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics, Premier
Anesthesia, and Kifaieh
(Aiding and Abetting Fraud)

439, GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.

440. As set forth herein, R. Moshe, Citimedical, Citimed, Shapiro, Neurological
Diagnostics, Premier Anesthesia, and Kifaieh knowingly aided and abetted the fraudulent
scheme that was perpetrated on GEICO by Healthplus Surgery and Moshe.

441. The conduct of R. Moshe, Citimedical, Citimed, Shapiro, Neurological

Diagnostics, Premier Anesthesia, and Kifaich in furtherance of the fraudulent scheme was

115
significant and material. The conduct of R. Moshe, Citimedical, Citimed, Shapiro, Neurological
Diagnostics, Premier Anesthesia, and Kifaich was a necessary part of and was critical to the
success of the fraudulent scheme because, without their actions, there would have been no
opportunity for Healthplus Surgery and Moshe to obtain payment from GEICO and from other
insurers.

442. R. Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics, Premier
Anesthesia, and Kifaieh aided and abetted the fraudulent scheme in a calculated effort to induce
GEICO into paying charges to Healthplus Surgery for medically unnecessary, unlawful, or
otherwise non-reimbursable Fraudulent Services because they sought to continue profiting
through the fraudulent scheme.

443. The conduct of R. Moshe, Citimedical, Citimed, Shapiro, Neurological
Diagnostics, Premier Anesthesia, and Kifaieh caused GEICO to pay more than $5,500,000.00
pursuant to the fraudulent bills submitted through Healthplus Surgery.

444. R. Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics, Premier
Anesthesia, and Kifaich’s extensive fraudulent conduct demonstrates a high degree of moral
turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

445. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and
proper.

EIGHTEENTH CAUSE OF ACTION
Against Healthplus Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological
Diagnostics, Premier Anesthesia, and Kifaieh

(Unjust Enrichment)

446. GEICO incorporates, as though fully set forth herein, each and every allegation in

paragraphs | through 339 above.

116
447, As set forth above, Healthplus Surgery, Moshe, R. Moshe, Citimedical, Citimed,
Shapiro, Neurological Diagnostics, Premier Anesthesia, and Kifaich have engaged in improper,
unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

448. When GEICO paid the bills and charges submitted by or on behalf of Healthplus
Surgery for PIP Benefits, it reasonably believed that it was legally obligated to make such
payments based on Healthplus Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro,
Neurological Diagnostics, Premier Anesthesia, and Kifaieh’s improper, unlawful, and/or unjust
acts.

449, Healthplus Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro,
Neurological Diagnostics, Premier Anesthesia, and Kifaich have been enriched at GEICO’s
expense by GEICO’s payments, which constituted a benefit that Healthplus Surgery, Moshe, R.
Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics, Premier Anesthesia, and
Kifaich voluntarily accepted and distributed amongst themselves notwithstanding their improper,
unlawful, and unjust billing scheme.

450. Healthplus Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro,
Neurological Diagnostics, Premier Anesthesia, and Kifaieh’s retention of GEICO’s payments
violates fundamental principles of justice, equity, and good conscience.

451. By reason of the above, Healthplus Surgery, Moshe, R. Moshe, Citimedical,
Citimed, Shapiro, Neurological Diagnostics, Premier Anesthesia, and Kifaieh have been unjustly
enriched in an amount to be determined at trial, but in no event less than the total sum of

$5,500,000.00.

NINETEENTH CAUSE OF ACTION
Against Healthplus Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological
Diagnostics, Premier Anesthesia, and Kifaieh
(Violation of New Jersey Insurance Fraud Prevention Act — (N.J.S.A.17:33A-1 et seq.))

117
452. GEICO incorporates, as though fully set forth herein, each and every allegation in

paragraphs 1 through 339 above.

453. In connection with the billing that they submitted or caused to be submitted to
GEICO for the Fraudulent Services in the claims identified in Exhibit “3”, Defendants

Healthplus Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics,

SUOTIILC a ails ait

treatment reports through Healthplus Surgery to GEICO that were false and misleading in the

following material respects:

(i) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or
caused to be submitted by the Defendants uniformly misrepresented to GEICO
that the Defendants and Fraudulent Services were in compliance with all
significant laws and regulations governing healthcare practice and/or licensing
laws, and therefore were eligible to receive PIP reimbursement. In fact, as set
forth herein, the Defendants and Fraudulent Services were not in compliance
with all significant laws and regulations governing healthcare practice and/or
licensing laws, and therefore were not eligible to receive PIP reimbursement.

(ii) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports frequently
misrepresented to GEICO that the Fraudulent Services were medically necessary
and eligible for PIP reimbursement, when in fact they were not.

(iii) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or
caused to be submitted by the Defendants misrepresented and exaggerated the
level of the Fraudulent Services, the nature of the Fraudulent Services that

purportedly were provided, and the reimbursable amounts for the Fraudulent
Services.

454. Healthplus Surgery, Moshe, R. Moshe, Citimedical, Citimed, Shapiro,
Neurological Diagnostics, Premier Anesthesia, and Kifaich’s systematic violation of the New
Jersey Insurance Fraud Prevention Act constitutes a “pattern” of violations under the Act. See
N.J.S.A. 17:33-A-7. As a result, GEICO is entitled to not only damages in the form of

disgorgement of the PIP benefits paid in an amount to be established at trial, but exceeding

118
$5,500,000.00, but is also entitled to: (i) treble damages; (ii) the costs and counsel fees incurred
in connection with the investigation conducted by GEICO; as well as (iii) reimbursement of the
costs and counsel fees associated with the prosecution of this litigation.

TWENTIETH CAUSE OF ACTION

Against Moshe
(Violation of RICO, 18 U.S.C. § 1962(c))

455. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 339 above.

456. Hudson Regional is an ongoing “enterprise”, as that termis defined in 18 U.S.C. §
1961(4), that engages in activities which affect interstate commerce.

457. Moshe knowingly conducted and/or participated, directly or indirectly, in the
conduct of Hudson Regional’s affairs through a pattern of racketeering activity consisting of
repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the
United States mails to submit or cause to be submitted thousands of fraudulent charges on a
continuous basis for more than two years seeking payments that Hudson Regional was not
entitled to receive under the New York or New Jersey no-fault insurance laws because: (i) the
billed-for-services were not medically necessary; (ii) the billed-for-services were performed and
billed pursuant to a pre-determined, fraudulent treatment and billing protocol designed solely to
enrich the Defendants; (iii) Hudson Regional was not in compliance with all significant statutory
and regulatory requirements governing healthcare practice and/or licensing laws; and (iv) the
Fraudulent Services were not provided in compliance with all significant statutory and regulatory
requirements governing healthcare practice. The fraudulent charges and corresponding mailings
submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “4”.

119
458. Hudson Regional’s business is racketeering activity, inasmuch as the enterprise
exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail
fraud are the regular way in which Moshe has operated Hudson Regional, inasmuch as Hudson
Regional is not engaged in a legitimate hospital business, and acts of mail fraud therefore are
essential in order for Hudson Regional to function. Furthermore, the intricate planning required
to carry out and conceal the predicate acts of mail fraud implies a threat of continued criminal
activity, as does the fact that the Defendants continue to submit fraudulent billing to GEICO, and
continue to attempt collection on the fraudulent billing submitted through Hudson Regional to
the present day.

459. Hudson Regional is engaged in inherently unlawful acts, inasmuch as it continues
to submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.
These inherently unlawful acts are taken by Hudson Regional in pursuit of inherently unlawful
goals — namely, the theft of money from GEICO and other insurers through fraudulent No-Fault
billing.

460. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $6,000,000.00 pursuant to the fraudulent bills
submitted through Hudson Regional.

461. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

TWENTY-FIRST CAUSE OF ACTION

Against Moshe, Shapiro, Premier Anesthesia, and Kifaieh
(Violation of RICO, 18 U.S.C. § 1962(d))

120
462. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 339 above.

463. Hudson Regional is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §
1961(4), that engages in activities which affects interstate commerce.

464. Moshe, Shapiro, Premier Anesthesia, and Kifaich are employed by and/or
associated with the Hudson Regional enterprise.

465. Moshe, Shapiro, Premier Anesthesia, and Kifaieh knowingly have agreed,
combined and conspired to conduct and/or participate, directly or indirectly, in the conduct of the
Hudson Regional enterprise’s affairs, through a pattern of racketeering activity consisting of
repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the
United States mails to submit or cause to be submitted thousands of fraudulent charges on a
continuous basis for more than two years seeking payments that Hudson Regional was not
entitled to receive under the New York or New Jersey no-fault insurance laws because: (i) the
billed-for-services were not medically necessary; (ii) the billed-for-services were performed and
billed pursuant to a pre-determined, fraudulent treatment and billing protocol designed solely to
enrich the Defendants; (iii) Hudson Regional was not in compliance with all significant statutory
and regulatory requirements governing healthcare practice and/or licensing laws; and (iv) the
Fraudulent Services were not provided in compliance with all significant statutory and regulatory
requirements governing healthcare practice. The fraudulent charges and corresponding mailings
submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through
the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “4”. Each

such mailing was made in furtherance of the mail fraud scheme.

121
466. Moshe, Shapiro, Premier Anesthesia, and Kifaich knew of, agreed to and acted in
furtherance of the common and overall objective (i.¢., to defraud GEICO and other insurers of
money) by submitting or facilitating the submission of the fraudulent charges to GEICO.

467. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $6,000,000.00 pursuant to the fraudulent bills
submitted through Hudson Regional.

468. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

proper.

TWENTY-SECOND CAUSE OF ACTION
Against Hudson Regional and Moshe
(Common Law Fraud)

469. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.

470. Hudson Regional and Moshe intentionally and knowingly made false and
fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the
course of their submission of thousands of fraudulent charges through Hudson Regional seeking

payment for the Fraudulent Services.

471. The false and fraudulent statements of material fact and acts of fraudulent

concealment include:

(i) In every claim, the representation that Hudson Regional and the Fraudulent
Services were in compliance with all significant laws and regulations governing
healthcare practice and/or licensing laws, and therefore were eligible to receive
PIP reimbursement. In fact, as set forth herein, Hudson Regional and the

122
Fraudulent Services were not in compliance with all significant laws and
regulations governing healthcare practice and/or licensing laws, and therefore
were not eligible to receive PIP reimbursement.

(ii) In many claims, the representation that the Fraudulent Services were medically
necessary and eligible for PIP reimbursement, when in fact they were not.

472. Hudson Regional and Moshe intentionally made the above-described false and
fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay
th sigh LIndenn Raginnal that were not com

eat n
AUUUBIL LIUUOULL INGE EIU Uae vy a Aatpwad

New Jersey no-fault insurance laws.

473. GEICO justifiably relied on these false and fraudulent representations and acts of
fraudulent concealment, and as a proximate result has been injured in its business and property
by reason of the above-described conduct in that it has paid at least $6,000,000.00 pursuant to
the fraudulent bills submitted by the Defendants through Hudson Regional.

474, Moshe and Hudson Regional’s extensive fraudulent conduct demonstrates a high
degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive
damages.

475. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

TWENTY-THIRD CAUSE OF ACTION ~
Against Shapiro, Premier Anesthesia, and Kifaieh
(Aiding and Abetting Fraud)

476. GEICO incorporates, as though fully set forth herein, each and every allegation in

paragraphs 1 through 339 above.

123
477. As set forth herein, Shapiro, Premier Anesthesia, and Kifaich knowingly aided
and abetted the fraudulent scheme that was perpetrated on GEICO by Hudson Regional and
Moshe.

478. The conduct of Shapiro, Premier Anesthesia, and Kifaieh in furtherance of the
fraudulent scheme was significant and material. The conduct of Shapiro, Premier Anesthesia,
and Kifaieh was a necessary part of and was critical to the success of the fraudulent scheme
because, without their actions, there would have been no opportunity for Hudson Regional and
Moshe to obtain payment from GEICO and from other insurers.

479. Shapiro, Premier Anesthesia, and Kifaieh aided and abetted the fraudulent scheme
in a calculated effort to induce GEICO into paying charges to Hudson Regional for medically
unnecessary, unlawful, or otherwise non-reimbursable Fraudulent Services because they sought
to continue profiting through the fraudulent scheme.

480. The conduct of Shapiro, Premier Anesthesia, and Kifaieh caused GEICO to pay
more than $6,000,000.00 pursuant to the fraudulent bills submitted through Hudson Regional.

481. Shapiro, Premier Anesthesia, and Kifaieh’s extensive fraudulent conduct
demonstrates a high degree of moral turpitude and wanton dishonesty that entitles GEICO to
recover punitive damages.

482. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

TWENTY-FOURTH CAUSE OF ACTION’
Against Hudson Regional, Moshe, Shapiro, Premier Anesthesia, and Kifaieh
(Unjust Enrichment)

124
483. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.

484. As set forth above, Hudson Regional, Moshe, Shapiro, Premier Anesthesia, and
Kifaieh have engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of
GEICO.

485. When GEICO paid the bills and charges submitted by or on behalf of Hudson
Regional for PIP Benefits, it reasonably believed that it was legally obligated to make such
payments based on Hudson Regional, Moshe, Shapiro, Premier Anesthesia, and Kifaieh’s
improper, unlawful, and/or unjust acts.

486. Hudson Regional, Moshe, Shapiro, Premier Anesthesia, and Kifaieh have been
enriched at GEICO’s expense by GEICO’s payments, which constituted a benefit that Hudson
Regional, Moshe, Shapiro, Premier Anesthesia, and Kifaieh voluntarily accepted and distributed
amongst themselves notwithstanding their improper, unlawful, and unjust billing scheme.

487. Hudson Regional, Moshe, Shapiro, Premier Anesthesia, and Kifaich’s retention of
GEICO’s payments violates fundamental principles of justice, equity, and good conscience.

488. By reason of the above, Hudson Regional, Moshe, Shapiro, Premier Anesthesia,
and Kifaieh have been unjustly enriched in an amount to be determined at trial, but in no event

less than the total sum of $6,000,000.00.

TWENTY-FIFTH CAUSE OF ACTION
Against Hudson Regional, Moshe, Shapiro, Premier Anesthesia, and Kifaieh
(Violation of New Jersey Insurance Fraud Prevention Act — (N.J.S.A.17:33A-1 et seq.))

489. GEICO incorporates, as though fully set forth herein, each and every allegation in

paragraphs | through 339 above.

125
490.

In connection with the billing that they submitted or caused to be submitted to

GEICO for the Fraudulent Services in the claims identified in Exhibit “4”, Defendants Hudson

Regional, Moshe, Shapiro, Premier Anesthesia, and Kifaieh knowingly submitted or caused to be

submitted bills and treatment reports through Hudson Regional to GEICO that were false and

misleading in the following material respects:

(i)

(i)

(iii)

491.

The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or

caused to be submitted by the Defendants uniformly misrepresented to GEICO

that the Defendants and Fraudulent Services were in compliance with all
significant laws and regulations governing healthcare practice and/or licensing
laws, and therefore were eligible to receive PIP reimbursement. In fact, as set
forth herein, the Defendants and Fraudulent Services were not in compliance
with all significant laws and regulations governing héalthcare practice and/or
licensing laws, and therefore were not eligible to receive PIP reimbursement.

nanan

‘The NF-3 forms, IICTA-1500 forms, bills, and treatment reports frequently
misrepresented to GEICO that the Fraudulent Services were medically necessary
and eligible for PIP reimbursement, when in fact they were not.

The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or
caused to be submitted by the Defendants misrepresented and exaggerated the
level of the Fraudulent Services, the nature of the Fraudulent Services that
purportedly were provided, and the reimbursable amounts for the Fraudulent
Services.

Hudson Regional, Moshe, Shapiro, Premier Anesthesia, and Kifaieh’s systematic

violation of the New Jersey Insurance Fraud Prevention Act constitutes a “pattern” of violations

under the Act. See N.J.S.A. 17:33-A-7. As a result, GEICO is entitled to not only damages in

the form of disgorgement of the PIP benefits paid in an amount to be established at trial, but

exceeding $6,000,000.00, but is also entitled to: (i) treble damages; (ii) the costs and counsel fees

incurred in connection with the invesliyaliuu conducted by GEICO; as well as (iil)

reimbursement of the costs and counsel fees associated with the prosecution of this litigation.

TWENTY-SIXTII CAUSE OF ACTION
Against Moshe and R. Moshe
(Violation of RICO, 18 U.S.C. § 1962(c))

126
492. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.

493. Citimedical is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §
1961(4), that engages in activities which affect interstate commerce.

494. Moshe and R. Moshe knowingly conducted and/or participated, directly or
indirectly, in the conduct of Citimedical’s affairs through a pattern of racketeering activity
consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon
the use of the United States mails to submit or cause to be submitted thousands of fraudulent
charges on a continuous basis for more than four years seeking payments that Citimedical was
not entitled to receive under the New York or New Jersey no-fault insurance laws because: (i)
the billed-for-services were not medically necessary; (ii) the billed-for-services were performed
and billed pursuant to a pre-determined, fraudulent treatment and billing protocol designed solely
to enrich the Defendants; (iii) Citimedical was not in compliance with all significant statutory
and regulatory requirements governing healthcare practice and/or licensing laws; and (iv) the
Fraudulent Services were not provided in compliance with all significant statutory and regulatory
requirements governing healthcare practice. The fraudulent charges and corresponding mailings
submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through
the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “5”.

495, Citimedical’s business is racketeering activity, inasmuch as the enterprise exists
for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are
the regular way in which Mushe and R Moshe have opcrated Citimedical, inasmuch as
Citimedical is not engaged in a legitimate medical business, and acts of mail fraud therefore are

essential in order for Citimedical to function. Furthermore, the intricate planning required to

127
carry out and conceal the predicate acts of mail fraud implies a threat of continued criminal
activity, as does the fact that the Defendants continue to submit fraudulent billing to GEICO, and
continue to attempt collection on the fraudulent billing submitted through Citimedical to the
present day.

496. Citimedical is engaged in inherently unlawful acts, inasmuch as it continues to
submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.
These inherently unlawful acts are taken by Citimedical in pursuit of inherently unlawful goals —
namely, the theft of money from GEICO and other insurers through fraudulent No-Fault billing.

497. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $2,000,000.00 pursuant to the fraudulent bills
submitted through Citimedical.

498. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

proper.
TWENTY-SEVENTH CAUSE OF ACTION
Against Moshe, R. Moshe, Citimed, Excel Surgery, Dynamic Surgery, Healthplus Surgery
(Violation of RICO, 18 U.S.C. § 1962(d)) ~
499. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.
500. Citimedical is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §
1961(4), that engages in activities which affects interstate commerce.

501. Moshe, R. Moshe, Citimed, Excel Surgery, Dynamic Surgery, and Healthplus

Surgery are employed by and/or associated with the Citimedical enterprise.

128
502. Moshe, R. Moshe, Citimed, Excel Surgery, Dynamic Surgery, and Healthplus
Surgery knowingly have agreed, combined and conspired to conduct and/or participate, directly
or indirectly, in the conduct of the Citimedical enterprise’s affairs, through a pattern of
racketeering activity consisting of repeated violations of the federal mail fraud statute, 18 U.S.C.
§ 1341, based upon the use of the United States mails to submit or cause to be submitted
thousands of fraudulent charges on a continuous basis for more than four years seeking payments
that Citimedical was not entitled to receive under the New York or New Jersey no-fault
insurance laws because: (i) the billed-for-services were not medically necessary; (11) the billed-
for-services were performed and billed pursuant to a pre-determined, fraudulent treatment and
billing protocol designed solely to enrich the Defendants; (iii) Citimedical was not in compliance
with all significant statutory and regulatory requirements governing healthcare practice and/or
licensing laws; and (iv) the Fraudulent Services were not provided in compliance with all
significant statutory and regulatory requirements governing healthcare practice. The fraudulent
charges and corresponding mailings submitted to GEICO that comprise, in part, the pattern of
racketeering activity identified through the date of this Complaint are described, in part, in the
chart annexed hereto as Exhibit “5”. Each such mailing was made in furtherance of the mail
fraud scheme.

503. Moshe, R. Moshe, Citimed, Excel Surgery, Dynamic Surgery, and Healthplus
Surgery knew of, agreed to and acted in turtherance of the common and overall objective (L¢., tu
defraud GEICO and other insurers of money) by submitting or facilitating the submission of the

fraudulent charges to GEICO.

129
504. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $2,000,000.00 pursuant to the fraudulent bills

submitted through Citimedical.

505. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

proper.

TWENTY-EIGHTH CAUSE OF ACTION
Against Citimedical, Moshe, and R. Moshe |
(Common Law Fraud)

506. GEICO incorporates, as though fully set forth herein, each and every allegation in

paragraphs 1| through 339 above.

507.  Citimedical, Moshe, and R. Moshe intentionally and knowingly made false and
fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the

course of their submission of thousands of fraudulent charges through Citimedical seeking

payment for the Fraudulent Services.

508. The false and fraudulent statements of material fact and acts of fraudulent

concealment include:

(1) In every claim, the representation that Citimedical and the Fraudulent Services
were in compliance with all significant laws and regulations governing healthcare
practice and/or licensing laws, and therefore were eligible to receive PIP
reimbursement. In fact, as set forth herein, Citimedical and the Fraudulent
Services were not in compliance with all significant laws and regulations
governing healthcare practice and/or licensing laws, and therefore were not
eligible to receive PIP reimbursement.

(ii) In many claims, the representation that the Fraudulent Services were medically
necessary and eligible for PIP reimbursement, when in fact they were not.

509.  Citimedical, Moshe, and R. Moshe intentionally made the above-described false

and fraudulent statements and concealed material facts in a calculated effort to induce GEICO to

130
pay charges submitted through Citimedical that were not compensable under the New York and
New Jersey no-fault insurance laws.

510. GEICO justifiably relied on these false and fraudulent representations and acts of
fraudulent concealment, and as a proximate result has been injured in its business and property
by reason of the above-described conduct in that it has paid at least $2,000,000.00 pursuant to
the fraudulent bills submitted by the Defendants through Citimedical.

511. Moshe, R. Moshe, and Citimedical’s extensive fraudulent conduct demonstrates a
high degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive
damages.

512. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.
TWENTY-NINTH CAUSE OF ACTION
Against Citimed, Excel Surgery, Dynamic Surgery, Healthplus Surgery
(Aiding and Abetting Fraud)

513. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1| through 339 above.

514. As set forth herein, Citimed, Excel Surgery, Dynamic Surgery, and Healthplus
Surgery knowingly aided and abetted the fraudulent scheme that was perpetrated on GEICO by
Citimedical, Moshe, and R. Moshe.

515. The conduct of Citimed, Excel Surgery, Dynamic Surgery, and Healthplus
Surgery in furtherance of the fraudulent scheme was significant and material. The conduct of

Citimed, Excel Surgery, Dynamic Surgery, and Healthplus Surgery was a necessary part of and

was critical to the success of the fraudulent scheme because, without their actions, there would

131
have been no opportunity for Citimedical, Moshe, and R. Moshe to obtain payment from GEICO
and from other insurers.

516. Citimed, Excel Surgery, Dynamic Surgery, and Healthplus Surgery aided and
abetted the fraudulent scheme in a calculated effort to induce GEICO into paying charges to
Citimedical for medically unnecessary, unlawful, or otherwise non-reimbursable Fraudulent
Services because they sought to continue profiting through the fraudulent scheme.

517. The conduct of Citimed, Excel Surgery, Dynamic Surgery, and Healthplus
Surgery caused GEICO to pay more than $2,000,000.00 pursuant to the fraudulent bills
submitted through Citimedical.

518. Citimed, Excel Surgery, Dynamic Surgery, and Healthplus Surgery’s extensive
fraudulent conduct demonstrates a high degree of moral turpitude and wanton dishonesty that
entitles GEICO to recover punitive damages.

519. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

THIRTIETH CAUSE OF ACTION
Against Citimedical, Moshe, R. Moshe, Citimed, Excel Surgery, Dynamic Surgery, and
Healthplus Surgery
(Unjust Enrichment)
520. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 339 above.
521. As set forth above, Citimedical, Moshe, R. Moshe, Citimed, Excel Surgery,

Dynamic Surgery, and Healthplus Surgery have engaged in improper, unlawful, and/or unjust

acts, all to the harm and detriment of GEICO.

132
522. When GEICO paid the bills and charges submitted by or on behalf of Citimedical
for PIP Benefits, it reasonably believed that it was legally obligated to make such payments
based on Citimedical, Moshe, R. Moshe, Citimed, Excel Surgery, Dynamic Surgery, and
Healthplus Surgery’s improper, unlawful, and/or unjust acts.

523. Citimedical, Moshe, R. Moshe, Citimed, Excel Surgery, Dynamic Surgery, and
Healthplus Surgery have been enriched at GEICO’s expense by GEICO’s payments, which
constituted a benefit that Citimedical, Moshe, R. Moshe, Citimed, Excel Surgery, Dynamic
Surgery, and Healthplus Surgery voluntarily accepted and distributed amongst themselves
notwithstanding their improper, unlawful, and unjust billing scheme.

524. Citimedical, Moshe, R. Moshe, Citimed, Excel Surgery, Dynamic Surgery, and
Healthplus Surgery’s retention of GEICO’s payments violates fundamental principles of justice,
equity, and good conscience.

525. By reason of the above, Citimedical, Moshe, R. Moshe, Citimed, Excel Surgery,
Dynamic Surgery, and Healthplus Surgery have been unjustly enriched in an amount to be

determined at trial, but in no event less than the total sum of $2,000,000.00.

THIRTY-FIRST CAUSE OF ACTION
Against Citimedical, Moshe, R. Moshe, Citimed, Excel Surgery, Dynamic Surgery, and
Healthplus Surgery
(Violation of New Jersey Insurance Fraud Prevention Act — (N.J.S.A.17:33A-1 et seq.))
526. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.
527. In connection with the billing that they submitted or caused to be submitted to

GEICO for the Fraudulent Services in the claims identified in Exhibit “5”, Defendants

Citimedical, Moshe, R. Moshe, Citimed, Excel Surgery, Dynamic Surgery, and Healthplus

133
Surgery knowingly submitted or caused to be submitted bills and treatment reports through
Citimedical to GEICO that were false and misleading in the following material respects:

(i) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or
caused to be submitted by the Defendants uniformly misrepresented to GEICO
that the Defendants and Fraudulent Services were in compliance with all
significant laws and regulations governing healthcare practice and/or licensing
laws, and therefore were eligible to receive PIP reimbursement. In fact, as set
forth herein, the Defendants and Fraudulent Services were not in compliance
with all significant laws and regulations governing healthcare practice and/or

It naecing laure and ther ion 1 1
licensing laws, and therefore were not eligible to receive PIP reimbursement.

(11) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports frequently
misrepresented to GEICO that the Fraudulent Services were medically necessary
and eligible for PIP reimbursement, when in fact they were not.

(iii) | The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or
caused to be submitted by the Defendants misrepresented and exaggerated the

level of the Fraudulent Services, the nature of the Fraudulent Services that
purportedly were provided, and the reimbursable amounts for the Fraudulent

Services.

528. Citimedical, Moshe, R. Moshe, Citimed, Excel Surgery, Dynamic Surgery, and
Healthplus Surgery’s systematic violation of the New Jersey Insurance Fraud Prevention Act
constitutes a “pattern” of violations under the Act. See N.J.S.A. 17:33-A-7. Asa result, GEICO
is entitled to not only damages in the form of disgorgement of the PIP benefits paid in an amount
to be established at trial, but exceeding $2,000,000.00, but is also entitled to: (i) treble damages,
(ii) the costs and counsel fees incurred in connection with the investigation conducted by
GEICO; as well as (iii) reimbursement of the costs and counsel fees associated with the

prosecution of this litigation.

THIRTY-SECOND CAUSE OF ACTION
Against Moshe and R. Moshe
(Violation of RICO, 18 U.S.C. § 1962(c))

529. GEICO incorporates, as though fully set forth herein, each and every allegation in

paragraphs 1 through 339 above.

134
530.  Citimed is an ongoing “enterprise”, as that term is defined in 18 U.S.C. § 1961(4),
that engages in activities which affect interstate commerce.

531. Moshe and R. Moshe knowingly conducted and/or participated, directly or
indirectly, in the conduct of Citimed’s affairs through a pattern of racketeering activity consisting
of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of
the United States mails to submit or cause to be submitted thousands of fraudulent charges on a
continuous basis for more than three years secking payments that Citimed was not entitled to
receive under the New York or New Jersey no-fault insurance laws because: (i) the billed-for-
services were not medically necessary; (ii) the billed-for-services were performed and billed
pursuant to a pre-determined, fraudulent treatment and billing protocol designed solely to enrich
the Defendants; (iii) Citimed was not in compliance with all significant statutory and regulatory
requirements governing healthcare practice and/or licensing laws; and (iv) the Fraudulent
Services were not provided in compliance with all significant statutory and regulatory
requirements governing healthcare practice. The fraudulent charges and corresponding mailings
submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through
the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “6”.

532. Citimed’s business is racketeering activity, inasmuch as the enterprise exists for
the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are the
regular way in which Moshe and R Moshe have operated Citimed, inasmuch as Citimed is nol
engaged in a legitimate medical business, and acts of mail fraud therefore are essential in order
for Citimed to function. Furthermore, the intricate planning required to carry out and conceal the

predicate acts of mail fraud implies a threat of continued criminal activity, as does the fact that

135
the Defendants continue to submit fraudulent billing to GEICO, and continue to attempt
collection on the fraudulent billing submitted through Citimed to the present day.

533. Citimed is engaged in inherently unlawful acts, inasmuch as it continues to submit
and attempt collection on fraudulent billing submitted to GEICO and other insurers. These
inherently unlawful acts are taken by Citimed in pursuit of inherently unlawful goals ~ namely,
the theft of money from GEICO and other insurers through fraudulent No-Fault billing.

534. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $1,500,000.00 pursuant to the fraudulent bills
submitted through Citimed.

535. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

proper.
THIRTY-THIRD CAUSE OF ACTION
Against Moshe, R. Moshe, Citimedical, Dynamic Surgery, and Healthplus Surgery
(Violation of RICO, 18 U.S.C. § 1962(d))
536. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1| through 339 above.
537. Citimed is an ongoing “enterprise”, as that term is defined in 18 U.S.C. § 1961(4),
that engages in activities which affects interstate commerce.
538. Moshe, R. Moshe, Citimedical, Dynamic Surgery, and. Healthplus Surgery are
employed by and/or associated with the Citimed enterprise.
539. Moshe, R. Moshe, Citimedical, Dynamic Surgery, and Healthplus Surgery

knowingly have agreed, combined and conspircd to conduct and/or participate, directly or

indirectly, in the conduct of the Citimed enterprise’s affairs, through a pattern of racketeering

136
activity consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341,
based upon the use of the United States mails to submit or cause to be submitted thousands of
fraudulent charges on a continuous basis for more than three years seeking payments that
Citimed was not entitled to receive under the New York or New Jersey no-fault insurance laws
because: (i) the billed-for-services were not medically necessary; (1i) the billed-for-services were
performed and billed pursuant to a pre-determined, fraudulent treatment and billing protocol
designed solely to enrich the Defendants; (iii) Citimed was not in compliance with all significant
statutory and regulatory requirements governing healthcare practice and/or licensing laws; and
(iv) the Fraudulent Services were not provided in compliance with all significant statutory and
regulatory requirements governing healthcare practice. The fraudulent charges and
corresponding mailings submitted to GEICO that comprise, in part, the pattern of racketeering
activity identified through the date of this Complaint are described, in part, in the chart annexed
hereto as Exhibit “6”. Each such mailing was made in furtherance of the mail fraud scheme.

540. Moshe, R. Moshe, Citimedical, Dynamic Surgery, and Healthplus Surgery knew
of, agreed to and acted in furtherance of the common and overall objective (i.e., to defraud
GEICO and other insurers of money) by submitting or facilitating the submission of the
fraudulent charges to GEICO.

541. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $1,500,000.00 pursuant to the fraudulent bills
submitted through Citimed.

542. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

proper.

137
THIRTY-FOURTH CAUSE OF ACTION
Against Citimed, Moshe, and R. Moshe
(Common Law Fraud)

543. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1| through 339 above.

544, Citimed, Moshe, and R. Moshe intentionally and knowingly made false and
fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the
course of their submission of thousands of fraudulent charges through Citimed seeking payment
for the Fraudulent Services.

545. The false and fraudulent statements of material fact and acts of fraudulent

concealment include:

(i) In every claim, the representation that Citimed and the Fraudulent Services were
in compliance with all significant laws and regulations governing healthcare
practice and/or licensing laws, and therefore were eligible to receive PIP
reimbursement. In fact, as set forth herein, Citimed and the Fraudulent Services
were not in compliance with all significant laws and regulations governing
healthcare practice and/or licensing laws, and therefore were not eligible to
receive PIP reimbursement.

(ii) In many claims, the representation that the Fraudulent Services were medically
necessary and eligible for PIP reimbursement, when in fact they were not.

546. Citimed, Moshe, and R. Moshe intentionally made the above-described false and
fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay
charges submitted through Citimed that were not compensable under the New York and New
Jersey no-fault insurance laws.

547. GEICO justifiably relied on these false and fraudulent representations and acts of
fraudulent concealment, and as a proximate result has been injured in its business and property
by reason of the above-described conduct in that it has paid at least $1,500,000.00 pursuant to

the fraudulent bills submitted by the Defendants through Citimed.

138
548. Moshe, R. Moshe, and Citimed’s extensive fraudulent conduct demonstrates a
high degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive
damages.

549. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.
THIRTY-FIFTH CAUSE OF ACTION
Against Citimedical, Dynamic Surgery, and Healthplus Surgery
(Aiding and Abetting Fraud)

550. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.

551. As set forth herein, Citimedical, Dynamic Surgery, and Healthplus Surgery
knowingly aided and abetted the fraudulent scheme that was perpetrated on GEICO by Citimed,
Moshe, and R. Moshe.

552. The conduct of Citimedical, Dynamic Surgery, and Healthplus Surgery in
furtherance of the fraudulent scheme was significant and material. The conduct of Citimed,
Excel Surgery, Dynamic Surgery, and Healthplus Surgery was a necessary part of and was
critical to the success of the fraudulent scheme because, without their actions, there would have
been no opportunity for Citimed, Moshe, and R. Moshe to obtain payment from GEICO and
from other insurers.

553.  Citimedical, Dynamic Surgery, and Healthplus Surgery aided and abetted the
fraudulent scheme in a calculated effort to induce GEICO into paying charges to Citimed for

medically unnecessary, unlawful, or otherwise non-reimbursable Fraudulent Services because

they sought to continue profiting through the fraudulent scheme.

139
554. The conduct of Citimed, Excel Surgery, Dynamic Surgery, and Healthplus
Surgery caused GEICO to pay more than $1,500,000.00 pursuant to the fraudulent bills
submitted through Citimed.

555. Citimedical, Dynamic Surgery, and Healthplus Surgery’s extensive fraudulent
conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles
GEICO to recover punitive damages.

556. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.
THIRTY-SIXTH CAUSE OF ACTION
Against Citimed, Moshe, R. Moshe, Citimedical, Dynamic Surgery, and Healthplus
Surgery
(Unjust Enrichment)

557. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 339 above.

558. As set forth above, Citimed, Moshe, R. Moshe, Citimedical, Dynamic Surgery,
and Healthplus Surgery have engaged in improper, unlawful, and/or unjust acts, all to the harm
and detriment of GEICO.

559. When GEICO paid the bills and charges submitted by or on behalf of Citimed for
PIP Benefits, it reasonably believed that it was legally obligated to make such payments based on
Citimed, Moshe, R. Moshe, Citimedical, Dynamic Surgery, and Healthplus Surgery’s improper,
unlawful, and/or unjust acts.

560, Citimed, Moshe, R. Moshe, Citimedical, Dynamic Surgery, and Healthplus

Surgery have been enriched at GEICO’s expense by GEICO’s payments, which constituted a

benefit that Citimed, Moshe, R. Moshe, Citimedical, Dynamic Surgery, and Healthplus Surgery

140
voluntarily accepted and distributed amongst themselves notwithstanding their improper,
unlawful, and unjust billing scheme.

561. Citimed, Moshe, R. Moshe, Citimedical, Dynamic Surgery, and Healthplus
Surgery’s retention of GEICO’s payments violates fundamental principles of justice, equity, and
good conscience.

562. By reason of the above, Citimed, Moshe, R. Moshe, Citimedical, Dynamic
Surgery, and Healthplus Surgery have been unjustly enriched in an amount to be determined at

trial, but in no event less than the total sum of $1,500,000.00.

THIRTY-SEVENTH CAUSE OF ACTION
Against Citimed, Moshe, R. Moshe, Citimedical, Dynamic Surgery, and Healthplus
Surgery
(Violation of New Jersey Insurance Fraud Prevention Act — (N.J.S.A.17:33A-1 et seq.))

563. GEICO incorporates, as though fully set forth herein, each and every allegation in

paragraphs 1| through 339 above.

564. In connection with the billing that they submitted or caused to be submitted to
GEICO for the Fraudulent Services in the claims identified in Exhibit “6”, Defendants Citimed,
Moshe, R. Moshe, Citimedical, Dynamic Surgery, and Healthplus Surgery knowingly submitted

or caused to be submitted bills and treatment reports through Citimed to GEICO that were false

and misleading in the following material respects:

(i) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or
caused to be submitted by the Defendants uniformly misrepresented to GEICO
that the Defendants and Fraudulent Services were in compliance with all
significant laws and regulations governing healthcare practice and/or licensing
laws, and therefore were eligible to receive PIP reimbursement. In fact, as set
forth herein, the Defendants and Fraudulent Services were not in compliance
with all significant laws and regulations governing healthcare practice and/or
licensing laws, and therefore were not eligible to receive PIP reimbursement.

141
(ii) The NEF-3 forms, HCFA-1500 forms, bills, and treatment reports frequently
misrepresented to GEICO that the Fraudulent Services were medically necessary
and eligible for PIP reimbursement, when in fact they were not.

(iii) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or
caused to be submitted by the Defendants misrepresented and exaggerated the

level of the Fraudulent Services, the nature of the Fraudulent Services that
purportedly were provided, and the reimbursable amounts for the Fraudulent

Services.

565. Citimed, Moshe, R. Moshe, Citimedical, Dynamic Surgery, and Healthplus
Surgery’s systematic violation of the New Jersey Insurance Fraud Prevention Act constitutes a
“pattern” of violations under the Act. See N.J.S.A. 17:33-A-7. As a result, GEICO is entitled to
not only damages in the form of disgorgement of the PIP benefits paid in an amount to be
established at trial, but exceeding $1,500,000.00, but is also entitled to: (i) treble damages; (ii)
the costs and counsel fees incurred in connection with the investigation conducted by GEICO; as
well as (iii) reimbursement of the costs and counsel fees associated with the prosecution of this
litigation.

THIRTY-EIGHTH CAUSE OF ACTION

Against Shapiro
(Violation of RICO, 18 U.S.C. § 1962(c))

566. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.

567. Neurological Diagnostics is an ongoing “enterprise”, as that term is defined in 18
U.S.C. § 1961(4), that engages in activities which affect interstate commerce.

568. Shapiro knowingly conducted and/or participated, directly or indirectly, in the
conduct of Neurological Diagnostics’ affairs through a pattern of racketeering activity consisting
of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of
the United States mails to submit or cause to be submitted thousands of fraudulent charges on a
continuous basis for more than five years seeking payments that Neurological Diagnostics was

142
not entitled to receive under the New York or New Jersey no-fault insurance laws because: (1)
the billed-for-services were not medically necessary; (ii) the billed-for-services were performed
and billed pursuant to a pre-determined, fraudulent treatment and billing protocol designed solely
to enrich the Defendants; (iii) Neurological Diagnostics was not in compliance with all
significant statutory and regulatory requirements governing healthcare practice and/or licensing
laws; and (iv) the Fraudulent Services were not provided in compliance with all significant
statutory and regulatory requirements governing healthcare practice. The fraudulent charges and
corresponding mailings submitted to GEICO that comprise, in part, the pattern of racketeering
activity identified through the date of this Complaint are described, in part, in the chart annexed
hereto as Exhibit “7”.

569. Neurological Diagnostics’ business is racketeering activity, inasmuch as the
enterprise exists for the purpose of submitting fraudulent charges to insurers. The predicate acts
of mail fraud are the regular way in which Shapiro has operated Neurological Diagnostics,
inasmuch as Neurological Diagnostics is not engaged in a legitimate medical business, and acts
of mail fraud therefore are essential in order for Neurological Diagnostics to function.
Furthermore, the intricate planning required to carry out and conceal the predicate acts of mail
fraud implies a threat of continued criminal activity, as does the fact that the Defendants continue
to submit fraudulent billing to GEICO, and continue to attempt collection on the fraudulent
billing submitted through Neurological Diagnostics to the present day.

570. Neurological Diagnostics is engaged in inherently unlawful acts, inasmuch as it
continues to submit and attempt collection on fraudulent billing submitted to GEICO and other

insurers. These inherently unlawful acts are taken by Neurological Diagnostics in pursuit of

143
inherently unlawful goals — namely, the theft of money from GEICO and other insurers through
fraudulent No-Fault billing.

571. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $1,000,000.00 pursuant to the fraudulent bills
submitted through Neurological Diagnostics.

572. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

THIRTY-NINTH CAUSE OF ACTION
Against Shapiro, Moshe, Excel Surgery, Dynamic Surgery, and Healthplus Surgery
(Violation of RICO, 18 U.S.C. § 1962(d))_ -

573. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 339 above.

574. Neurological Diagnostics is an ongoing “enterprise”, as that term is defined in 18
U.S.C. § 1961(4), that engages in activities which affects interstate commerce.

575. Shapiro, Moshe, Excel Surgery, Dynamic Surgery, and Healthplus Surgery are
employed by and/or associated with the Neurological Diagnostics enterprise.

576. Shapiro, Moshe, Excel Surgery, Dynamic Surgery, and Healthplus Surgery
knowingly have agreed, combined and conspired to conduct and/or participate, directly or
indirectly, in the conduct of the Neurological Diagnostics enterprise’s affairs, through a pattern
of racketeering activity consisting of repeated violations of the federal mail fraud statute, 18
U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be submitted
thousands of fraudulent charges on a continuous basis for more than five years seeking payments

that Neurological Diagnostics was not entitled to receive under the New York or New Jersey no-

144
fault insurance laws because: (i) the billed-for-services were not medically necessary; (11) the
billed-for-services were performed and billed pursuant to a pre-determined, fraudulent treatment
and billing protocol designed solely to enrich the Defendants; (iii) Neurological Diagnostics was
not in compliance with all significant statutory and regulatory requirements governing healthcare
practice and/or licensing laws; and (iv) the Fraudulent Services were not provided in compliance
with all significant statutory and regulatory requirements governing healthcare practice. The
fraudulent charges and corresponding mailings submitted to GEICO that comprise, in part, the
pattern of racketeering activity identified through the date of this Complaint are described, in
part, in the chart annexed hereto as Exhibit “7”. Each such mailing was made in furtherance of
the mail fraud scheme.

577. Shapiro, Moshe, Excel Surgery, Dynamic Surgery, and Healthplus Surgery knew
of, agreed to and acted in furtherance of the common and overall objective (i.e., to defraud
GEICO and other insurers of money) by submitting or facilitating the submission of the
fraudulent charges to GEICO.

578. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $1,000,000.00 pursuant to the fraudulent bills
submitted through Neurological Diagnostics.

579. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

proper.

FORTIETH CAUSE OF ACTION
Against Neurological Diagnostics and Shapiro
(Common Law Fraud)

145
580. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1| through 339 above.

581. Neurological Diagnostics and Shapiro intentionally and knowingly made false
and fraudulent statements of material fact to GEICO and concealed material facts from GEICO
in the course of their submission of thousands of fraudulent charges through Neurological
Diagnostics seeking payment for the Fraudulent Services.

582. The false and fraudulent statements of material fact and acts of fraudulent

concealment include:

0) In every claim, the representation that Neurological Diagnostics and the
Fraudulent Services were in compliance with all significant laws and regulations
governing healthcare practice and/or licensing laws, and therefore were eligible
to receive PIP reimbursement. In fact, as set forth herein, Neurological
Diagnostics and the Fraudulent Services were not in compliance with all
significant laws and regulations governing healthcare practice and/or licensing
laws, and therefore were not eligible to receive PIP reimbursement.

(11) In many claims, the representation that the Fraudulent Services were medically
necessary and eligible for PIP reimbursement, when in fact they were not.

583. Neurological Diagnostics and Shapiro intentionally made the above-described
false and fraudulent statements and concealed material facts in a calculated effort to induce
GEICO to pay charges submitted through Neurological Diagnostics that were not compensable

under the New York and New Jersey no-fault insurance laws.

584. GEICO justifiably relied on these false and fraudulent representations and acts of
fraudulent concealment, and as a proximate result has been injured in its business and property
by reason of the above-described conduct in that it has paid at least $1,000,000.00 pursuant to

the fraudulent bills submitted by the Defendants through Neurological Diagnostics.

146
585. Neurological Diagnostics and Shapiro’s extensive fraudulent conduct
demonstrates a high degree of moral turpitude and wanton dishonesty that entitles GEICO to
recover punitive damages.

586. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.
FORTY-FIRST CAUSE OF ACTION
Against Moshe, Excel Surgery, Dynamic Surgery, and Healthplus Surgery
(Aiding and Abetting Fraud)

587. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.

588. As set forth herein, Moshe, Excel Surgery, Dynamic Surgery, and Healthplus
Surgery knowingly aided and abetted the fraudulent scheme that was perpetrated on GEICO by
Neurological Diagnostics and Shapiro.

589. The conduct of Moshe, Excel Surgery, Dynamic Surgery, and Healthplus Surgery
in furtherance of the fraudulent scheme was significant and material. The conduct of Moshe,
Excel Surgery, Dynamic Surgery, and Healthplus Surgery was a necessary part of and was
critical to the success of the fraudulent scheme because, without their actions, there would have
been no opportunity for Neurological Diagnostics and Shapiro to obtain payment from GEICO
and from other insurers.

590. Moshe, Excel Surgery, Dynamic Surgery, and Healthplus Surgery aided and
abetted the fraudulent scheme in a calculated effort to induce GEICO into paying charges to

Neurological Diagnostics for medically unnecessary, unlawful, or otherwise non-reimbursable

Fraudulent Services because they sought to continue profiting through the fraudulent scheme.

147
591. The conduct of Moshe, Excel Surgery, Dynamic Surgery, and Healthplus Surgery
caused GEICO to pay more than $1,000,000.00 pursuant to the fraudulent bills submitted
through Neurological Diagnostics.

592. Moshe, Excel Surgery, Dynamic Surgery, and Healthplus Surgery’s extensive
fraudulent conduct demonstrates a high degree of moral turpitude and wanton dishonesty that
entitles GEICO to recover punitive damages.

593. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.
FORTY-SECOND CAUSE OF ACTION —
Against Neurological Diagnostics, Shapiro, Moshe, Excel Surgery, Dynamic Surgery, and
Healthplus Surgery
(Unjust Enrichment)

594. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 339 above.

595. As set forth above, Neurological Diagnostics, Shapiro, Moshe, Excel Surgery,
Dynamic Surgery, and Healthplus Surgery have engaged in improper, unlawful, and/or unjust
acts, all to the harm and detriment of GEICO.

596. When GEICO paid the bills and charges submitted by or on behalf of
Neurological Diagnostics for PIP Benefits, it reasonably believed that it was legally obligated to
make such payments based on Neurological Diagnostics, Shapiro, Moshe, Excel Surgery,
Dynamic Surgery, and Healthplus Surgery’s improper, unlawful, and/or unjust acts.

597. Neurological Diagnostics, Shapiro, Moshe, Excel Surgery, Dynamic Surgery, and

Healthplus Surgery have been enriched at GEICO’s expense by GEICO’s payments, which

constituted a benefit that Neurological Diagnostics, Shapiro, Moshe, Excel Surgery, Dynamic

148
Surgery, and Healthplus Surgery voluntarily accepted and distributed amongst themselves
notwithstanding their improper, unlawful, and unjust billing scheme.

598. Neurological Diagnostics, Shapiro, Moshe, Excel Surgery, Dynamic Surgery, and
Healthplus Surgery’s retention of GEICO’s payments violates fundamental principles of justice,
equity, and good conscience.

599. By reason of the above, Neurological Diagnostics, Shapiro, Moshe, Excel
Surgery, Dynamic Surgery, and Healthplus Surgery have been unjustly enriched in an amount to
be determined at trial, but in no event less than the total sum of $1,000,000.00.

FORTY-THIRD CAUSE OF ACTION
Against Neurological Diagnostics, Shapiro, Moshe, Excel Surgery, Dynamic Surgery, and
Healthplus Surgery
(Violation of New Jersey Insurance Fraud Prevention Act — (N.J.S.A.17:33A-1 et seq.))

600. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.

601. In connection with the billing that they submitted or caused to be submitted to
GEICO for the Fraudulent Services in the claims identified in Exhibit “7”, Defendants
Neurological Diagnostics, Shapiro, Moshe, Excel Surgery, Dynamic Surgery, and Healthplus
Surgery knowingly submitted or caused to be submitted bills and treatment reports through
Neurological Diagnostics to GEICO that were false and misleading in the following material
respects:

(i) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or
caused to be submitted by the Defendants uniformly misrepresented to GEICO
that the Defendants and Fraudulent Services were in compliance with all
significant laws and regulations governing healthcare practice and/or licensing
laws, and therefore were eligible to receive PIP reimbursement. In fact, as set
forth herein, the Defendants and Fraudulent Services were not in compliance
with all significant laws and regulations governing healthcare practice and/or
licensing laws, and therefore were not eligible to receive PIP reimbursement.

149
(ii) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports frequently
misrepresented to GEICO that the Fraudulent Services were medically necessary
and eligible for PIP reimbursement, when in fact they were not.

(iii) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or
caused to be submitted by the Defendants misrepresented and exaggerated the

level of the Fraudulent Services, the nature of the Fraudulent Services that
purportedly were provided, and the reimbursable amounts for the Fraudulent

Services.

602. Neurological Diagnostics, Shapiro, Moshe, Excel Surgery, Dynamic Surgery, and
Healthplus Surgery’s systematic violation of the New Jersey Insurance Fraud Prevention Act
constitutes a “pattern” of violations under the Act. See N.J.S.A. 17:33-A-7. Asa result, GEICO
is entitled to not only damages in the form of disgorgement of the PIP benefits paid in an amount
to be established at trial, but exceeding $1,000,000.00, but is also entitled to: (i) treble damages;
(ii) the costs and counsel fees incurred in connection with the investigation conducted by
GEICO; as well as (iii) reimbursement of the costs and counsel fees associated with the

prosecution of this litigation.

FORTY-FOURTH CAUSE OF ACTION
Against Moshe, Shapiro, and Kifaieh
(Violation of RICO, 18 U.S.C. § 1962(c))

603. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.

604. Premier Anesthesia is an ongoing “enterprise”, as that term is defined in 18
U.S.C. § 1961(4), that engages in activities which affect interstate commerce.

605. Moshe, Shapiro, and Kifaich knowingly conducted and/or participated, directly or
indirectly, in the conduct of Premier Anesthesia’ affairs through a pattern of racketeering activity
consisting of repeated violations of the federal mail fraud statute, 18 USC. § 1341, based upon
the use of the United States mails to submit or cause to be submitted thousands of fraudulent
charges on a continuous basis for more than two years seeking payments that Premier Anesthesia

150
was not entitled to receive under the New York or New Jersey no-fault insurance laws because:
(i) the billed-for-services were not medically necessary; (ii) the billed-for-services were
performed and billed pursuant to a pre-determined, fraudulent treatment and billing protocol
designed solely to enrich the Defendants; (iii) Premier Anesthesia was not in compliance with all
significant statutory and regulatory requirements governing healthcare practice and/or licensing
laws; and (iv) the Fraudulent Services were not provided in compliance with all significant
statutory and regulatory requirements governing healthcare practice. The fraudulent charges and
corresponding mailings submitted to GEICO that comprise, in part, the pattern of racketeering
activity identified through the date of this Complaint are described, in part, in the chart annexed
hereto as Exhibit “8”.

606. Premier Anesthesia’ business is racketeering activity, inasmuch as the enterprise
exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail
fraud are the regular way in which Moshe, Shapiro, and Kifaieh have operated Premier
Anesthesia, inasmuch as Premier Anesthesia is not engaged in a legitimate medical business, and
acts of mail fraud therefore are essential in order for Premier Anesthesia to function.
Furthermore, the intricate planning required to carry out and conceal the predicate acts of mail
fraud implies a threat of continued criminal activity, as does the fact that the Defendants continue
to submit fraudulent billing to GEICO, and continue to attempt collection on the fraudulent
billing submitted through Premier Anesthesia to the present day.

607. Premier Anesthesia is engaged in inherently unlawful acts, inasmuch as it
continues to submit and attempt collection on fraudulent billing submitted to GEICO and other

insurers. These inherently unlawful acts are taken by Premier Anesthesia in pursuit of inherently

151
unlawful goals — namely, the theft of money from GEICO and other insurers through fraudulent
No-Fault billing.

608. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $350,000.00 pursuant to the fraudulent bills
submitted through Premier Anesthesia.

609. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and
proper.

FORTY-FIFTH CAUSE OF ACTION _
Against Moshe, Shapiro, Kifaich, Dynamic Surgery, Healthplus Surgery, and Hudson
Regional
(Violation of RICO, 18 U.S.C. § 1962(d))

610. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 339 above.

611. Premier Anesthesia is an ongoing “enterprise”, as that term is defined in 18
U.S.C. § 1961(4), that engages in activities which affects interstate commerce.

612. Moshe, Shapiro, Kifaich, Dynamic Surgery, Healthplus Surgery, and Hudson
Regional are employed by and/or associated with the Premier Anesthesia enterprise.

613. Moshe, Shapiro, Kifaieh, Dynamic Surgery, Healthplus Surgery, and Hudson
Regional knowingly have agreed, combined and conspired to conduct and/or participate, directly
or indirectly, in the conduct of the Premier Anesthesia enterprise’s affairs, through a pattern of
racketeering activity consisting of repeated violations of the federal mail fraud statute, 18 U.S.C.
§ 1341, based upon the use of the United States mails to submit or cause to be submitted

thousands of fraudulent charges on a continuous basis for more than two years seeking payments

that Premier Anesthesia was not entitled to receive under the New York or New Jersey no-fault

152
insurance laws because: (i) the billed-for-services were not medically necessary; (it) the billed-
for-services were performed and billed pursuant to a pre-determined, fraudulent treatment and
billing protocol designed solely to enrich the Defendants; (iii) Premier Anesthesia was not in
compliance with all significant statutory and regulatory requirements governing healthcare
practice and/or licensing laws; and (iv) the Fraudulent Services were not provided in compliance
with all significant statutory and regulatory requirements governing healthcare practice. The
fraudulent charges and corresponding mailings submitted to GEICO that comprise, in part, the
pattern of racketeering activity identified through the date of this Complaint are described, in
part, in the chart annexed hereto as Exhibit “8”. Each such mailing was made in furtherance of
the mail fraud scheme.

614. Moshe, Shapiro, Kifaich, Dynamic Surgery, Healthplus Surgery, and Hudson
Regional knew of, agreed to and acted in furtherance of the common and overall objective (L.e.,
to defraud GEICO and other insurers of money) by submitting or facilitating the submission of
the fraudulent charges to GEICO.

615. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $350,000.00 pursuant to the fraudulent bills
submitted through Premier Anesthesia.

616. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

proper.

FORTY-SIXTH CAUSE OF ACTION
Against Premier Anesthesia, Moshe, Shapiro, and Kifaieh
(Common Law Fraud)

153
617. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 339 above.

618. Premier Anesthesia, Moshe, Shapiro, and Kifaieh intentionally and knowingly
made false and fraudulent statements of material fact to GEICO and concealed material facts
from GEICO in the course of their submission of thousands of fraudulent charges through
Premier Anesthesia seeking payment for the Fraudulent Services.

619. The false and fraudulent statements of material fact and acts of fraudulent

concealment include:

(1) In every claim, the representation that Premier Anesthesia and the Fraudulent
Services were in compliance with all significant laws and regulations governing
healthcare practice and/or licensing laws, and therefore were eligible to receive
PIP reimbursement. In fact, as set forth herein, Premier Anesthesia and the
Fraudulent Services were not in compliance with all significant laws and
regulations governing healthcare practice and/or licensing laws, and therefore
were not eligible to receive PIP reimbursement.

(1i) In many claims, the representation that the Fraudulent Services were medically
necessary and eligible for PIP reimbursement, when in fact they were not.

620. Premier Anesthesia, Moshe, Shapiro, and Kifaieh intentionally made the above-
described false and fraudulent statements and concealed material facts in a calculated effort to
induce GEICO to pay charges submitted through Premier Anesthesia that were not compensable

under the New York and New Jersey no-fault insurance laws.

621. GEICO justifiably relied on these false and fraudulent representations and acts of
fraudulent concealment, and as a proximate result has been injured in its business and property
by reason of the above-described conduct in that it has paid at least $350,000.00 pursuant to the

fraudulent bills submitted by the Defendants through Premier Anesthesia.

154
622. Premier Anesthesia, Moshe, Shapiro, and Kifaieh’s extensive fraudulent conduct
demonstrates a high degree of moral turpitude and wanton dishonesty that entitles GEICO to
recover punitive damages.

623. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.
FORTY-SEVENTH CAUSE OF ACTION :
Against Dynamic Surgery, Healthplus Surgery, and Hudson Regional
(Aiding and Abetting Fraud)

624. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 339 above.

625. As set forth herein, Dynamic Surgery, Healthplus Surgery, and Hudson Regional
knowingly aided and abetted the fraudulent scheme that was perpetrated on GEICO by Premier
Anesthesia, Moshe, Shapiro, and Kifaieh.

626. The conduct of Dynamic Surgery, Healthplus Surgery, and Hudson Regional in
furtherance of the fraudulent scheme was significant and material. The conduct of Dynamic
Surgery, Healthplus Surgery, and Hudson Regional was a necessary part of and was critical to
the success of the fraudulent scheme because, without their actions, there would have been no
opportunity for Premier Anesthesia, Moshe, Shapiro, and Kifaich to obtain payment from GEICO
and trom other insurers. /

627. Dynamic Surgery, Healthplus Surgery, and Hudson Regional aided and abetted
the fraudulent scheme in a calculated cffort to induce GEICO into paying charges to Premier

Anesthesia for medically unnecessary, unlawful, or otherwise non-reimbursable Fraudulent

Services because they sought to continue profiting through the fraudulent scheme.

155
628. The conduct of Dynamic Surgery, Healthplus Surgery, and Hudson Regional
caused GEICO to pay more than $350,000.00 pursuant to the fraudulent bills submitted through
Premier Anesthesia.

629. Dynamic Surgery, Healthplus Surgery, and Hudson Regional’s extensive
fraudulent conduct demonstrates a high degree of moral turpitude and wanton dishonesty that
entitles GEICO to recover punitive damages.

630. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.
FORTY-EIGHTH CAUSE OF ACTION
Against Premier Anesthesia, Moshe, Shapiro, Kifaieh, Dynamic Surgery, Healthplus
Surgery, and Hudson Regional
(Unjust Enrichment)

631. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 339 above.

632. As set forth above, Premier Anesthesia, Moshe, Shapiro, Kifaieh, Dynamic
Surgery, Healthplus Surgery, and Hudson Regional have engaged in improper, unlawful, and/or
unjust acts, all to the harm and detriment of GEICO.

633. When GEICO paid the bills and charges submitted by or on behalf of Premier
Anesthesia for PIP Benefits, it reasonably believed that it was legally obligated to make such
payments based on Premier Anesthesia, Moshe, Shapiro, Kifaieh, Dynamic Surgery, Healthplus
Surgery, and Hudson Regional’s improper, unlawful, and/or unjust acts.~

634. Premier Anesthesia, Moshe, Shapiro, Kifaich, Dynamic Surgery, Healthplus

Surgery, and Hudson Regional have been enriched at GEICO’s expense by GEICO’s payments,

which constituted a benefit that Premier Anesthesia, Moshe, Shapiro, Kifaieh, Dynamic Surgery,

156
Healthplus Surgery, and Hudson Regional voluntarily accepted and distributed amongst
themselves notwithstanding their improper, unlawful, and unjust billing scheme.

635. Premier Anesthesia, Moshe, Shapiro, Kifaich, Dynamic Surgery, Healthplus
Surgery, and Hudson Regional’s retention of GEICO’s payments violates fundamental principles
of justice, equity, and good conscience.

636. By reason of the above, Premier Anesthesia, Moshe, Shapiro, Kifaich, Dynamic
Surgery, Healthplus Surgery, and Hudson Regional have been unjustly enriched in an amount to
be determined at trial, but in no event less than the total sum of $350,000.00.

FORTY-NINTH CAUSE OF ACTION
Against Premier Anesthesia, Moshe, Shapiro, Kifaich, Dynamic Surgery, Healthplus
Surgery, and Hudson Regional
(Violation of New Jersey Insurance Fraud Prevention Act — (N.J.S.A.17:33A-1 et seq.))

637. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1| through 339 above.

638. In connection with the billing that they submitted or caused to be submitted to
GEICO for the Fraudulent Services in the claims identified in Exhibit “8”, Defendants Premier
Anesthesia, Moshe, Shapiro, Kifaich, Dynamic Surgery, Healthplus Surgery, and Hudson
Regional knowingly submitted or caused to be submitted bills and treatment reports through
Premier Anesthesia to GEICO that were false and misleading in the following material respects:

(1) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or

caused to be submitted by the Defendants uniformly misrepresented to GEICO
that the Defendants and Fraudulent Services were in compliance with all
significant laws and regulations governing healthcare practice and/or licensing
laws, and therefore were eligible to receive PIP reimbursement. In fact, as set
forth herein, the Defendants and Fraudulent Services were not in compliance

with all significant laws and regulations governing healthcare practice and/or
licensing laws, and therefore were not eligible to receive PIP reimbursement.

157
(ii) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports frequently
misrepresented to GEICO that the Fraudulent Services were medically necessary
and eligible for PIP reimbursement, when in fact they were not.

(iii) The NF-3 forms, HCFA-1500 forms, bills, and treatment reports submitted or
caused to be submitted by the Defendants misrepresented and exaggerated the
level of the Fraudulent Services, the nature of the Fraudulent Services that
purportedly were provided, and the reimbursable amounts for the Fraudulent
Services.

639. Premier Anesthesia, Moshe, Shapiro, Kifaich, Dynamic Surgery, Healthplus
Surgery, and Hudson Regional’s systematic violation of the New Jersey Insurance Fraud
Prevention Act constitutes a “pattern” of violations under the Act. See N.J.S.A. 17:33-A-7. Asa
result, GEICO is entitled to not only damages in the form of disgorgement of the PIP benefits
paid in an amount to be established at trial, but exceeding $350,000.00, but is also entitled to: (i)
treble damages; (ii) the costs and counsel fees incurred in connection with the investigation
conducted by GEICO; as well as (iii) reimbursement of the costs and counsel fees associated
with the prosecution of this litigation.

JURY DEMAND

640. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by
jury.

WHEREFORE, Plaintiffs Government Employees Insurance Co., GEICO Indemnity
Co., GEICO General Insurance Company and GEICO Casualty Co. demand that a Judgment be
entered in their favor:

A. On the First Cause of Action against the Entity Defendants, for a declaration
pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that the Entity

Defendants have no right to receive payment for any pending bills submitted to GEICO;

158
B. On the Second Cause of Action against Moshe, compensatory damages in favor
of GEICO in an amount to be determined at trial but in excess of $7,000,000.00, together with
treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

interest;

C. On the Third Cause of Action against Moshe, R. Moshe, Citimedical, Citimed,
Shapiro, and Neurological Diagnostics, for compensatory damages in favor of GEICO in an
amount to be determined at trial but in excess of $7,000,000.00, together with treble damages,
costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

D. On the Fourth Cause of Action against Excel Surgery and Moshe, for
compensatory damages in an amount to be determined at trial but in excess of $7,000,000.00,
together with punitive damages, costs, interest and such other and further relief as this Court
deems just and proper;

E. On the Fifth Cause of Action against R. Moshe, Citimedical, Citimed, Shapiro,
and Neurological Diagnostics, for compensatory damages in an amount.to be determined at trial
but in excess of $7,000,000.00, together with punitive damages, costs, interest and such other
and further relief as this Court deems just and proper;

F, On the Sixth Cause of Action against Excel Surgery, Moshe, R. Moshe,
Citimedical, Citimed, Shapiro, and Neurological Diagnostics, for more than $7,000,000.00 in
compensatory damages, plus costs, interest and such other and further relief as this Court deems
just and proper;

G. On the Seventh Cause of Action against Excel Surgery, Moshe, R. Moshe,
Citimedical, Cilimed, Shapirv, aid Neurological Diagnostics, for damages in the form of

disgorgement of the PIP Benefits paid in an amount to be established at trial, but exceeding

159
$7,000,000.00, as well as: (i) treble damages; (ii) the costs and counsel fees incurred in
connection with the investigation conducted by GEICO; and (iii) reimbursement of the costs and
counsel fees associated with the prosecution of this litigation pursuant to N.J.S.A. 17:33A-7;

H. On the Eighth Cause of Action against Moshe, compensatory damages in favor of
GEICO in an amount to be determined at trial but in excess of $2,500,000.00, together with
treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus
interest;

I. On the Ninth Cause of Action against Moshe, R. Moshe, Citimedical, Citimed,
Shapiro, Neurological Diagnostics, Premier Anesthesia, and Kifaieh, for compensatory damages
in favor of GEICO in an amount to be determined at trial but in excess of $2,500,000.00,
together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §
1964(c) plus interest;

J. On the Tenth Cause of Action against Dynamic Surgery and Moshe, for
compensatory damages in an amount to be determined at trial but in excess of $2,500,000.00,
together with punitive damages, costs, interest and such other and further relief as this Court
deems just and proper;

K, On the Eleventh Cause of Action against R. Moshe, Citimedical, Citimed,
Shapiro, Neurological Diagnostics, Premier Anesthesia, and Kifaieh, for compensatory damages
in an amount to be determined at trial but in excess of $2,500,000.00, together with punitive
damages, costs, interest and such other and further relief as this Court deems just and proper;

L. On the Twelfth Cause of Action against Dynamic Surgery, Moshe, R. Moshe,

Citimedical, Citimed, Shapiro, Neurological Diagnostics, Premier Anesthesia, and Kifaieh, for

160
more than $2,500,000.00 in compensatory damages, plus costs, interest and such other and
further relief as this Court deems just and proper;

M. On the Thirteenth Cause of Action against Dynamic Surgery, Moshe, R. Moshe,
Citimedical, Citimed, Shapiro, Neurological Diagnostics, Premier Anesthesia, and Kifaieh, for
damages in the form of disgorgement of the PIP Benefits paid in an amount to be established at
trial, but exceeding $2,500,000.00, as well as: (i) treble damages; (ii) the costs and counsel fees
incurred in connection with the investigation conducted by GEICO; and (iii) reimbursement of
the costs and counsel fees associated with the prosecution of this litigation pursuant to N.J.S.A.
17:33A-7;

N. On the Fourteenth Cause of Action against Moshe, compensatory damages in
favor of GEICO in an amount to be determined at trial but in excess of $5,500,000.00, together
with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus
interest;

O. On the Fifteenth Cause of Action against Moshe, R. Moshe, Citimedical, Citimed,
Shapiro, Neurological Diagnostics, Premier Anesthesia, and Kifaieh, for compensatory damages
in favor of GEICO in an amount to be determined at trial but in excess of $5,500,000.00,
together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §
1964(c) plus interest;

P, On the Sixteenth Cause of Action against Healthplus Surgery and Moshe, for
compensatory damages in an amount to be determined at trial but in excess of $5,500,000.00,

together with punitive damages, costs, interest and such other and further relief as this Court

deems just and proper;

161
Q. On the Seventeenth Cause of Action against R. Moshe, Citimedical, Citimed,
Shapiro, Neurological Diagnostics, Premier Anesthesia, and Kifaieh, for compensatory damages
in an amount to be determined at trial but in excess of $5,500,000.00, together with punitive
damages, costs, interest and such other and further relief as this Court deems just and proper;

R. On the Eighteenth Cause of Action against Healthplus Surgery, Moshe, R. Moshe,
Citimedical, Citimed, Shapiro, Neurological Diagnostics, Premier Anesthesia, and Kifaieh, for
more than $5,500,000.00 in compensatory damages, plus costs, interest and such other and
further relief as this Court deems just and proper;

S. On the Nineteenth Cause of Action against Healthplus Surgery, Moshe, R.
Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics, Premier Anesthesia, and
Kifaieh, for damages in the form of disgorgement of the PIP Benefits paid in an amount to be
established at trial, but exceeding $5,500,000.00, as well as: (i) treble damages: (1i) the costs and
counsel fees incurred in connection with the investigation conducted by GEICO; and (111)
reimbursement of the costs and counsel fees associated with the prosecution of this litigation
pursuant to N.J.S.A. 17:33A-7;

T. On the Twentieth Cause of Action against Moshe, compensatory damages in
favor of GEICO in an amount to be determined at trial but in excess of $6,000,000.00, together
with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus
interest;

U. On the Twenty-First Cause of Action against Moshe, Shapiro, Premier
Anesthesia, and Kifaieh, for compensatory damages in favor of GEICO in an amount to be
determined at trial but in excess of $6,000,000.00, together with treble damages, costs, and

reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

162
V. On the Twenty-Second Cause of Action against Hudson Regional and Moshe, for
compensatory damages in an amount to be determined at trial but in excess of $6,000,000.00,
together with punitive damages, costs, interest and such other and further relief as this Court
deems just and proper;

WwW. On the Twenty-Third Cause of Action against Shapiro, Premier Anesthesia, and
Kifaieh, for compensatory damages in an amount to be determined at trial but in excess of
$6,000,000.00, together with punitive damages, costs, interest and such other and further relief as
this Court deems just and proper;

X. On the Twenty-Fourth Cause of Action against Hudson Regional, Moshe,
Shapiro, Premier Anesthesia, and Kifaich, for more than $6,000,000.00 in compensatory
damages, plus costs, interest and such other and further relief as this Court deems just and
proper;

Y. On the Twenty-Fifth Cause of Action against Healthplus Surgery, Moshe, R.
Moshe, Citimedical, Citimed, Shapiro, Neurological Diagnostics, Premier Anesthesia, and
Kifaieh, for damages in the form of disgorgement of the PIP Benefits paid in an amount to be
established at trial, but exceeding $6,000,000.00, as well as: (i) treble damages; (ii) the costs and
counsel fees incurred in connection with the investigation conducted by GEICO; and (iii)
reimbursement of the costs and counsel fees associated with the prosecution of this litigation
pursuant to N.J.S.A. 17:33A-7;

Z. On the Twenty-Sixth Cause of Action against Moshe and R. Moshe,
compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of
$2,000,000.00, together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18

U.S.C. § 1964(c) plus interest;

163
AA. On the Twenty-Seventh Cause of Action against Moshe, R. Moshe, Citimed,
Excel Surgery, Dynamic Surgery, and Healthplus Surgery, for compensatory damages in favor of
GEICO in an amount to be determined at trial but in excess of $2,000,000.00, together with
treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus
interest;

BB. On the Twenty-Eighth Cause of Action against Citimedical, Moshe, and R.
Moshe, for compensatory damages in an amount to be determined at trial but in excess of
$2,000,000.00, together with punitive damages, costs, interest and such other and further relief as
this Court deems just and proper;

CC. On the Twenty-Ninth Cause of Action against Citimed, Excel Surgery, Dynamic
Surgery, and Healthplus Surgery, for compensatory damages in an amount to be determined at
trial but in excess of $2,000,000.00, together with punitive damages, costs, interest and such
other and further relief as this Court deems just and proper;

DD. On the Thirtieth Cause of Action against Citimedical, Moshe, R. Moshe, Citimed,
Excel Surgery, Dynamic Surgery, and Healthplus Surgery, for more than $2,000,000.00 in
compensatory damages, plus costs, interest and such other and further relief as this Court deems
just and proper;

EE. On the Thirty-First Cause of Action against Citimedical, Moshe, R. Moshe,
Citimed, Excel Surgery, Dynamic Surgery, and Healthplus Surgery, tor damages in the form of
disgorgement of the PIP Benefits paid in an amount to be established at trial, but exceeding
$2,000,000.00, as well as: (i) treble damages; (ii) the costs and counsel fees incurred in
connection with the investigation conducted by GEICO; and (iii) reimbursement of the costs and

counsel fees associated with the prosecution of this litigation pursuant to N.J.S.A. 17:33A-7;

164
FF. On the Thirty-Second Cause of Action against Moshe and R. Moshe,
compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of
$1,500,000.00, together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18
U.S.C. § 1964(c) plus interest;

GG. On the Thirty-Third Cause of Action against Moshe, R. Moshe, Citimedical,
Dynamic Surgery, and Healthplus Surgery, for compensatory damages in favor of GEICO in an
amount to be determined at trial but in excess of $1,500,000.00, together with treble damages,
costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

HH. On the Thirty-Fourth Cause of Action against Citimed, Moshe, and R. Moshe, for
compensatory damages in an amount to be determined at trial but in excess of $1,500,000.00,
together with punitive damages, costs, interest and such other and further relief as this Court
deems just and proper;

I. On the Thirty-Fifth Cause of Action against Citimedical, Dynamic Surgery, and
Healthplus Surgery, for compensatory damages in an amount to be determined at trial but in
excess of $1,500,000.00, together with punitive damages, costs, interest and such other and
further relief as this Court deems just and proper;

JJ. On the Thirty-Sixth Cause of Action against Citimed, Moshe, R. Moshe,
Citimedical, Dynamic Surgery, and Healthplus Surgery, for more than $1,500,000.00 in
compensatory damages, plus costs, interest and such other and further relief as this Court deems
just and proper;

KK. On the Thirty-Seventh Cause of Action against Citimed, Moshe, R. Moshe,
Citimedical, Dynamic Surgery, and Healthplus Surgery, for damages in the form of

disgorgement of the PIP Benefits paid in an amount to be established at trial, but exceeding

165
$1,500,000.00, as well as: (i) treble damages; (ii) the costs and counsel fees incurred in
connection with the investigation conducted by GEICO; and (iii) reimbursement of the costs and
counsel fees associated with the prosecution of this litigation pursuant to N.J.S.A. 17:33A-7;

LL. On the Thirty-Eighth Cause of Action against Shapiro, compensatory damages in
favor of GEICO in an amount to be determined at trial but in excess of $1,000,000.00, together
with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus
interest;

MM. On the Thirty-Ninth Cause of Action against Shapiro, Moshe, Excel Surgery,
Dynamic Surgery, and Healthplus Surgery, for compensatory damages in favor of GEICO in an
amount to be determined at trial but in excess of $1,000,000.00, together with treble damages,
costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest,

NN. On the Fortieth Cause of Action against Neurological Diagnostics and Shapiro,
for compensatory damages in an amount to be determined at trial but in excess of $1,000,000.00,
together with punitive damages, costs, interest and such other and further relief as this Court
deems just and proper;

OO. On the Forty-First Cause of Action against Moshe, Excel Surgery, Dynamic
Surgery, and Healthplus Surgery, for compensatory damages in an amount to be determined at
trial but in excess of $1,000,000.00, together with punitive damages, costs, interest and such
other and further relief as this Court deems just and proper;

PP. On the Forty-Second Cause of Action against Neurological Diagnostics, Shapiro,
Moshe, Excel Surgery, Dynamic Surgery, and Healthplus Surgery, for more than $1,000,000.00

in compensatory damages, plus costs, interest and such other and further relief as this Court

deems just and proper;

166
QQ. On the Forty-Third Cause of Action against Neurological Diagnostics, Shapiro,
Moshe, Excel Surgery, Dynamic Surgery, and Healthplus Surgery, for damages in the form of
disgorgement of the PIP Benefits paid in an amount to be established at trial, but exceeding
$1,000,000.00, as well as: (i) treble damages; (ii) the costs and counsel fees incurred in
connection with the investigation conducted by GEICO; and (iii) reimbursement of the costs and
counsel fees associated with the prosecution of this litigation pursuant to N.J.S.A. 17:33A-7;

RR. On the Forty-Fourth Cause of Action against Moshe, Shapiro, and Kifaich,
compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of
$350,000.00, together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18
U.S.C. § 1964(c) plus interest;

SS. On the Forty-Fifth Cause of Action against Moshe, Shapiro, Kifaich, Dynamic
Surgery, Healthplus Surgery, and Hudson Regional, for compensatory damages in favor of
GEICO in an amount to be determined at trial but in excess of $350,000.00, together with treble
damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

TT. On the Forty-Sixth Cause of Action against Premier Anesthesia, Moshe, Shapiro,
and Kifaieh, for compensatory damages in an amount to be determined at trial but in excess of
$350,000.00, together with punitive damages, costs, interest and such other and further relief as
this Court deems just and proper;

UU. On the Forty-Seventh Cause of Action against Dynamic Surgery, Healthplus
Surgery, and Hudson Regional, for compensatory damages in an amount to be determined at trial
but in excess of $350,000.00, together with punitive damages, costs, interest and such other and

further relief as this Court deems just and proper;

167
Case 1:20-cv-01098-FB-RER Document 1 Filed 02/27/20 Page 168 of 168 PagelD #: 168

VV. On the Forty-Eighth Cause of Action against Premier Anesthesia, Moshe,

Shapiro, Kifaieh, Dynamic Surgery, Healthplus Surgery, and Hudson Regional, for more than

$350,000.00 in compensatory damages, plus costs, interest and such other and further relief as

this Court deems just and proper; and

WW. On the Forty-Ninth Cause of Action against Premier Anesthesia, Moshe, Shapiro,

Kifaieh, Dynamic Surgery, Healthplus Surgery, and Hudson Regional, for damages in the form

of disgorgement of the PIP Benefits paid in an amount to be established al trial, but exceeding

$350,000.00, as well as: (i) treble damages; (ii) the costs and counsel fees incurred in connection

with the investigation conducted by GEICO; and (iii) reimbursement of the costs and counsel

fees associated with the prosecution of this litigation pursuant to N.J.S.A. 17:33A-7.

Dated: February 27, 2020

168

RIVKIN RADLER LLP

  

By:

 

Barry I. [Levy (BL 2190)

Max Garshenoff (MG 4648)

926 Plaza

Uniondale, New York 11556

(516) 357-3000
Counsel for Plaintiffs | Government
Employees Insurance Co., GEICO
Indemnity Co, GEICO General Insurance
Company and GEICO Casualty Co.
